 

Case 4:19-cv-01351 Document 1-1 Filed on 04/12/19 in TXSD Page 1 of 140

EXHIBIT 1
Case 4:19-cv-01351 Document 1-1 Filed on 04/12/19 in TXSD Page 2 of 140

Private and Confidential

DATED AO DECEMBER 2016

(1) CFL MOMENTUM BEHEER B.V.
C.V. CFL MOMENTUM

(as Borrowers)

(2) CANADA FEEDER LINES B.V.

CFL OFFSHORE PARTICIPATIONS II B.V.

(as Guarantors)

(3) THE FINANCIAL INSTITUTIONS LISTED IN

SCHEDULE 1 PART II

(as Lenders)

(4) ITCON AGENT, LLC

(as Arranger)

(6) ICON AGENT, LLC
(as Agent)

(6) ICON AGENT, LLC
(as Security Agent)

FACILITY AGREEMENT

TERM LOAN FACILITY FOR UP T

EXECUTION VERSION

REFERENCE RAW/CEH/243795,00019

ReedSmith

O US$7,400,000

Reed Smith up

The Broadgate Tower

20 Primrose Street

London EC2A 2RS

Phone: +44 (0) 20 3116 3000
Fax: +44 (0) 20 3116 3999
DX1066 City / DX18 London

reedsmith.com

EME_ACTIVE-5649407 18.71-CEHENDER 12/20/2016 4:04 AM

EXHIBIT 1
Case 4:19-cv-01351 Document 1-1 Filed on 04/12/19 in TXSD Page 3 of 140

CONTENTS
CLAUSE
BACKGROUND oncsssssssssssessssssssesscsssssssssssssssesssossussusssssssssssetesssssuesesessessenssevesearsneneeesetsesnuevseseesessansesane 1
1. DEFINITIONS AND INTERPRETATION |...scsssssssscssscsssssssssssvssvsevscssesssssevesesvesssessssssssesaveseess 1
2. THE FACILITY secccscssssssssssssssvssssesssesessescssessssensussssescecssasasesevvevseseseensessuvensusecsessessssssssenseces 20
3. PURPOSE. sssssesssssssssssssvesesesssssssssevscsenssassuvecsenssvausvesesstssssuessssssssessnvuseesssassvensssasnevesecerassanseeseets 20
4. CONDITIONS OF UTILISATION .oscsccsssssssssssssssssscscesssssssvseessecscesssenssssssesssesescennsensessesesesees 20
5. UTILISATION uoccsscsssssecsessosssssvessvecsesssssssssssssssssuuneseessssssnuessessssssavuevesserssevesessensesseesssssiennenvecen 21
6. REPAYMENT ocscsscsosssssssssesesssssssssssssssssssvvssccsssssssessesssssssuessessessssssueuescsnssnesssssssssnveseessesssenveens 23
7. PREPAYMENT AND CANCELLATION woseccssssssssssssscsssnsesscssssssssssesesssssssvesessesssnvevesecensenecess 24
8. INTEREST ..sssssccsssssssssssssesssssssssssssssvessssssssusssssessanseyesesssssessesscessassanuasecansesnesessessansesscsessnssaneeen 27
9, INTEREST PERIODS .....sssssssssssssesssscsscescsscssssssssassussssssesssssnsvesessvuvesssssssssssneseeseseesenseseseseseess 27
10. FEES vecccccsssssssssvsssssssescssessssssnssuvsssvssvsvesssessssssssssansssesseeecesssussssssssecesesesessssencutsseeuecessssssnsanseanseess 28
11. | TAX GROSS UP AND INDEMNITIES |........cccssssscsecssessssssssssssvsssecesssssesssusevesssscsesssssseeneneeeses 28
12. INCREASED COSTS ......ccssssssssssssssssvesssesscccassssssssuevssiecssssssisessuvsssesssssgussunvesversessecessanseseseees 36
13. OTHER INDEMNITIES .....esscccssssssssssssssessssssssvereessssessssesesssssnveessessessssuasecavassnvesssssssnsssnenessany 37
14. MITIGATION BY THE LENDERS oocscssccsssscsssssssssssssssssecssssorsssevessssssssuncessssesssevessassensenneseen 40
15. COSTS AND EXPENSES. ...sssssssscssssssssssosesssssssssssesessesssssscssssssssnvessecessanssecssenssssinsecssssssssanseen 40
16. | GUARANTEE AND INDEMNITY ....cssssscscsssscsssssssssssssssessscssssseveseessssesnessssssssvvaeessensessnesees 4\
17. JOINT AND SEVERAL LIABILITY OF THE BORROWERS .....cssecsscsssssssssseseesssesenseereees 43
18. | REPRESENTATIONS AND WARRANTIES. ....cssesssssscsssssssssessscssssssssesssscvvetsseesssssssssssnsseeeess 45
19. | INFORMATION UNDERTAKINGS oovcceseccccsccssssssssssssessesssssssssssssessstessesesssssssvereisetsesseseesesine 51
20. FINANCIAL COVENANTS .uocecescccssssssssssesssssssesssecesssssevesssssssusevesessesesueeessssnavvessesustanseesssed 53
21. GENERAL UNDERTAKINGS....cccsccssssssssssssssssestsssssscensssssvessssorsesscssssnsecssesesercasassssseansasess 53
22. VESSEL UNDERTAKINGS...eccccscsssssssssesssssssssessessesssssvesssssssssersessarssssuuveesasssneneesssatensanaviesssed 57
23. INSURANCEussccsssssssssssssssssssscsscesssssssssssuucescosssvvevseanssssunssarsssessssssssessasavenpecsesnsensuessesssenasvsses ened 61
24. ACCOUNTS ciccsssssssssssssssessesesesscsssssssssssssssuesessesssssssssencesescssssasssssssusesstessensesssnsseseesesessescessauees 66
25. SECURITY SHORTFALL. wesssccsessssssssssssessssssessssverecsesssssessssssssssneressessnssueetesrssssensessesesiseneessen 68
26. EVENTS OF DEFAULT vessccsscsscsssssssssssssssuscscecssssssssunsssseecessessssssnansvvereussssesssssensereessensseseessavnes 69
27. | CHANGES TO THE LENDERS ........sccsesssssssssssssesssssessscsssssssssvssevsevesseseeesusssevensseesceeseerensenees 73
28. CHANGES TO THE OBLIGORS....cssssessesssssssssssssssssessecssssssvssserssssessecsssesteseessescesensssesseasseess 71
29. | ROLE OF THE AGENT, THE SECURITY AGENT AND THE ARRANGER... 78
30. APPLICATION OF PROCEEDS ....sscssssssessssssesssvessssssssvessesssssenseesessssususeesssasensessesssssnsssseessea 93
31. CONDUCT OF BUSINESS BY THE FINANCE PARTIES .....ccsssssssseecssssssseeecsessssssseeeeeen 94
32. SHARING AMONG THE FINANCE PARTIES .....ccsssssessscsssssesseesescssessssesessssssnevssecsessesseeree 95
33. PAYMENT MECHANICS. ........cscssssssssssseessssssesssssssssesssessssssssssunveessessessesstusueessssceseceesessesnusess 96
34. SET-OBEB vicescssssesscsssccsssssssessecsescsssssecensesssessnvesssesssasnnsesessansessessessnanecasssessessnnteetsssesueeeeesssesniseeee 99

il - EME_ACTIVE-564940718.11-CEHENDER 12/20/2016 4:04 AM
Case 4:19-cv-01351 Document 1-1 Filed on 04/12/19 in TXSD Page 4 of 140

35. NOTICES... cesesscssssecsereenseeseseesesscesesevscsssssassensessesesssassnececensresseusaeseneisessaecsracensssnereneansaseensess 99
36. CALCULATIONS AND CERTIFICATES... cc cccsssssseeesseecneceeeceeetearseseucnssenssasssensaceseenerees 101
37. PARTIAL INVALIDITY oun. ce cecccscceceneeeneneneeevecescvenseasenseseesaesneneenessssesnesasaevsonsevassvectvees 101
38. REMEDIES AND WAIVERS... cssessesescssetectessarsesaesrecanessesassanscasnstesnasseaeereerstensesseaees 102
39. AMENDMENTS AND WAIVERS .0....cececseesserrersosterteenensnseeasssaseusessereensneansesessasseareesess 102
40. CONFIDENTIALITY... ccccccesceescsseeceesscseseacensnsssssessacavescenenseanesesssesessasseavaseneavsusensaaonsees 103
Al, COUNTERPARTS .....cscssscscssecssessenenesecoscevesevenssuseeessaeeveaseneaseeesearsessevenevensussaneasseseraveneesseesses 107
42. GOVERNING LAW... .ccccccccccsscscsesctsscnsnteaneeensesessseasanensdneestestersessevessesesscauaseraeseenseaussaeses 107
43, ENFORCEMENT .....ccscccsscssecserscssetssersseeseetcartereseeoreessenssnnstsssessteteeesesenssesseensuerassensensssesensce 107
SCHEDULE 1 THE ORIGINAL PARTIES 00... eeececcssssessereteeneecsesesevereesseneeduecscoanenaseseenantsseseasie res 109
PART I THE OBLIGORS o......ccecscsesccsscscnstscnecseerenscansnscaeseseeesesesessnenevedcetsenssevessesessneseseseensenseneras nes 109
PART II THE ORIGINAL LENDERS ..cccccccssensesrsnevsssssresseesersaserssensnenenseseesesssseseseasensesenecaseassears 110
PART Ill ARRANGER, AGENT AND SECURITY AGENT... eseceteeesecsersseatesseeseneateensenane lil
SCHEDULE 2 CONDITIONS PRECEDENT. .........eceecseeesscseseecseesecsesensaeneassovssevsevsasnaaenseerasasasesttes 112
PART I INITIAL CONDITIONS PRECEDENT uu... essssesecssevsssssssnsossenensenssesenevasnsesstssenereanrentees 112
PART I] CONDITIONS PRECEDENT TO UTILISATION ...... ccc sseecesceseeesasessesssersnceeseaeseeer 114
PART III CONDITIONS SUBSEQUENT o....c cc ccceccseeearseseesssansssssnsseeseenetesssseseceeassesgeesmenennnneeenas 116
SCHEDULE 3 UTILISATION REQUEST |... ccc csscsccsecerseessesessenscessssseseneseenssereusesseasasaseesesesseeseass 117
SCHEDULE 4 FORM OF TRANSFER CERTIFICATE uo... .cescsssssscsesessersseseassesnsesssessesotseseaneannes 119
SCHEDULE 5 FORM OF ASSIGNMENT AGREEMENT ..........cccssssesseanescessecssseneresenseenseneceeeaes 122
SCHEDULE 6 FORM OF COMPLIANCE CERTIFICATE ..u.esccccesssessseesseseerssenesenenenesenesenesseeneees 125
SCHEDULE 7 LMA FORM OF CONFIDENTIALITY UNDERTAKING... cesses seeeeeeeteeenanss 126
SCHEDULE 8 TIMETABLES 2.0... cece nesceeeersereseetsnsuevessesevenesesasenssensarsavensaavsssscenassavenese nes 132
SCHEDULE 9 DETAILS OF VESSEL oo. ccscscsssssesssssesecsenenenesssverscensnseerssserensseessengeseeestenteneeeesae es 133
EXECUTION PAGE u..cccccescceccecscnssenecseeccensscotcerssveeseeesenteeesesenseeessusesesesetasesesesssaesenseenesepersensnsenaass 134

ili - EME_ACTIVE-564940718.14-CEHENDER 12/20/2016 4:04 AM

 
Case 4:19-cv-01351 Document1-1 Filed on 04/12/19 in TXSD Page 5 of 140

THIS AGREEMENT is dated 20) December 2016
BETWEEN:

(1) CFL MOMENTUM BEHEER B.V. a private limited liability company (bes/oten
vermootschap met beperkte aansprakelijkheid) incorporated under the laws of the Netherlands
having its official seat (stafutaire zetel) in Groningen, the Netherlands and its registered
address at Hoge der A 3-b, 9712 AC Groningen, the Netherlands and registered with the
Dutch register under number 01169092 (the “Tegal Owner”);

(2) C.V. CFL MOMENTUM a limited partnership (commanditaire vennootschap) established
under Dutch law, having its registered address at Hoge der. A 3-b, 9712 AC Groningen, the
Netherlands and_registered with the trade register of the chamber of commerce under number
01169500 (the “Beneficial Owner”) represented by its sole managing partner (beherend
verinoof), the Legal Owner;

(3) CANADA FEEDER LINES B.V. a private limited liability company (besloten
vennootschap met. beperkte aansprakelijkheid) having its offieial seat (sfatutaire zetel) in
Groningen, the Netherlands and its registered office at Hoge der A.3-b, 9712 AC Groningen,
the Netherlands and registered with the Dutch register under number 02091435 (“Guarantor
A”);

(4) CFL OFFSHORE PARTICIPATIONS II B.V. a private limited liability company
(besloten vennootschap met beperkte aansprakelijkheid) having its official seat (statutaire
zetel) in Groningen, the Netherlands and its registered office at Hoge der A 3-b, 9712.AC
Groningen, the Netherlands and registered with the Dutch. register under number 63736306
(“Guarantor B”);

(5) THE FINANCIAL INSTITUTIONS listed in Part II of Schedule 1 (Zhe Original Parties)
as Lenders (the “Original Lenders”);

(6) ICON AGENT, LLC as arranger (the “Arranger”);

(7) ICON AGENT, LLC as agent of the Finance Parties (“Agent”); and

(8) ICON AGENT, LLC as security agent for the Finance Parties (“Security Agent”).
BACKGROUND

The Lenders have agreed to make available to the Borrowers a loan facility of up to US$7,400,000 for
the purpose of refinancing the purchase of the Vessel.

IT IS AGREED as follows:
1 DEFINITIONS AND INTERPRETATION
1A Definitions

In this Agreement:

“Account” means the Earnings Account, the Retention Account, the Dry Dock Reserve Account or
any other account, opened made or established in accordance with Clause 24.

“Account Bank” means, in relation to any Account, ABN Amro Bank N.V., having its official seat
(stahutaire zetel in Amsterdam, the Netherlands and registered with the trade register of the chambers

EME_ACTIVE-564940718.11-CEHENDER 12/20/2016 4:04 AM

 
 

Case 4:19-cv-01351 Document 1-1 Filed on 04/12/19 in TXSD Page 6 of 140

of commerce under number 34334259, or any other bank or financial institution approved by the
Majority Lenders.

“Account Security” means, in relation to an Account, a deed or other instrument by the Borrowers in
favour of the Security Agent in the agreed form.

“Affiliate” means, in relation to any person, a Subsidiary of that person or a Holding Company of that
person or any other Subsidiary of that Holding Company.

“Approved Commercial Manager” means Industrial Project Services, LLC or any other company as
the Agent may, with the authorisation of the Majority Lenders, approve in writing (such authorisation
not to be unreasonably withheld).

“Approved Flag” means Netherlands flag or any other flag as the Agent may, with the authorisation
of the Majority Lenders, approve in writing (such authorisation not to be unreasonably withheld).

“Approved Manager” means the Approved Commercial Manager or the Approved Technical
Manager.

“Approved Technical Manager” means CFL Shipmanagement B.V. or any other company as the
Agent may, with the authorisation of the Majority Lenders, approve in writing (such authorisation not
to be unreasonably withheld).

“Approved Shipbroker” means Gisholt Shipping, Inc., B.V. Intershitra S&P, Compass Maritime
Services LLC or such other independent sale and purchase shipbroker which the Agent has approved
or appointed for the purpose.

“Assignment Agreement” means an agreement substantially in the form set out in Schedule 5 (Form
of Assignment Agreement) or any other form agreed between the relevant assignor and assignee.

“Availability Period” means the period from and including the date of this Agreement to and
including 31 December 2016.

“Available Commitment’ means a Lender’s Commitment minus:
(a) the amount of its participation in the outstanding Loan; and

(b) in relation to any proposed Utilisation, the amount of its participation in any Utilisation that is
due to be made on or before the proposed Utilisation Date.

“Available Facility’ means the aggregate for the time being of each Lender’s Available
Commitment.

“Borrowers” means, together, the Legal Owner and the Beneficial Owner and each a “Borrower”.

“Business Day” means a day (other than a Saturday or Sunday) on which banks are open for general
business in London, Amsterdam and New York.

“Change of Control” means:

(a) in respect of each Borrower and Guarantor B, if it ceases to be a legally and beneficially
wholly owned Subsidiary of CFL Offshore BV; and

(b) in respect of Guarantor A, if it ceases to be directly or indirectly or indirectly controlled by
K. Koolhof Beheer B.V.

EME_ACTIVE-564940718.11-CEHENDER 12/20/2016 4:04 AM

 
Case 4:19-cv-01351 Document 1-1 Filed on 04/12/19 in TXSD Page 7 of 140

“Charged Property” means all of the assets of the Obligors which from time to time are, or are
expressly or intended to be, the subject of the Security Documents.

“Charter” means the time charter dated 9 May 2011 between the Beneficial Owner and the Charterer,
as amended and supplemented from time to time, whereby the Beneficial Owner has agreed to charter,
and the Charterer has agreed to take on hire, the Vessel.

“Charterer” means Sole Transportation A/S, a company incorporated under the laws of Denmark
with its registered address at Vestre Kaj 6, DK-4700 Naestved, Denmark.

“Charterer Assignment” means the first priority assignment of the Sub-Charter in the agreed form,

“CISADA” means the United Stated Comprehensive Iran Sanctions, Accountability and Divestment
Act of 2010.

“Classification” means, the classification with the Classification Society specified in Schedule 9 or
such other classification as the Agent may, with the authorisation of the Majority Lenders, approve in
writing (such authorisation not to be unreasonably withheld).

“Classification Society” means the classification society specified in Schedule 9 or such other
classification society being a member of International Association of Classification Societies as the
Agent may, with the authorisation of the Majority Lenders, approve in writing (such authorisation not
to be unreasonably withheld).

“Code” means the US Internal Revenue Code of 1986.
“Commitment” means:

(a) in relation to an Original Lender, the amount set opposite its name under the heading
“Commitment” in Part I of Schedule | (The Original Parties) and the amount of any other
Commitment transferred to it under this Agreement; and

(b) in relation to any other Lender, the amount of any Commitment transferred to it under this
Agreement,

to the extent not cancelled, reduced or transferred by it under this Agreement.

“Compliance Certificate” means a certificate in the form set out in Schedule 6 (Form of Compliance
Certificate) or otherwise in form and substance satisfactory to the Agent.

“Confidential Information” means all information relating to any Obligor, the Guarantor A Group,
the Guarantor B Group, the Finance Documents or the Facility of which a Finance Party becomes
aware in its capacity as, or for the purpose of becoming, a Finance Party or which is received by a
Finance Party in relation to, or for the purpose of becoming a Finance Party under, the Finance
Documents or the Facility from either:

(a) any member of the Guarantor A Group or Guarantor B Group or any of its advisers; or

(b) another Finance Party, if the information was obtained by that Finance Party directly or
indirectly from any member of the Guarantor A Group or Guarantor B Group or any of its
advisers, in whatever form, and includes information given orally and any document,
electronic file or any other way of representing or recording information which contains or is
derived or copied from such information but excludes information that:

EME_ACTIVE-584940718.11-CEHENDER 12/20/2016 4:04 AM
 

 

Case 4:19-cv-01351 Document1-1 Filed on 04/12/19 in TXSD Page 8 of 140

a) is or becomes public information other than as a direct or indirect result of any breach
by that Finance Party of Clause 40(Confidentiality), or

(ii) is identified in writing at the time of delivery as non-confidential by any member of
the Guarantor A Group or Guarantor B Group or any of its advisers; or

(iii) is known by that Finance Party before the date the information is disclosed to it in
accordance with paragraphs (a) or (b) above or is lawfully obtained by that Finance
Party after that date, from a source which is, as far as that Finance Party is aware,
unconnected with the Guarantor A Group or Guarantor B Group and which, in either
case, as far as that Finance Party is aware, has not been obtained in breach of, and is
not otherwise subject to, any obligation of confidentiality.

“Confidentiality Undertaking” means a confidentiality undertaking substantially as set out in
Schedule 7 (LM4 Form of Confidentiality Undertaking) or in any other form agreed between the
Borrowers and the Agent.

“Corresponding Debt” means any amount, other than a Parallel Debt, which an Obligor owes to a
Finance Party under or in connection with the Finance Documents.

“CTA” means the Corporation Tax Act 2010.

“Daily OPEX Cap” means, in relation to the Vessel:

(a) Year 1: US$3,125 per day;

(b) Year 2: US$3,195 per day;

(c) Year 3: US$3,260 per day; and

(d) Year 4: US$3,330 per day.

“Deed of Release” means a deed releasing the Existing Security in a form acceptable to the Agent.
“Default” means an Event of Default or any event or circumstance specified in Clause 25.7 (Events of
Default) which would (with the expiry of a grace period, the giving of notice, the making of any
determination under the Finance Documents or any combination of any of the foregoing) be an Event
of Default.

“Default Rate” means ten (10) per cent. per annum.

“Delegate” means any delegate, agent, attorney or co-trustee appointed by the Security Agent.

“Direct Agreement” means the deed entered into between the Borrowers, the Charterer, the Sub-
Charterer, the Agent and the Security Agent in the agreed form.

“Disruption Event” means either or both of:

(a) a material disruption to those payment or communications systems or to those financial
markets which are, in each case, required to operate in order for payments to be made in
connection with the Facility (or otherwise in order for the transactions contemplated by the
Finance Documents to be carried out) which disruption is not caused by, and is beyond the
control of, any of the Parties; or

EME_ACTIVE-564940718.11-CEHENDER 12/20/2016 4:04 AM
Case 4:19-cv-01351 Document 1-1 Filed on 04/12/19 in TXSD Page 9 of 140

(b) the occurrence of any other event which results in a disruption (of a technical or systems-
related nature) to the treasury or payments operations of a Party preventing that, or any other
Party:

(i) from performing its payment obligations under the Finance Documents; or

(ii) from communicating with other Parties in accordance with the terms of the Finance
Documents,

and which (in either such case) is not caused by, and is beyond the control of, the Party whose
operations are disrupted.

“Dry Dock Reserve Account” means an account in the name of the Legal Owner with the Account
Bank designated “Momentum Scan — Dry Dock Reserve Account” or any other account with that
office of the Account Bank or another office of the Account Bank which is designated by the Agent as
the “Dry Dock Reserve Account” for the purposes of this Agreement.

“Earnings” means, in relation to the Vessel, and a person, all money at any time payable to that
person for or in relation to the use or operation of the Vessel including freight, hire and passage
moneys, money payable to that person for the provision of services by or from the Vessel or under
any charter commitment, requisition for hire compensation, remuneration for salvage and towage
services, demurrage and detention moneys and damages for breach and payments for termination or
variation of any charter commitment.

“Earnings Account” means an account in the name of the Beneficial Owner with the Account Bank
designated “Momentum Scan - Earnings Account” or any other account with that office of the
Account Bank or another office of the Account Bank which is designated by the Agent as the
“Earnings Account” for the purposes of this Agreement.

“Environment” means humans, animals, plants and all other living organisms including the
ecological systems of which they form part and the following media:

(a) air (including, without limitation, air within natural or man-made structures, whether above or
below ground);

(b) water (including, without limitation, territorial, coastal and inland waters, water under or
within land and water in drains and sewers); and

(c) land (including, without limitation, land under water).

“Environmental Claim” means any claim, proceeding, formal notice or investigation by any person
in respect of any Environmental Law.

“Environmental Incident” means:

(a) any actual or threatened release, discharge or spillage of Environmentally Sensitive Material
from the Vessel or any other vessel owned, operated or managed by any other Guarantor A
Group member or Guarantor B Group member;

(b) any actual or threatened incident in which Environmentally Sensitive Material is released,
discharged or spilled from a vessel other than the Vessel and which involves a collision
between the Vessel and such other vessel or some other incident of navigation or operating, in
either case, in connection with which the Vessel is actually or potentially liable to be arrested,
attached, detailed or injuncted and/or the Vessel and/or any operator or manager of the Vessel
is at fault or allegedly at fauit or otherwise liable to any legal or administrative action;

-5-

EME_ACTIVE-664940718.11-CEHENDER 12/20/2018 4:04 AM
Case 4:19-cv-01351 Document 1-1 Filed on 04/12/19 in TXSD Page 10 of 140

(c) any other incident in which Environmentally Sensitive Material is, or is threatened to be,
released, discharged or spilled otherwise than from the Vessel and in connection with which
the Vessel is actually or potentially liable to be arrested and/or which the Borrowers and/or
any operator or manager of the Vessel is at fault or allegedly at fault or otherwise liable to
legal or administrative action.

“Environmental Law” means any applicable law or regulation which relates to:

(a) the pollution or protection of the Environment;

(b) the conditions of the workplace; or

(c) the generation, handling, storage, use, carriage, release or spillage of any substance which,
alone or in combination with any other, is capable of causing harm to the Environment,

including, without limitation, any waste.

“Environmentally Sensitive Material” means oil, oil products or any other substance or
contaminates (including chemical, gas or other hazardous or noxious substance) which is considered
to be (or is capable of being or becoming) polluting, toxic or hazardous.

“Event of Default” means any event or circumstance specified as such in Clause 26 (Events of
Default).

“Existing Facility Agreement” means the facility agreement dated 22 October 2010 (as amended ~-
from time to time) and entered into between, inter alios, the Borrowers as borrowers and
Commerzbank AG, Filiale Luxembourg as lender in respect of the Vessel.

“Existing Indebtedness” means, at any date, the outstanding Financial Indebtedness of the Borrowers
on that date under the Existing Facility Agreement.

“Hxisting Lender” means Commerzbank AG, Filiale Luxembourg.
“Existing Security” means any Security created to secure the Existing Indebtedness.

“Facility” means the term loan facility made available under this Agreement as described in Clause 2
(The Facility).

“Facility Office” means:
(a) in respect of a Lender, the office or offices notified by a Lender to the Agent in writing on or
before the date it becomes a Lender (or, following that date, by not less than five (5) Business

Days’ written notice) as the office or offices through which it will perform its obligations
under this Agreement; and

(b) in respect of any other Finance Party, the office in the jurisdiction in which it is resident for
tax purposes.

“Facility Period’ means the period from and including the date of this Agreement to and including
the date on which the Total Commitments have been reduced to zero and all indebtedness of the
Obligors under the Finance Documents has been fully paid and discharged.

“FATCA” means:

(a) sections 1471! to 1474 of the Code or any associated regulations or other official guidance;

EME_ACTIVE-564940718.11-CEHENDER 12/20/2016 4:04 AM

 
 

Case 4:19-cv-01351 Document 1-1 Filed on 04/12/19 in TXSD Page 11 of 140

(b) any treaty, law, regulation or other official guidance enacted in any other jurisdiction, or
relating to an intergovernmental agreement between the US and any other jurisdiction, which
(in either case) facilitates the implementation of paragraph (a) above; or

(c) any agreement pursuant to the implementation of paragraphs (a) or (b) above with the US
Internal Revenue Service, the US government or any governmental or taxation authority in
any other jurisdiction.

“FATCA Application Date” means:

(a) in relation to a “withholdable payment” described in section 1473(1)(A)(i) of the Code
(which relates to payments of interest and certain other payments from sources within the
US), 1 July 2014;

(b) in relation to a “withholdable payment” described in section 1473(1)(A\ii) of the Code
(which relates to “gross proceeds” from the disposition of property of a type that can produce

interest from sources within the US), 1 January 2017; or

(c) in relation to a “passthru payment” described in section 1471(d)(7) of the Code not falling
within paragraphs (a) or (b) above, 1 January 2017;

or, in each case, such other date from which such payment may become subject to a deduction or
withholding required by FATCA as a result of any change in FATCA after the date of this

Agreement.

“FATCA Deduction” means a deduction or withholding from a payment under a Finance Document
required by FATCA.

“FATCA Exempt Party” means a Party that is entitled to receive payments free from any FATCA
Deduction.

“FATCA Protected Lender” means any Lender irrevocably designated as a FATCA Protected
Lender by the Borrowers’ notice to that Lender and the Agent at least six months prior to the earliest
FATCA Application Date for a payment by a Party to that Lender (or to the Agent for the account of
that Lender).

“Fee Letter” means any letter or letters dated on or about the date of this Agreement between any of
the Arranger, the Agent or the Security Agent and the Borrowers setting out any of the fees referred to
in Clause 10 (Fees).

“Finance Document” means:

(a) this Agreement;

(b) any Security Document;

(c) any Fee Letter;

(d) any Transfer Certificate;

(e) any Assignment Agreement; or

(f) any other document designated as a Finance Document by the Agent and the Borrowers.
“Finance Party” means the Agent, the Security Agent, the Arranger or a Lender (together the

“Finance Parties”)

EME_ACTIVE-564940718.11-CEHENDER 12/20/2016 4:04 AM
 

Case 4:19-cv-01351 Document 1-1 Filed on 04/12/19 in TXSD Page 12 of 140

“Tinancial Indebtedness” means any indebtedness for or in respect of:

(a) moneys borrowed;

(b) any amount raised by acceptance under any acceptance credit facility or dematerialised
equivalent;

(c) any amount raised pursuant to any note purchase facility or the issue of bonds, notes,

debentures, loan stock or any similar instrument;

(d) the amount of any liability in respect of any lease or hire purchase contract which would, in
accordance with GAAP, be treated as a finance or capital lease;

(e) receivables sold or discounted (other than any receivables to the extent they are sold on a non-
recourse basis);

( any amount raised under any other transaction (including any forward sale or purchase
agreement) having the commercial effect of a borrowing;

(g) any derivative transaction entered into in connection with protection against or benefit from
fluctuation in any rate or price (and, when calculating the value of any derivative transaction,
only the marked to market value shal! be taken into account);

{h) any counter-indemnity obligation in respect of a guarantee, indemnity, bond, standby or
documentary fetter of credit or any other instrument issued by a bank or financial institution;
and

@) the amount of any liability in respect of any guarantee or indemnity for any of the items

referred to in paragraphs (a) to (h) above.
“Fixed Rate” means eight (8) per cent. per annum.
“GAAP” means generally accepted accounting principles in the Netherlands including IFRS.

“General Assignment” means the first priority assignment of the Vessel’s Earnings and Insurances
and any Requisition Compensation relating to the Vessel in the agreed form.

“Guarantor A Group” means Guarantor A and its Subsidiaries for the time being.
“Guarantor B Group” means CFL Offshore B.V. and its Subsidiaries for the time being.
“Guarantors” means, together, Guarantor A and Guarantor B (each a “Guarantor’”).

“Holding Company” means, in relation to a person, any other person in respect of which it is a
Subsidiary.

“IFRS” means international accounting standards within the meaning of the [AS Regulation
1606/2002 to the extent applicable to the relevant financial statements.

“Initial Valuation” means the Valuation of the Vessel supplied to the Agent as a condition precedent
under this Agreement on or before the Utilisation Date.

“Insurances” means:

EME_ACTIVE-564940718.11-CEHENDER 12/20/2016 4:04 AM

 
—_ So

Case 4:19-cv-01351 Document 1-1 Filed on 04/12/19 in TXSD Page 13 of 140

(a) any contract of insurance including entries of the Vessel in any protection and indemnity or
war risk association, effected in relation to the Vessel and the Vessel’s Earnings whether
before or after the date of this Agreement; and

(b) all rights and other assets relating to, or derived from, any such contracts of insurance.

“Interest Payment Date” means the date falling 3 months after the Utilisation Date, and each date
falling quarterly thereafter, and the Termination Date.

“Interest Period” means, in relation to the Loan, each period determined in accordance with Clause 9
(interest Periods) and, in relation to an Unpaid Sum, each period determined in accordance with
Clause 8.3 (Default interes?).

“ISM Code” means the International Safety Management Code for the Safe Operation of Ships and
for Pollution Prevention (including the guidelines on its implementation), adopted by the International
Maritime Organisation, as the same may be amended or supplemented from time to time (and the
terms “safety management system”, “Safety Management Certificate” and “Document of
Compliance” have the same meanings as are given to them in the ISM Code).

“ISPS Code” means the International Ship and Port Facility Security Code adopted by the
International Maritime Organisation (as the same may, be amended, supplemented or superseded from
time to time).

“JSSC” means an International Ship Security Certificate issued under the ISPS Code.
“ITA” means the Income Tax Act 2007.
“Legal Reservations” means:

(a) the principle that equitable remedies may be granted or refused at the discretion of a court and
the limitation of enforcement by laws relating to insolvency, reorganisation and other laws
generally affecting the rights of creditors;

(b) the time barring of claims under the Limitation Acts, the possibility that an undertaking to
assume liability for or to indemnify a person against non-payment of UK stamp duty may be
void and defences of set-off or counterclaim;

(c} the limitation of the enforcement of the terms of leases of real property by laws of general
application to those leases;

(d) similar principles, rights and remedies under the laws of any Relevant Jurisdiction; and

(e) any other matters which are set out as qualifications or reservations as to matters of law of
general application in any legal opinions supplied to the Agent as a condition precedent under
this Agreement on or before the Utilisation Date.

“Lender” means:
(a) any Original Lender; and

(b) any other person which has become a Party in accordance with Clause 27(Changes to the
Lenders),

which in each case has not ceased to be a Party in accordance with the terms of this Agreement.

“Limitation Acts” means the Limitation Act 1980, and the Foreign Limitation Periods Act 1984,

-9-

EME_ACTIVE-564940718.11-CEHENDER 12/20/2016 4:04 AM
 

Case 4:19-cv-01351 Document 1-1 Filed on 04/12/19 in TXSD Page 14 of 140

“Loan” means the loan made or to be made under the Facility or, as the context requires, the principal
amount outstanding for the time being of that loan.

“Major Casualty” means, in relation to the Vessel, any casualty to the Vessel in respect of which the
claim, inclusive of any deductible, exceeds or may exceed the Major Casualty Amount.

“Major Casualty Amount” means, in relation to the Vessel, US$500,000 or the equivalent in any
other currency.

“Majority Lenders” means a Lender or Lenders whose Commitments aggregate more than 667/;%
of the Total Commitments or, if the Total Commitments have been reduced to zero, aggregated more
than 667/;% of the Total Commitments immediately prior to the reduction.

“Make Whole Amount” means an amount equal to the sum of:
(a) 2 per cent. of the principal amount to be prepaid; and

(b) the amount of all interest which would otherwise have accrued for the period from the date
of such prepayment to the date which is immediately after the second anniversary of the
Utilisation Date.

“Manager’s Undertaking” means the letter(s) of undertaking from each Approved Manager
subordinating its rights and claims against the Vessel and the Borrowers to the rights of the Finance
Parties, in the agreed form.

“Market Value” means the value of the Vessel determined in accordance with Clause 25.2
(Valuation of Vessel).

“Material Adverse Effect” means a material adverse effect on:

(a) the business, operations, property, condition (financial or otherwise) or prospects of an
Obligor; or

(b) the ability of an Obligor to perform its obligations under the Finance Documents; or

(c) the validity or enforceability of, or the effectiveness or ranking of any Security granted or
purported to be granted pursuant to any of, the Finance Documents; or

(@ the rights or remedies of any Finance Party under any of the Finance Documents.
“Minimum Liquidity Amount” means:

(a) from the Utilisation Date to the date falling six (6) months after the Utilisation Date,
US$50,000; and

(c) at all times after the date falling six (6) months after the Utilisation Date, US$250,000.

“Mortgage” means the first preferred Netherlands ship mortgage granted or to be granted (as the
context so requires) over the Vessel in the agreed form.

“New Lender” has the meaning given to that term in Clause 27 (Changes to the Lenders).

“QObligors” means the parties to the Finance Documents (other than the Finance Parties) and
“Obligor” means any one of them.

“OFAC” means the Office of Foreign Assets Control of the US Department of the Treasury.

- 10-

EME_ACTIVE-5649407 18. 11-GEHENDER 12/20/2016 4:04 AM

 
Case 4:19-cv-01351 Document 1-1 Filed on 04/12/19 in TXSD Page 15 of 140

“Operating Expenses” means expenses properly and reasonably incurred by the Borrowers in
connection with the ownership, operation, employment, maintenance, repair and insurance of the
Vessel.

“Original Financial Statements” means:

(a) in relation to the Guarantor A Group, the unaudited consolidated financial statements of the
Guarantor A Group for the financial year 2015; and

(b) in relation to the Guarantor B Group, the unaudited consolidated financial statements of the
Guarantor B Group for the financial year 2015.

“Owner Assignment” means the first priority assignment of the Charter in the agreed form.
“Paralle] Debt” means an Obligor’s undertaking pursuant to Clause 29.29 (Parallel Debt).

“Participating Member State” means any member state of the European Union that adopts or has
adopted the Euro as its lawful currency in accordance with legislation of the European Union relating
to Economic and Monetary Union.

“Party” means a patty to this Agreement (together the “Parties’’),
“Permitted Maritime Lien” means, in relation to the Vessel:

(a) unless a Default is continuing, any ship repairer’s or outfitter’s possessory lien in respect of
the Vessel for an amount not exceeding the Major Casualty Amount or the equivalent in any
other currency;

(b) any lien on the Vessel for masters, officer’s or crew’s wages outstanding in the ordinary
course of its trading;

(c) liens for salvage.

“Permitted Security” means, in relation to the Vessel, any Security over it which is:

(a) granted by the Finance Documents;

(b) a Permitted Maritime Lien; or

(c) approved in writing by the Agent (on behalf of the Majority Lenders).

“Qualifying Lender” has the meaning given to it in Clause 1] (Zax gross up and indemnilies).

“Receiver” means a receiver or receiver and manager or administrative receiver of the whole or any
part of the Security Property.

“Related Fund” in relation to a fund (the “first fund”), means a fund which is managed or advised by
the same investment manager or investment adviser as the first fund or, if it is managed by a different

investment manager or investment adviser, a fund whose investment manager or investment adviser is
an Affiliate of the investment manager or investment adviser of the first fund.

“Relevant Jurisdiction” means, in relation to an Obligor:

(a) its jurisdiction of incorporation;

-ll-

EME_ACTIVE-664940718.11-CEHENDER 12/20/2016 4:04 AM
 

Case 4:19-cv-01351 Document 1-1 Filed on 04/12/19 in TXSD Page 16 of 140

(b) any jurisdiction where any asset subject to or intended to be subject to the Transaction
Security to be created by it is situated;

(c) any jurisdiction where it conducts its business; and

(d) the jurisdiction whose laws govern the perfection of any of the Security Documents entered
into by it.

“Repayment Instalment” means each scheduled instalment for the repayment of the Loan under
Clause 6.1 (Repayment).

“Repeating Representations” means (a) each of the representations set out in Clauses 18.1 to 18.1]
(Representations and Warranties) and (ii) any representation in any other Finance Document which is
expressed to be a “Repeating Representation” or is otherwise expressed to be repeated.

“Representative” means any delegate, agent, manager, administrator, nominee, attorney, trustee or
custodian.

“Requisition Compeusation” means:

(a) any and all compensation or other monies payable by reason of any act or event such as is
referred to in paragraph (b) or (c) of the definition of “Total Loss”; and

(b) all claims, rights and remedies of the relevant Borrower against the government or official
authority or person or persons claiming to be or to represent a government or official
authority or other entity in relation to (a) above.

“Restricted Party” means a person:

(a) that is listed on, owned or controlled by a person listed on, or acting on behalf of a person
listed on, any Sanctions List; or

(b) is located, organised or resident in a Sanctioned Country;

(c) otherwise a target of Sanctions (being a person with whom a US person or other national of a
Sanctions Authority would be prohibited or restricted by law from engaging in trade, business
or other activities or against whom Sanctions are otherwise directed).

“Retention Account” means an account in the name of the Legal Owner with the Account Bank
designated “Momentum Scan - Retention Account” or any other account with that office of the
Account Bank or another office of the Account Bank which is designated by the Agent as the
“Retention Account” for the purposes of this Agreement.

“Sanctions” means amy economic or trade sanctions, laws, regulations, embargoes, freezing .
provisions, prohibitions or restrictive measures relating to trading, doing business, investment,

exporting, financing or making assets available (or other activities similar to or connected with any of

the foregoing):

(a) administered, enacted, enforced or imposed by law or regulation by the United States
Government (including CISADA), the United Nations Security Council, the European Union
or its Member States (including, without limitation, the United Kingdom and/or the French
Republic), Switzerland or the respective governmental institutions and agencies of any of the
foregoing, including without limitation, OFAC, the United States Department of State, and
Her Majesty’s Treasury (HMT) and the State Secretariat for Economic Affairs of Switzerland
(SECO) (together, the “Sanctions Authorities”); or

-[2-

EME_ACTIVE-564940718.114-CEHENDER 12/20/2016 4:04 AM

 
Case 4:19-cv-01351 Document 1-1 Filed on 04/12/19 in TXSD Page 17 of 140

(b) otherwise imposed by any law or regulation (and, as regards a regulation, compliance with
which is reasonable in the ordinary course of business of any Obligor);

“Sanctioned Country” means a country or territory that is, or whose government is, the subject of
Sanctions broadly prohibiting dealings with such government, country or territory Gincluding, without
limitation, as at the Effective Date, Cuba, Iran, Burma, North Korea, Sudan and Syria).

“Sanctions List” means the Specially Designated Nationals and Blocked Persons list maintained by
OFAC, the Consolidated List of Financial Sanctions Targets maintained by Her Majesty's Treasury, or

any similar list maintained or made public by the United Nations Security Council or any of the
Sanctions Authorities.

“Secured Liabilities” means all present and future obligations and liabilities (whether actual or
contingent and whether owed jointly or severally or in any other capacity whatsoever) of each Obligor
to any Finance Party under any Finance Document.

“Secured Party” means a Finance Party, a Receiver or any Delegate (together the “Secured
Parties”).

“Security” means a mortgage, charge, pledge, lien or other security interest securing any obligation of
any person or any other agreement or arrangement having a similar effect.

“Security Documents” means:

(a) the Mortgage;

(b) the General Assignment;

(c) the Share Pledge;

(d) the Account Security;

(e) the Owner Assignment;

(f) the Charterer Assignment;

(g) the Direct Agreement;

(h) any Manager’s Undertaking; and

(i) any other document as may be executed to guarantee and/or secure any amounts owing to the
Finance Parties under any Finance Document.

“Security Period” means the period commencing on the date of this Agreement and ending on the
date on which the Agent is satisfied that there is no outstanding Commitment in force and that the
Secured Liabilities have been irrevocably and unconditionally paid and discharged in full.

“Security Property” means:

(a) the Transaction Security expressed to be granted in favour of the Security Agent as trustee for
the Secured Parties and all proceeds of that Transaction Security;

(b) all obligations expressed to be undertaken by an Obligor to pay amounts in respect of the
Secured Liabilities to the Security Agent as trustee for the Finance Parties and secured by the
Transaction Security together with all representations and warranties expressed to be given by

-13-

EME_ACTIVE-5849407 18.11-CEHENDER 12/20/2016 4:04 AM

 
Case 4:19-cv-01351 Document 1-1 Filed on 04/12/19 in TXSD Page 18 of 140

an Obligor or any other person in favour of the Security Agent as trustee for the Finance
Parties; and

(c) any other amounts or property, whether rights, entitlements, choses in action or otherwise,
actual or contingent, which the Security Agent is required by the terms of the Finance
Documents to hald as trustee on trust for the Secured Parties.

“Security Requirement” means:

(a) up to and including the second anniversary of the Utilisation Date, 135% of the outstanding
balance of the Loan; and

(b) from the second anniversary of the Utilisation Date, 150% of the outstanding balance of the
Loan.

“Security Value” means the Market. Value of the Vessel calculated in accordance with Clause 25.2
(Valuation of Vessel) pius the net realisable value of additional security previously provided under
Clause 24 (Security shortfall,

“Shareholder” means CFL Parts Holding B.V. a private limited liability company (des/oten
yennoolschap met beperkte aansprakelijkheid) having its official seat (statutaire zetel) in Groningen,
the Netherlands and its registered office at Hoge der A 3-b, 9712.AC Groningen, the Netherlands and
registered with the Dutch register under number 01169073.

“Share Pledge” means the share pledge granted or to be granted (as.the context so requires} by the
Shareholder in favour of the Security Agent over the entire issued share capital of the Legal Owner in
the agreed form.

“Specified Time” means. a time determined in accordance with Schedule 8 (Timetables).

“Sub-Charter” means the time charter dated 6 December 2016 between the Charterer and the Sub-
Charterer, as amended and supplemented from time to time, whereby the Charterer has agreed to
charter, and the Sub-Cliarterer has. agreed to take on hire, the Vessel on the terms and conditions set
out therein.

“Sub-Charterer” means Industrial Maritime Carriers (Bermuda), Ltd., a company incorporated. under
the laws of Bermuda with its registered address at Clarendon House, 2 Church Street, Hamilton,
Bermuda,

“Subsidiary” means a subsidiary undertaking within the meaning of section 1162 of the Companies
Act 2006 and, in relation to a person incorporated (or established) under Dutch law, a
“dochtermaatschappij" within the meaning of Section 2:24a of the Dutch Civil Code (regardless
whether the shares or vating rights on the shares in such company are held directly or indirectly
through another "dochtermaatschappij").

“Tax” means any tax, levy, impost, duty or other charge or withholding of a similar nature (including
any penalty or interest payable in connection with any failure to pay or any delay in paying any of the
same).

“Termination Date” means the date falling 48 months from the Utilisation Date.

“Total Commitments” means the aggregate of the Commitments being US$7,400,000 at the date of
this Agreement.

“Total Loss” means:

-14-

EME_ACTIVE-§64940718.11-CEHENDER 12/20/2016 4:04 AM

 
 

Case 4:19-cv-01351 Document 1-1 Filed on 04/12/19 in TXSD Page 19 of 140

(a) any actual, constructive, compromised, agreed or arranged total loss of the Vessel;

(b) any expropriation, confiscation, requisition or acquisition of the Vessel, whether or not for
consideration (full, partial or nominal), which is effected by any government or official
authority or by any person or persons claiming to be or to represent a government or official
authority (excluding a requisition for hire for a fixed period not exceeding one (1) year
without any right to an extension) unless it is within thirty (30) days redelivered to the
Borrowers’ full control; and

() any arrest, capture, seizure or detention of the Vessel (including any hijacking or theft) unless
it is within thirty (30) days redelivered to the Borrowers’ full control.

“Total Loss Date” means:

(a) in the case of an actual loss of the Vessel, the date on which it occurred or, if that is unknown,
the date when the Vessel was last heard of;

(b) in the case of a constructive, compromised, agreed or arranged total loss of the Vessel, the
earliest of:

6) the date on which a notice of abandonment is given to the insurers; and

(ii) the date of any compromise, arrangement or agreement made by or on behalf of the
Borrowers with the Vessel’s insurers in which the insurers agree to treat the Vessel as
a total loss; and

(c) in the case of any other type of total loss, on the date (or the most likely date) on which it
appears to the Agent that the event constituting the total loss occurred.

“Transaction Document” means:

(a) any Finance Document;

(b) the Charter;

(c) the Sub-Charter; and

(c) any other document designated as such by the Agent and any Obligor.

“Transaction Security” means the Security created or evidenced or expressed to be created or
evidenced under the Security Documents.

“Transfer Certificate” means a certificate substantially in the form set out in Schedule 4 (Form of
Transfer Certificate) or any other form agreed between the Agent and the Borrowers,

“Transfer Date” means, in relation to an assignment or a transfer, the later of:

(a) the proposed Transfer Date specified in the relevant Assignment Agreement or Transfer
Certificate; and

(b) the date on which the Agent executes the relevant Assignment Agreement or Transfer
Certificate.

“Unpaid Sum” means any sum due and payable but unpaid by an Obligor under any Finance
Document.

-15-

EME_ACTIVE-564940718.11-CEHENDER 12/20/2016 4:04 AM

 
Case 4:19-cv-01351 Document 1-1 Filed on 04/12/19 in TXSD Page 20 of 140

“US Tax Obligor” means an Obligor some or al! of whose payments under the Finance Documents
are from sources within the United States of America for United States federal income tax purposes.

“Utilisation” means an utilisation of the Facility,
“Utilisation Date” means the date of Utilisation, being the date on which the Loan is to be made.

“Utilisation Request” means a notice substantially in the form set out in Schedule 3 (Utilisation
Request).

“Valuation” means a vessel valuation prepared:

(a) as at a date not more than 14 days previously;

(b) by an Approved Shipbroker;

(c) with or without physical inspection of the vessel (as the Agent may require);

(d) on the basis of a sale for prompt delivery for cash on normal arm’s length commercial terms
as between a willing seller and a willing buyer, free of any existing charter or other contract
of employment; and

(e) after deducting the estimated amount of the usual and reasonable expenses which would be
incurred in connection with the sale.

“VAT” means:

(a) any tax imposed in compliance with the Council Directive of 28 November 2006 on the
common system of value added tax (EC Directive 2006/1 12); and

(b) any other tax of a similar nature, whether imposed in a member state of the European Union
in substitution for, or levied in addition to, such tax referred to in paragraph (a) above, or
imposed elsewhere.

“Vessel” means m.v. MOMENTUM SCAN” IMO No. 9534432, details of which are set out in

Schedule 9,
1.2 Construction
(a) Unless a contrary indication appears, a reference in this Agreement to:

(i) the “Account Bank”, the “Agent”, the “Arranger”, any “Finance Party”,
any “Lender”, any “Obligor”, any “Party”, any “Secured Party”, the
“Security Agent” or any other person shall be construed so as to include its
successors in title, permitted assigns and permitted transferees to, or of, its
rights and/or obligations under the Finance Documents and, in the case of the
Security Agent, any person for the time being appointed as Security Agent or
Security Agents in accordance with the Finance Documents;

ii) an “agency” of a state includes any local or other authority, self-regulating or
other recognised body or agency, central or federal bank, department,
government, legislature, minster, ministry, self-regulating organisation,
official or public or statutory person (whether autonomous or not) or, or of
the government of, that state or political sub-division in or of that state;

-16-

EME_ACTIVE-5649407 18.11-CEHENDER 12/20/2016 4:04 AM

 
Case 4:19-cv-01351 Document 1-1 Filed on 04/12/19 in TXSD Page 21 of 140

Gii) a document in “agreed form” is a document which is previously agreed in
writing by or on behalf of the any Obligor party to it and the Agent or, if not
so agreed, is in the form and substance specified by the Agent;

(iv) “approved” means approved in writing by the Agent;

(vy) “assets” includes present and future properties, revenues and rights of every
description;

(vi) “authorisation” means an authorisation, consent, approval, resolution,
licence, exemption or by a person by whom the same is required by law;

(vii) “disposal” includes a sale, transfer, assignment, grant, lease, licence,
declaration of trust or other disposal, whether voluntary or involuntary, and
“dispose” will be construed accordingly;

(viii) the “equivalent” of an amount specified in a particular currency (“specific
currency amount”) shall be construed as a reference to the amount of the
other relevant currency which can be purchased with the specific currency
amount in the London foreign exchange market at 11 am on the date the
calculation falls to be made for spot delivery, as conclusively determined by
the Agent (with the relevant exchange rate of such purchase being the
“Agent’s spot rate of exchange”);

(ix) “excess risks” means, in relation to the Vessel, the proportion (if any) of
claims for general average, salvage and salvage charges not recoverable
under the hull and machinery insurances in respect of the Vessel in
consequence of the value at which the Vessel is assessed for the purpose of
such claims exceeding its insured value;

(x) “excess war risk P&I cover” means, in relation to the Vessel, cover for
claims only in excess of amounts recoverable under the usual war risk cover
including, (but not limited ta) hull and machinery, crew and protection and
indemnity risks;

(xi) a“Finance Document” or “Transaction Document” or any other agreement
or instrument is a reference to that Finance Document or Transaction
Document or other agreement or instrument as amended, novated,
supplemented, extended or restated;

(xii) “guarantee” means any guarantee, letter of credit, bond, indemnity or similar
assurance against loss, or any obligation, direct or indirect, actual or
contingent, to purchase or assume any indebtedness of any person or to make
an investment in or loan to any person or to purchase assets of any person
where, in each case, such obligation is assumed in order to maintain or assist
the ability of such person to meet its indebtedness;

(xiii) “indebtedness” includes any obligation (whether incurred as principal or as
surety) for the payment or repayment of money, whether present or future,
actual or contingent;

(xiv) “month” means a period starting on one day in a calendar month and ending
on the numerically corresponding day in the next calendar month, except that:

-17-

EME_ACTIVE-564940718.11-CEHENDER 12/20/2016 4:04 AM

 
a
Case 4:19-cv-01351 Document 1-1 Filed on 04/12/19 in TXSD Page 22 of 140

(A) if the numerically corresponding day is not a Business Day,
that period shall end on the next Business Day in that
calendar month in which that period ts to end if there is one,
or if there is not, on the immediately preceding Business
Day;

(B) if there is no numerically corresponding day in the calendar
month in which that period is to end, that period shall end on i
the last Business Day in that calendar month; and

(C) the above rules will only apply to the last month of any
period.

(xv) “obligatory insurances” means all insurances effected, or which the
Borrowers are required to effect, under Clause 23 Unsurance) or any other
provision of any Finance Document;

(xvi) a “person” includes any individual, firm, company, corporation, government,
state or agency of a state or any association, trust, joint venture, consortium
or partnership (whether or not having separate legal personality);

 

(xvii) a “policy” in relation to any insurance, includes a slip, cover note, certificate
of entry or other document evidencing the contract of insurance or its terms;

(xviii) “protection and indemnity risks” means the usual risks covered by a
protection and indemnity association that is a member of the International
Group of P&I Clubs, including pollution risks and the proportion (if any) of
any sums payable to any other person or persons in case of collision which
are not recoverable under the hull and machinery policies by reason of the
incorporation in them of clause 6 of the International Time Clauses
(Hulls)(1/1 1/02 or 1/11/03) or clause 8 of the Institute Time Clauses (Hulls)
(1/10/83) or the Institute Amended Running Down Clause (1/10/71) or any
equivalent provision;

(xix) a “regulation” includes any regulation, rule, official directive, request or
guideline (whether or not having the force of law) of any governmental,
intergovernmental or supranational body, agency, department or of any
regulatory, self-regulatory or other authority or organisation;

(xx) “war risks” includes the risk of mines and all risks excluded by clause 29 of
the Institute Hull Clauses (1/11/02 or 1/11/03) or clause 24 of the Institute
Time clauses (Hulls) (1/11/1995) or clause 23 of the Institute Time Clauses
(Hulls) (1/10/83),

(xxi) words importing the plural shall include the singular and vice versa and
words importing a gender shall include every gender;

(xxii) a provision of law is a reference to that provision as amended or re-enacted;
and

(xxiii) a time of day is a reference to London time.

(b) Section, Clause and Schedule headings are for ease of reference only.

-18-

EME_ACTIVE-5649407 18.41-CEHENDER 42/20/2016 4:04 AM
Case 4:19-cv-01351 Document 1-1 Filed on 04/12/19 in TXSD Page 23 of 140

(c) Unless a contrary indication appears, a term used in any other Finance Document or
in any notice given under or in connection with any Finance Document has the same
meaning in that Finance Document or notice as in this Agreement.

(d) A Default (other than an Event of Default) is “continuing” if it has not been
remedied or waived and an Event of Default is “continuing” if it has not been
waived.

1.3 Currency symbols and definitions
“$", “US$” and “Dollars” denote the lawful currency of the United States of America.

1.4 Third Party Rights

(a) Unless expressly provided to the contrary in a Finance Document a person who is not
a Party has no right under the Contracts (Rights of Third Parties) Act 1999 (the
“Third Parties Act”) to enforce or to enjoy the benefit of any term of this
Agreement.

(b) Notwithstanding any term of any Finance Document the consent of any person who is
not a Party is not required to rescind or vary this Agreement at any time.

(c) Any Receiver, Delegate or any person described in Clause 1.1 (Definitions) may,
subject to this Clause 1.4(c) and the Third Parties Act, rely on any Clause of this
Agreement which expressly confers rights on it.
1.5 Dutch Terms
In this Agreement, where it relates to a Dutch entity, or Dutch security, a reference to:

(a) a necessary action to authorise where applicable, includes without limitation:

(i) any action required to comply with the Works Councils Act of the
Netherlands (Wet op de ondernemingsraden); and

ci) obtaining an unconditional positive advice (advies) from the competent
works council(s) if a positive advice is required pursuant to the Dutch Works
Councils Act (Wet op de ondernemingsraden),;

(b) gross negligence means grove schuld;

(c) negligence means schuld;

(d) a security interest includes any mortgage (Aypotheek), pledge (pandrech?), retention
of title arrangement (eigendomsvoorbehoud), privilege (voorrech?), right of retention
(recht van retentie), right to reclaim goods (recht van reclame), and, in general, any
right in rem (beperkt rechf), created for the purpose of granting security
(goederenrechtelijk zekerheidsrecht),

(e) wilful misconduct means opzet;

(f) a winding-up, administration or dissolution (and any of those terms) includes a Dutch
entity being declared bankrupt (/ail?iet verklaard) or dissolved (ontbonden);

(2) a moratorium includes surseance van betaling and if a moratorium is declared or
occurs includes surseance verleend;

-19-

EME_ACTIVE-584940716 11-CEHENDER 12/20/2016 4:04 AM

 
BE
Case 4:19-cv-01351 Document 1-1 Filed on 04/12/19 in TXSD Page 24 of 140

(h) any step or procedure taken in connection with insolvency proceedings includes a
Dutch entity having filed a notice under Section 36 of the Dutch Tax Collection Act
(Unvorderingswet 1990);

() an administrative receiver or receiver includes a curator;

G) an administrator includes a bewindvoerder;

(k) an attachment includes a bes/ag;

() a merger includes a juridische fusie;

(m)  ademerger includes a juridische splitsing; and

(n) financial assistance means any action or contemplated action prohibited by a
naamloze vennootschap, section 2:98(c) of the Dutch Civil Code.

2. THE FACILITY
2.1 The Facility
Subject to the terms of this Agreement, the Lenders make available to the Borrowers a Dollars

term loan facility in an amount equal to the lower of (i) the Total Commitments and (ii) 60%
of the Market Value of the Vessel.

 

2.2 Finance Parties’ rights and obligations

(a) The obligations of each Finance Party under the Finance Documents are several.
Failure by a Finance Party to perform its obligations under the Finance Documents
does not affect the obligations of any other Party under the Finance Documents. No
Finance Party is responsible for the obligations of any other Finance Party under the
Finance Documents.

(b) The rights of each Finance Party under or in connection with the Finance Documents
are separate and independent rights and any debt arising under the Finance
Documents to a Finance Party from an Obligor shall be a separate and independent
debt.

(c) A Finance Party may, except as otherwise stated in the Finance Documents,
separately enforce its rights under the Finance Documents.

3. PURPOSE

3.1 Purpose

The Borrowers shall apply all amounts borrowed by under the Facility for the purpose of
refinancing the outstanding debt in relation to the Vessel and for general corporate purposes
only.

3.2 Monitoring

No Finance Party is bound to monitor or verify the application of any amount borrowed
pursuant to this Agreement.

4, CONDITIONS OF UTILISATION

- 20 -

EME_ACTIVE-564940718.11-CEHENDER 12/20/2016 4:04 AM
 

Case 4:19-cv-01351 Document 1-1 Filed on 04/12/19 in TXSD Page 25 of 140

4.1 Initial conditions precedent

The Borrowers may not deliver an Utilisation Request unless the Agent, or its duly authorised
representative, has received all of the documents and other evidence listed in Schedule 2, Part
I (Conditions Precedent to Utilisation Request) in form and substance satisfactory to the
Agent. The Agent shall notify the Obligors and the Lenders promptly upon being so satisfied.

4.2 Utilisation conditions precedent

The Lenders will only be obliged to comply with Clause 5.4(a) (Lenders’ participation) in
relation to the Utilisation if:

(a) in the case of the Utilisation Date (and prior to the Utilisation), the Agent has
received all of the documentation and other evidence listed in Schedule 2, Part II
(Conditions Precedent to Utilisation) in form and substance satisfactory to the Agent;

(b) on the date of the Utilisation Request and on the proposed Utilisation Date:
(i) no Default is continuing or would result from the proposed Utilisation;

(ii) all representations and warranties under any of the Finance Documents made
or to be made by an Obligor are true and accurate as at that date with
reference to the facts and circumstances then existing; and

(iii) the Vessel has not been the subject of sale or Total Loss;

(c) immediately following the making of the proposed Utilisation, the Security Value
would be less than the Security Requirement; and

(d) the Agent is satisfied that the Utilisation requested shall not exceed the Total
Commitments.

4.3 Waiver of Conditions Precedent

If the Agent, acting upon the instructions of the Majority Lenders (which authorisation the
relevant Lenders shall have full power to withhold), permits a Utilisation of the Facility
before certain of the conditions referred to at Clause 4.1 and/or Clause 4.2 are satisfied, the
Borrowers shal! ensure that such conditions are satisfied with five (5) Business Days after the
Utilisation Date (or such longer period as the Agent may, with the authorisation of the
Majority Lenders, specify) and any failure of the Borrowers to do so within that period shall
constitute an Event of Default.

44 Conditions Subsequent
The Borrowers undertake to deliver or to cause to be delivered to the Agent within ninety (90)
days after the Utilisation Date the relevant additional documents and other evidence listed in
Part HI of Schedule 2 (Concfitions Subsequent).

5, UTILISATION

5.1 Delivery of a Utilisation Request

The Borrowers may utilise the Facility by delivery to the Agent of a duly completed
Utilisation Request not later than the Specified Time.

5,2 Completion of a Utilisation Request

-21-

EME_ACTIVE-564940718.11-CEHENDER 12/20/2016 4:04 AM
 

TRE EEE EE eee

Case 4:19-cv-01351 Document 1-1 Filed on 04/12/19 in TXSD Page 26 of 140

(a) An Utilisation Request is irrevocable and will not be regarded as having been duly
completed unless:

@ it specifies the purpose of the Loan;

Gi the proposed Utilisation Date is a Business Day within the Availability
Period;

 

(iii) the currency and amount of the Utilisation comply with Clause 5.3 (Currency
and amount),

(iv) it specifies the account and bank to which the proceeds of the Loan are to be
credited;

(v) the proposed Interest Period complies with Clause 9 (Interest Periods).
5.3 Currency and amount
(a) The currency specified in the Utilisation Request must be Dollars.

(b) The amount of the proposed Utilisation must be an amount which is not more than the
Available Facility or, if lower, 60% of the Market Value of the Vessel.

5.4 Lenders’ participation

(a) If the conditions set out in this Agreement have been met, each Lender shall make its
participation in the Loan available by the Utilisation Date through its Facility Office.

(b) The amount of each Lender’s participation in the Loan will be equal to the proportion
borne by its Available Commitment to the Available Facility immediately prior to
making the Loan. No Lender is obliged to participate in the Loan if, as a result, its
share in the Loan then outstanding or in respect of which the Utilisation Request has
been issued would exceed its Commitment.

(c) The Agent shall notify each Lender of the amount of the Loan and the amount of its
participation in that Loan by the Specified Time.

5.5 Disbursement

The Agent shall, on the Utilisation Date, pay to, and for the account of, the Borrowers the
amount which the Agent receives from the Lenders in respect of the Utilisation, such payment
to be made in like funds as the Agent so receives from the Lenders to the account of the
Borrowers or to such other account as the Borrowers may specify in the Utilisation Request.

5.6 Disbursement of Advance to third party

A payment by the Agent under Clause 5.5 (Disbursement) to a person other than the
Borrowers shall constitute the making of the Loan and the Borrowers shall at that time
become indebted, as principal and direct obligor, to each Lender in an amount equal to that
Lender's participation in the Loan.

5.7 Prepositioning of funds
If, in respect of the Utilisation of the Loan, the Agent, at the request of the Borrowers and on

terms acceptable to the Agent (acting on the instructions all Lenders, which approval they
shall have full power to withhold), prepositions funds on suspense with a Dutch notary

-~22-

EME_ACTIVE-§64940718.11-CEHENDER 12/20/2016 4:04 AM
Case 4:19-cv-01351 Document 1-1 Filed on 04/12/19 in TXSD Page 27 of 140

nominated by the Existing Lender and approved by the Agent (in its sole discretion)
(“Escrow Agent”) as directed by the Borrowers in the Utilisation Request (the date of such
preposition, the “Preposition Date”):

(a) each Lender agrees to fund its participation in the Loan on a day not more than one
(1) Business Day after the Agent confirms receipt of:

(i) a validly served Utilisation Request; and

(ii) all of the documentation and other evidence listed in Schedule 2, Part I]
(Conditions Precedent to Utilisation) in form and substance satisfactory to
the Agent, other than as specified at paragraph 4(a) of Schedule 2, Part II (the
“Mortgage Registration CP”);

(b) each Lender and each Borrower acknowledges and agrees that the Agent shall be
entitled to issue a notarial letter or other similar communication in form and
substance acceptable to the Agent (acting on instructions of all Lenders) to stipulate
that such funds shall be held by the Escrow Agent in accordance with the terms of
such notarial letter and shall not be released until the Agent has received evidence
that the Existing Security has been released and discharged and Mortgage
Registration CP is satisfied;

(c) each Borrower shall, without duplication, indemnify each Finance Party against any
costs, loss or liability it may incur in connection with such arrangement;

(d) the date on which the Lenders fund the Loan for the purposes of transfer to the
Escrow Agent constitutes the Utilisation Date and each Borrower agrees to pay
interest on the amount of the funds so prepositioned at the rate described in Clause
8.1 (Calculation of interest) on the basis of successive interest periods of one day and
so that interest shall be paid together with the first payment of interest on the Loan
after the Utilisation Date in respect of it or, if such Utilisation Date does not occur,
within three (3) Business Days of demand by the Agent; and

(e) if the Existing Security is not released and discharged and the Mortgage Registration
CP satisfied by 3.00 p.m. (CET) on the Utilisation Date requested in the Utilisation
Request and the proceeds of the Loan are returned to the Agent who shall return them
to the Lenders:

(i) the Borrowers shall pay all accrued interest and fees in respect of such
returned proceeds on the date such proceeds are returned to the Agent; and

(ii) the Borrowers may submit a further Utilisation Request for re-advance of the
‘Loan during the Availability Period ift

(A) all Lenders consent in writing thereto;

(B) the Borrowers have not previously submitted a reissued Utilisation
Request for re-advance of the Loan pursuant to this Clause 5.7
(Prepositioning of funds); and

(C) the Borrowers procure that the Agent is provided with such

confirmations of the continuing effectiveness of the terms of the
Finance Documents as the Agent may require.

6. REPAYMENT

-23-

EME_ACTIVE-564940718 11-CEHENDER 12/20/2016 4:04 AM

 
Case 4:19-cv-01351 Document 1-1 Filed on 04/12/19 in TXSD Page 28 of 140

6.1 Repayment

The Borrowers shall repay the Loan in sixteen (16) equal consecutive 3-monthly instalments
each in the following amounts:

(i) Instalments 1-4: US$145,000;

(ii) Instalments 5-8: US$165,000;

Gii) — Instalments 9-12: US$185,000;

(iv) Instalments 13-16: US$200,000.
Such instalments shall be paid on each Interest Payment Date, provided that the first
instalment shall be paid no later than the end of the month in which the first Interest Payment

Date falls. The balance of the Loan shall be repaid on the Termination Date as a balloon
payment.

6.2 Reborrowing
The Borrowers may not reborrow any part of the Facility which is repaid.
6.3 Adjustment of Repayment Instalments

If the Commitment is not utilised in full, the amount of each Repayment Instalment shall be
reduced accordingly.

7, PREPAYMENT AND CANCELLATION

71 Illegality
If, in any applicable jurisdiction, it becomes unlawful for any Lender to perform any of its
obligations as contemplated by this Agreement or to fund or maintain its participation in the
Loan or any part of the Loan or it becomes unlawful for any Affiliate of a Lender for that
Lender to do so:

(a) that Lender shall promptly notify the Agent upon becoming aware of that event;

(b) upon the Agent notifying the Borrowers, the Commitment of that Lender will be
immediately cancelled; and

{c) the Borrowers shall repay that Lender’s participation in the Loan on the last day of
the Interest Period for the Loan occurring after the Agent has notified the Borrowers
or, if earlier, the date specified by the Lender in the notice delivered to the Agent
(being no earlier than the last day of any applicable grace period permitted by law).

72 Change of Control
Ifa Change of Control occurs, then:
(a) the Borrowers shall promptly notify the Agent upon becoming aware of that event;
(b) a Lender shall not be obliged to fund a Utilisation; and

(c) if the Majority {Lenders so require the Agent shall, by not less than fourteen (14) days’
notice to the Borrowers, declare the Loan, together with accrued interest, and all other

- 24 -

EMF_ACTIVE-564940718.11-CEHENDER 12/20/2016 4:04 AM

 

 

 

 

 
 

Case 4:19-cv-01351 Document 1-1 Filed on 04/12/19 in TXSD Page 29 of 140

amounts accrued under the Finance Documents immediately due and payable,
whereupon the Total Commitments will be cancelled and all such outstanding
amounts will become immediately due and payable.

7.3 Mandatory prepayment

(a) If the Vessel is sold or becomes a Total Loss, the Borrowers shall be obliged to
prepay the Loan:

(i) if the Vessel is sold, on or before the date on which the sale is completed by
delivery of the Vessel to the buyer;

(ii) if the Vessel becomes a Total Loss, on the earlier of the date falling ninety
(90) days after the Total Loss Date and the date of receipt by the Agent of the
proceeds of insurance relating to such Total Loss.

(b) Provided always that no Default shall have occurred, any proceeds of the sale or Total
Loss of the Vessel after the mandatory prepayments in (i) and (ii) above have been
made, and that there are no other amounts due and payable that remain outstanding
under the Finance Documents, shall be released to the Borrowers.

74 Automatic cancellation

The unutilised Commitment (if any) of each Lender shall be automatically cancelled at the
end of the Availability Period.

15 Voluntary prepayment

(a) The Borrowers may, upon giving to the Agent not less than ten (10) Business Days’
(or such shorter period as the Majority Lenders may agree) prior notice, prepay the
whole or any part of the Loan (but, if in part, being an amount that reduces the
amount of the Loan by a minimum amount of US$500,000 or multiple thereof}.

(b) The Loan may only be prepaid after the date falling two (2) years after the Utilisation
Date.

(c) Any partial prepayments under this Clause 7.5 shall be applied against the Repayment
Instalments and the balloon payment payable on the Termination Date first by
reduction of the balloon and then against Repayment Instalments in inverse
chronological order.

1.6 Right of prepayment and cancellation in relation to a single Lender
(a) If

(i) any sum payable to any Lender by an Obligor is required to be increased
under paragraph 11.2(c) of Clause 11.2 (Tax gross-up);

(ii) any Lender claims indemnification from the Borrowers under Clause
11.3(Yax indemnity) or Clause 12 (Uncreased costs); or

di) any FATCA Protected Lender notifies the Agent of a FATCA Event pursuant
to Clause 7.7 (Mandatory repayment and cancellation of FATCA Protected

Lenders),

-25-

EME_ACTIVE-564940718.14-CEHENDER 12/20/2016 4:04 AM

 

 
Case 4:19-cv-01351 Document 1-1 Filed on 04/12/19 in TXSD Page 30 of 140

7.7

7.8

the Borrowers may, whilst the circumstance giving rise to the requirement for
that increase or indemnification or FATCA Deduction continues, give the
Agent notice of cancellation of the Commitment of that Lender and its
intention to procure the repayment of that Lender’s participation in the Loan.

(b) On receipt of a notice of cancellation referred to in paragraph (a) above, the
Commitment of that Lender shall immediately be reduced to zero.

(c) On the last day of each Interest Period which ends after the Borrowers have given
notice of cancellation under paragraph (a) above (or, if earlier, the date specified by
the Borrowers in that notice), the Borrowers shall repay that Lender’s participation in
the Loan.

Mandatory repayment and cancellation of FATCA Protected Lenders

If on the date falling 6 months before the earliest FATCA Application Date for any payment
by a Party to a FATCA Protected Lender (or to the Agent for the account of that Lender), that
Lender is not a FATCA Exempt Party and, in the opinion of that Lender (acting reasonably),
that Party will, as a consequence, be required to make a FATCA Deduction from a payment
to that Lender (or to the Facility Agent for the account of that Lender) on or after that
FATCA Application Date (a “FATCA Event”):

{a) that Lender shall, reasonably promptly after that date, notify the Facility Agent
of that FATCA Event and the relevant FATCA Application Date;

{b) if, on the date falling one month before such FATCA Application Date, that
FATCA Event is continuing and that Lender has not been repaid or replaced pursuant
to Clause 7.6 (Right of repayment and cancellation in relation to a single Lender):

Q that Lender may, at any time between | month and 2 weeks before such
FATCA Application Date, notify the Agent;

(ii) upon the Facility Agent notifying the Borrowers, the Commitment(s) of that
Lender will be immediately cancelled; and

(iii) the Borrowers shall repay that Lender's participation in the Loan made to
the Borrowers on the last day of the Interest Period for the Loan occurring
after the Agent has notified the Borrowers or, if earlier, the last Business Day
before the relevant FATCA Application Date.

Restrictions

(a) Any notice of cancellation or prepayment given by any Party under this Clause 7 shall
be irrevocable and, unless a contrary indication appears in this Agreement, shall
specify the date or dates upon which the relevant cancellation or prepayment is to be
made and the amount of that cancellation or prepayment. The Agent must notify the
Lenders promptly upon receipt of any such notice.

(b) Any prepayment under this Agreement shall be made together with accrued interest
on the amount prepaid and shall be subject to any prepayment fees payable under this
Agreement but without premium or penalty.

(c) The Borrowers may not reborrow any part of the Facility which is prepaid.

- 26 -

EME_ACTIVE-664940718.11-CEHENDER 12/20/2016 4:04 AM

 
Case 4:19-cv-01351 Document 1-1 Filed on 04/12/19 in TXSD Page 31 of 140

(d) The Borrowers shall not repay or prepay all or any part of the Loan or cancel all or
any part of the Commitments except at the times and in the manner expressly
provided for in this Agreement.

(e) No amount of the Total Commitments cancelled under this Agreement may be
subsequently reinstated.

(f) If the Agent receives a notice under this Clause 7 it shall promptly forward a copy of
that notice to either the Borrowers or the affected Lenders, as appropriate.

(g) If all or part of a Loan is repaid or prepaid, an amount of the Commitments (equal to
the amount of the Loan which is repaid or prepaid) will be deemed to be cancelled on
the date of repayment or prepayment. Any cancellation under this paragraph shall
reduce the Commitments of the Lenders rateably.

(h) Save as provided for in Clause 7.6, any prepayment of the Loan shall be applied pro
rata to each Lender’s participation in the Loan.

8. INTEREST
8.1 Calculation of interest
The rate of interest on the Loan for each Interest Period is the Fixed Rate.

8.2 Payment of interest

(a) The Borrowers shall pay accrued interest on the Loan on the last day of each Interest
Period.

(b) If any Interest Period is longer than 3 months, the Borrowers shall also pay interest
then accrued on the dates falling at 3 monthly intervals after the first day of the
Interest Period.

8.3 Default interest

(a) If an Obligor fails to pay any amount payable by it under a Finance Document on its
due date, interest shall accrue on all amounts due and payable under the Finance
Documents (including the Unpaid Sum) from the due date of the Unpaid Sum to the
date of actual payment of the Unpaid Sum (both before and after judgment) at a rate
equal to the Default Rate.

(b) Any interest accruing under this Clause 8.3 shall be immediately payable by the
Obligor on demand by the Agent.

8.4 Notification of rates of interest

The Agent shall promptly notify the Lenders and the Borrowers of the determination of a rate
of interest under this Agreement.

9, INTEREST PERIODS

9.1 Length of Interest Periods

(a) Each Interest Period for the Loan shall start on the Utilisation Date or (if already
made) on the last day of its preceding Interest Period and end on the next Interest
Payment Date.

-27-

EME_ACTIVE-5649407 8. 11-CEHENOER 12/20/2016 4:04 AM
Case 4:19-cv-01351 Document 1-1 Filed on 04/12/19 in TXSD Page 32 of 140

(b) If an Interest Period would otherwise overrun the Termination Date, it will be
shortened so that it ends on the Termination Date.

9.2 Non-Business Days

If an Interest Period would otherwise end on a day which is not a Business Day, that Interest
Period will instead end on the next Business Day in that calendar month (if there is one) or
the preceding Business Day (if there is not).

10. FEES
10.1. Arrangement fee

The Borrowers shall pay to the Arranger an arrangement fee in the amount and at the times
agreed in a Fee Letter,

10.2 Agency fee

The Borrowers shall pay to the Agent (for its own account) an agency fee in the amount and
at the times agreed in a Fee Letter.

10.3. Prepayment fee

(a) The Borrowers must pay to the Agent for each Lender a prepayment fee on the date
of prepayment of all or any part of the Loan.

(b) The amount of the prepayment fee is:

(i) if the prepayment occurs on or before the second anniversary of the
Utilisation Date, the Make Whole Amount;

(ii) if the prepayment occurs after the second anniversary of the Utilisation Date
but on or before the date falling 35 months after the Utilisation Date, 2 per
cent. of the amount prepaid; and

(iii) if the prepayment occurs after the date falling 35 months after the Utilisation
Date, | per cent. of the amount prepaid.

10.4 Equity Participation Fee

(a) Upon repayment or prepayment in full of the Loan, the Borrowers shall pay to the
Lenders an equity participation fee in an amount equal to 30% of the Net Asset Value
of the Vessel.

(b) For the purposes of (a) above, “Net Asset Value” means the aggregate of (i) the
Market Value of the Vessel determined by the average of three Valuations, such

Valuations to be obtained at the Borrowers’ cost less (ii) the amount of the Loan
immediately prior to such repayment or prepayment.

11. TAX GROSS UP AND INDEMNITIES
11.1 Definitions

(a) In this Agreement:

- 28 -

EME_ACTIVE-564940718.11-CEHENDER 12/20/2016 4:04 AM

 
Case 4:19-cv-01351 Document 1-1 Filed on 04/12/19 in TXSD Page 33 of 140

“Borrower DTTP Filing” means an HM Revenue & Customs Form DTTP2 duly
completed and filed by the Borrowers, which:

(i) where it relates to a Treaty Lender that is an Original Lender, contains the
scheme reference number and jurisdiction of tax residence stated opposite
that Lender’s name in Part If of Schedule | (The Original Parties), and is
filed with HM Revenue and Customs within thirty (30) days of the date of
this Agreement; or

(ti) where it relates to a Treaty Lender that is a New Lender, contains the scheme
reference number and jurisdiction of tax residence stated in respect of that
Lender in the relevant Transfer Certificate or Assignment Agreement, and is
filed with HM Revenue & Customs within thirty (30) days of that Transfer
Date.

“Protected Party” means a Finance Party which is or will be subject to any liability,
or required to make any payment, for or on account of Tax in relation to a sum
received or receivable (or any sum deemed for the purposes of Tax to be received or
receivable) under a Finance Document.

“Qualifying Lender” means:

(i) a Lender which is beneficially entitled to interest payable to that Lender in
respect of an advance under a Finance Document and is:

(A) a Lender:

(t) which is a bank (as defined for the purpose of section 879 of
the ITA) making an advance under a Finance Document and
is within the charge to United Kingdom corporation tax as
respects any payments of interest made in respect of that
advance or would be within such charge as respects such
payments apart from section 18A of the CTA; or

(2) in respect of an advance made under a Finance Document by
a person that was a bank (as defined for the purpose of
section 879 of the ITA) at the time that that advance was
made and within the charge to United Kingdom corporation
tax as respects any payments of interest made in respect of
that advance; or

(B) a Lender which is:

(1) a company resident in the United Kingdom for United
Kingdom tax purposes;

(2) a partnership each member of which is:
i. a company so resident in the United Kingdom; or

il. a company not so resident in the United Kingdom
which carries on a trade in the United Kingdom
through a permanent establishment and which brings
into account in computing its chargeable profits
(within the meaning of section 19 of the CTA) the

-29 -

EME_ACTIVE-5649407 18. 11-CEHENDER 12/20/2016 4:04 AM

 

 
Case 4:19-cv-01351 Document 1-1 Filed on 04/12/19 in TXSD Page 34 of 140

whole of any share of interest payable in respect of
that advance that falls to it by reason of Part 17 of
the CTA;

(3) a company not so resident in the United Kingdom which
carries on a trade in the United Kingdom through a
permanent establishment and which brings into account
interest payable in respect of that advance in computing the
chargeable profits (within the meaning of section 19 of the
CTA) of that company; or

(C) a Treaty Lender; or

(ii) a Lender which is a building society (as defined for the purpose of section
880 of the ITA) making an advance under a Finance Document.

“Tax Confirmation” means a confirmation by a Lender that the person beneficially
entitled to interest payable to that Lender in respect of an advance under a Finance
Document is either:

(i) a company resident in the United Kingdom for United Kingdom tax
purposes;

(ii) a partnership each member of which is:
Q) a company so resident in the United Kingdom; or

(2) a company not so resident in the United Kingdom which carries on a
trade in the United Kingdom through a permanent establishment and
which brings into account in computing its chargeable profits (within
the meaning of section 19 of the CTA) the whole of any share of
interest payable in respect of that advance that falls to it by reason of
Part 17 of the CTA; or

(iii) | a company not so resident in the United Kingdom which carries on a trade in
the United Kingdom through a permanent establishment and which brings
into account interest payable in respect of that advance in computing the
chargeable profits (within the meaning of section 19 of the CTA) of that
company.

“Tax Credit” means a credit against, relief or remission for, or repayment of any
s
Tax.

“Tax Deduction” means a deduction or withholding for or on account of Tax from a
payment under a Finance Document, other than a FATCA Deduction.

“Tax Payment” means either the increase in a payment made by an Obligor to a
Finance Party under Clause 11.2 (Tax gross-up) or a payment under Clause 11.3 (Tax
indemnity).

“Treaty Lender” means a Lender which:

(i) is treated as a resident of a Treaty State for the purposes of the Treaty; and

-30-

EME_ACTIVE-5649407 18.1 1-CEHENDER 12/20/2016 4:04 AM

 

 
Case 4:19-cv-01351 Document 1-1 Filed on 04/12/19 in TXSD Page 35 of 140

(ii) does not carry on a business in the United Kingdom through a permanent
establishment with which that Lender’s participation in the Loan is
effectively connected.

“Treaty State” means a jurisdiction having a double taxation agreement (a Treaty”)
with the United Kingdom which makes provision for full exemption from tax
imposed by the United Kingdom on interest.

(b) Unless a contrary indication appears, in this Clause 11 a reference to “determines” or
“determined” means a determination made in the absolute discretion of the person
making the determination.

112 Tax gross-up

(a) Each Obligor shall make all payments to be made by it without any Tax Deduction,
unless a Tax Deduction is required by law.

(b) The Borrowers shall promptly upon becoming aware that an Obligor must make a
Tax Deduction (or that there is any change in the rate or the basis of a Tax Deduction)
notify the Agent accordingly. Similarly, a Lender shall notify the Agent on becoming
so aware in respect of a payment payable to that Lender. If the Agent receives such
notification from a Lender it shall notify the Borrowers and that Obligor.

(c) If a Tax Deduction is required by law to be made by an Obligor, the amount of the
payment due from that Obligor shall be increased to an amount which (after making
any Tax Deduction) leaves an amount equal to the payment which would have been
due if no Tax Deduction had been required.

(d) A payment shall not be increased under paragraph (c) above by reason of a Tax
Deduction on account of Tax imposed by the United Kingdom, if on the date on
which the payment falls due:

(i) the payment could have been made to the relevant Lender without a Tax
Deduction if the Lender had been a Qualifying Lender, but on that date that
Lender is not or has ceased to be a Qualifying Lender other than as a result of
any change after the date it became a Lender under this Agreement in (or in
the interpretation, administration, or application of) any law or Treaty or any
published practice or published concession of any relevant taxing authority;
or

(ii) the relevant Lender is a Qualifying Lender solely by virtue of paragraph
(i)QB) of the definition of Qualifying Lender; and:

(A) an officer of H.M. Revenue & Customs has given (and not revoked) a
direction (a “Direction”) under section 931 of the ITA which relates
to the payment and that Lender has received from the Obligor
making the payment or from the Borrowers a certified copy of that
Direction; and

(B) the payment could have been made to the Lender without any Tax
Deduction if that Direction had not been made; or

(iii) the relevant Lender is a Qualifying Lender solely by virtue of paragraph
(i)(B) of the definition of Qualifying Lender and:

-3] -

&ME_ACTIVE-564940718.11-CEHENDER 12/20/2016 4.04 AM

 

 
Case 4:19-cv-01351 Document 1-1 Filed on 04/12/19 in TXSD Page 36 of 140

(A) the relevant Lender has not given a Tax Confirmation to the
Borrowers; and

(B) the payment could have been made to the Lender without any Tax
Deduction if the Lender had given a Tax Confirmation to the
Borrowers, on the basis that the Tax Confirmation would have
enabled the Borrowers to have formed a reasonable belief that the
payment was an “excepted payment” for the purpose of section 930
of the ITA; or

(iv) the relevant Lender is a Treaty Lender and the Obligor making the payment is
able to demonstrate that the payment could have been made to the Lender
without the Tax Deduction had that Lender complied with its obligations
under paragraph (g) below.

(e) If an Obligor is required to make a Tax Deduction, that Obligor shall make that Tax
Deduction and any payment required in connection with that Tax Deduction within
the time allowed and in the minimum amount required by law.

(fp Within thirty (30) days of making either a Tax Deduction or-any payment required in
connection with that Tax Deduction, the Obligor making that Tax Deduction shall
deliver to the Agent for the Finance Party entitled to the payment a statement under
section 975 of the ITA or other evidence reasonably satisfactory to that Finance Party
that the Tax Deduction has been made or (as applicable) any appropriate payment
patd to the relevant taxing authority.

(g)

(i) Subject to paragraph (ii) below, a Treaty Lender and each Obligor which
makes a payment to which that Treaty Lender is entitled shall co-operate in
completing any procedural formalities necessary for that Obligor to obtain
authorisation to make that payment without a Tax Deduction.

(ii)

{A) _ A Treaty Lender which becomes a Party on the day on which this
Agreement is entered into that holds a passport under the HMRC DT
Treaty Passport scheme, and which wishes that scheme to apply to
this Agreement, shall confirm its scheme reference number and its
jurisdiction of tax residence opposite its name in Part II of Schedule 1
(The Original Parties); and

(B) a New Lender that is a Treaty Lender that holds a passport under the
HMRC DT Treaty Passport scheme, and which wishes that scheme to
apply to this Agreement, shall confirm its scheme reference number
and its jurisdiction of tax residence in the Transfer Certificate or
Assignment Agreement which it executes,

and, having done so, that Lender shall be under no obligation pursuant to

paragraph (i) above.

(h) If a Lender has confirmed its scheme reference number and its jurisdiction of tax

residence in accordance with paragraph (g)(ii) above and:

-32-

EME_ACTIVE-6649407 18.11-CEHENDER 12/20/2016 4:04 AM

 
Case 4:19-cv-01351 Document 1-1 Filed on 04/12/19 in TXSD Page 37 of 140

(i) the Borrowers making a payment to that Lender have not made a Borrower
DTTP Filing in respect of that Lender; or

(ii) a Borrower making a payment to that Lender has made a Borrower DTTP
Filing in respect of that Lender but:

(A) that Borrower DTTP Filing has been rejected by HM Revenue &
Customs; or

(B) HM Revenue & Customs has not given the Borrowers authority to
make payments to that Lender without a Tax Deduction within sixty
(60) days of the date of the Borrower DTTP Filing,

and, in each case, the Borrower has notified that Lender in writing, that
Lender and the Borrower shall co-operate in completing any additional
procedural formalities necessary for that Borrower to obtain authorisation to
make that payment without a Tax Deduction.

(i) If a Lender has not confirmed its scheme reference number and jurisdiction of tax
residence in accordance with paragraph (g)(ii) above, no Obligor shall make a
Borrower DTTP Filing or file any other form relating to the HMRC DT Treaty
Passport Scheme in respect of that Lender’s Commitment or its participation in the
Loan unless the Lender otherwise agrees.

Q@ A Borrower shall, promptly on making a Borrower DTTP Filing, deliver a copy of
that Borrower DTTP Filing to the Agent for delivery to the relevant Lender.

113 Tax indemnity

(a) The Borrowers shall (within five (5) Business Days of demand by the Agent) pay toa
Protected Party an amount equal to the loss, liability or cost which that Protected
Party determines will be or has been (directly or indirectly) suffered for or on account
of Tax by that Protected Party in respect of a Finance Document.

(b) Paragraph (a) above shall not apply:
(i) with respect to any Tax assessed on a Finance Party:
(A) under the law of the jurisdiction in which that Finance Party is
incorporated or, if different, the jurisdiction (or jurisdictions) in

which that Finance Party is treated as resident for tax purposes; or

(B) under the law of the jurisdiction in which that Finance Party’s
Facility Office is located in respect of amounts received or receivable
in that jurisdiction,

if that Tax is imposed on or calculated by reference to the net income
received or receivable (but not any sum deemed to be received or receivable)
by that Finance Party; or

(ii) to the extent a Joss, liability or cost:

(A) is compensated for by an increased payment under Clause 11.2(Tax
gross~up) or Clause 11.9 (FATCA Deduction); or

~33-

EME_ACTIVE-8649407 18.11-CEHENDER 12/20/2016 4:04 AM

 
Case 4:19-cv-01351 Document 1-1 Filed on 04/12/19 in TXSD Page 38 of 140

(B) would have been compensated for by an increased payment under
Clause 11.2(7ax gross-up) but was not so compensated solely
because one of the exclusions in paragraph (d) of Clause 11.2(7ax
gross-up) applied.

(c) A Protected Party making, or intending to make, a claim under paragraph (a) above
shall promptly notify the Agent of the event which will give, or has given, rise to the
claim, following which the Agent shail notify the Borrowers.

(d) A Protected Party shall, on receiving a payment from an Obligor under this Clause
11.3, notify the Agent.

11.4 Tax Credit
If an Obligor makes a Tax Payment and the relevant Finance Party determines that:

(a) a Tax Credit is attributable to an increased payment of which that Tax Payment forms
part, to that Tax Payment or to a Tax Deduction in consequence of which that Tax
Payment was required; and

(b) that Finance Party has obtained and utilised that Tax Credit, the Finance Party shall
pay an amount to the Obligor which that Finance Party determines will leave it (after
that payment) in the same after-Tax position as it would have been in had the Tax
Payment not been required to be made by the Obligor.

11.5 Lender Status Confirmation

Each Lender which becomes a Party to this Agreement after the date of this Agreement shall
indicate, in the Transfer Certificate or Assignment Agreement which it executes on becoming
a Party, and for the benefit of the Agent and without Jiability to any Obligor, which of the
following categories it falls in:

(a) not a Qualifying Lender;
(b) a Qualifying Lender (other than a Treaty Lender); or
(c) a Treaty Lender.

If a New Lender fails to indicate its status in accordance with this Clause 11.5 then such New
Lender shall be treated for the purposes of this Agreement (including by each Obligor) as if it
is not a Qualifying Lender until such time as it notifies the Agent which category applies (and
the Agent, upon receipt of such notification, shall inform the Borrowers). For the avoidance
of doubt, a Transfer Certificate or Assignment Agreement shall not be invalidated by any
failure of a Lender to comply with this Clause 11.5.

11.6 Stamp taxes
The Borrowers shall pay and, within five (5) Business Days of demand, indemnify each

Secured Party against any cost, loss or liability that that Secured Party incurs in relation to all
stamp duty, registration and other similar Taxes payable in respect of any Finance Document.

11.7 VAT

(a) All amounts expressed to be payable under a Finance Document by any Party to a
Finance Party which (in whofe or in part) constitute the consideration for any supply

-34-

EME_ACTIVE-564940718.11-CEHENDER 12/20/2016 4:04 AM

 
Case 4:19-cv-01351 Document 1-1 Filed on 04/12/19 in TXSD Page 39 of 140

for VAT purposes, are deemed to be exclusive of any VAT which is chargeable on
that supply, and accordingly, subject to paragraph (b) below, if VAT is or becomes
chargeable on any supply made by any Finance Party to any Party under a Finance
Document and such Finance Party is required to account to the relevant tax authority
for the VAT, that Party must pay to such Finance Party (in addition to and at the same
time as paying any other consideration for such supply) an amount equal to the
amount of that VAT (and such Finance Party must promptly provide an appropriate
VAT invoice to that Party).

{b) If VAT is or becomes chargeable on any supply made by any Finance Party (the
“Supplier”) to any other Finance Party (the “Recipient”) under a Finance Document,
and any Party other than the Recipient (the “Relevant Party”) is required by the
terms of any Finance Document to pay an amount equal to the consideration for that
supply to the Supplier (rather than being required to reimburse or indemnify the
Recipient in respect of that consideration):

(i) (where the Supplier is the person required to account to the relevant tax
authority for the VAT) the Relevant Party must also pay to the Supplier (at
the same time as paying that amount) an additional amount equal to the
amount of the VAT. The Recipient must (where this paragraph applies)
promptly pay to the Relevant Party an amount equal to any credit or
repayment the Recipient receives from the relevant tax authority which the
Recipient reasonably determines relates to the VAT payable on that supply;
and

(ii) (where the Recipient is the person required to account to the relevant tax
authority for the VAT) the Relevant Party must promptly, following demand
from the Recipient, pay to the Recipient an amount equal to the VAT
chargeable on that supply but only to the extent that the Recipient reasonably
determines that it is not entitled to credit or repayment from the relevant tax
authority in respect of that VAT.

(c) Where a Finance Document requires any Party to reimburse or indemnify a Finance
Party for any cost or expense, that Party shall reimburse or indemnify (as the case
may be) such Finance Party for the full amount of such cost or expense, including
such part thereof as represents VAT, save to the extent that such Finance Party
reasonably determines that it is entitled to credit or repayment in respect of such VAT
from the relevant tax authority.

(d) Any reference in this Clause to any Party shall, at any time when such Party is treated
as a member of a group for VAT purposes, include (where appropriate and unless the
context otherwise requires) a reference to the representative member of such group at
such time (the term “representative member” to have the same meaning as in the
Value Added Tax Act 1994).

(e) In relation to any supply made by a Finance Party to any Party under a Finance
Document, if reasonably requested by such Finance Party, that Party must promptly
provide such Finance Party with details of that Party’s VAT registration and such
other information as is reasonably requested in connection with such Finance Party’s
VAT reporting requirements in relation to such supply.

11.8 FATCA Information
(a) Subject to paragraph (c) below, each Party shall, within 10 Business Days of a

reasonable request by another Party:

-35-

EME_ACTIVE-564940718.11-CEHENDER 12/20/2016 4:04 AM

 
 

Case 4:19-cv-01351 Document 1-1 Filed on 04/12/19 in TXSD Page 40 of 140

() confirm to that other Party whether it is:
(A) a FATCA Exempt Party; or
(B) not a FATCA Exempt Party; and

(ii) supply to that other Party such forms, documentation and other information
relating to its status under FATCA as that other Party reasonably requests for
the purposes of that other Party’s compliance with FATCA;

(iii) supply to that other Party such forms, documentation and other information
relating to its status as that other Party reasonably requests for the purposes of
that other Party's compliance with any other law, regulation, or exchange of
information regime.

(b) If a Party confirms to another Party pursuant to Clause 11,8(a)(i)(A) above that it is a
FATCA Exempt Party and it subsequently becomes aware that it is not, or has ceased
to be a FATCA Exempt Party, that Party shall notify that other Party reasonably
promptly.

(c) Paragraph (a) above shall not oblige any Finance Party to do anything and paragraph
(a)(iii) above shal! not oblige any other Party to do anything, which would or might in
its reasonable opinion constitute a breach of:

(i) any law or regulation;
di) any fiduciary duty; or
(iii) any duty of confidentiality.

(d) If a Party fails to confirm whether or not it is a FATCA Exempt Party or to supply
forms, documentation or other information requested in accordance with paragraph
(a)(i) above (including, for the avoidance of doubt, where paragraph (c) above
applies), then such Party shall be treated for the purposes of the Finance Documents
(and payments under them) as if it is not a FATCA Exempt Party until such time as
the Party in question provides the requested confirmation, forms, documentation or
other information.

11.9 FATCA Deduction

(a) Each Party may make any FATCA Deduction it is required to make by FATCA, and
any payment required in connection with that FATCA Deduction, and no Party shall
be required to increase any payment in respect of which it makes such a FATCA
Deduction or otherwise compensate the recipient of the payment for that FATCA
Deduction.

(b) Each Party shall promptly, upon becoming aware that it must make a FATCA
Deduction (or that there is any change in the rate or the basis of such FATCA
Deduction), notify the Party to whom it is making the payment and, in addition, shall
notify the Borrowers and the Agent and the Agent shall notify the other Finance
Parties.

12, INCREASED COSTS

12.1. ~+Increased costs

-36-

EME_ACTIVE-564940718.11-CEHENDER 12/20/2016 4:04 AM

 
Case 4:19-cv-01351 Document 1-1 Filed on 04/12/19 in TXSD Page 41 of 140

(a) Subject to Clause 12.3 (Exceptions) the Borrowers shall, within five (5) Business
Days of a demand by the Agent, pay for the account of a Finance Party the amount of
any Increased Costs incurred by that Finance Party or any of its Affiliates as a result
of (i) the introduction of or any change in (or in the interpretation, administration or
application of) any law or regulation or (ii) compliance with any law or regulation
made after the date of this Agreement.

(b) In this Agreement “Increased Costs” means:

(i) a reduction in the rate of return from the Facility or on a Finance Party’s (or
its Affiliate’s) overall capital;

(ii) an additional or increased cost; or
(iii) | areduction of any amount due and payable under any Finance Document,

which is incurred or suffered by a Finance Party or any of its Affiliates to the extent
that it is attributable to that Finance Party having entered into its Commitment or
funding or performing its obligations under any Finance Document.

12.2. Increased cost claims

(a) A Finance Party intending to make a claim pursuant to Clause 12.1Uincreased costs)
shall notify the Agent of the event giving rise to the claim, following which the Agent
shall promptly notify the Borrowers.

(b) Each Finance Party shall, as soon as practicable after a demand by the Agent, provide
a certificate confirming the amount of its Increased Costs.

12.3. Exceptions
(a) Clause 12.1 (dncreased costs) does not apply to the extent any Increased Cost is:
(i) attributable to a Tax Deduction required by law to be made by an Obligor;
(ii) compensated for by Clause 11.9 (FATCA Deduction),

(ii) compensated for by Clause 11.3 (Tax indemnity) (or would have been
compensated for under Clause 11.3 (Tax indemnity) but was not so
compensated solely because any of the exclusions in paragraph (b) of Clause
11.3 (Tax indemnity) applied);

(iv) _ attributable to the wilful breach by the relevant Finance Party or its Affiliates
of any jaw or regulation.

(b) In this Clause 12.3, a reference to a “Tax Deduction” has the same meaning given to
the term in Clause 11.1(De/initions).

13. OTHER INDEMNITIES

13.1. Currency indemnity

(a) If any sum due from an Obligor under the Finance Documents (a “Sum”), or any
order, judgment or award given or made in relation to a Sum, has to be converted
from the currency (the “First Currency”) in which that Sum is payable into another
currency (the “Second Currency’) for the purpose of:

-37-

EME_ACTIVE- 564940718. 11-CEHENDER 12/20/2016 4:04 AM

 
Case 4:19-cv-01351 Document 1-1 Filed on 04/12/19 in TXSD Page 42 of 140

(i) making or filing a claim or proof against that Obligor; or

(ii) obtaining or enforcing an order, judgment or award in relation to any
litigation or arbitration proceedings,

that Obligor shail as an independent obligation, within five (5) Business Days of
demand, indemnify each Finance Party to whom that Sum is due against any cost,
loss or liability arising out of or as a result of the conversion including any
discrepancy between (A) the rate of exchange used to convert that Sum from the First
Currency into the Second Currency and (B) the rate or rates of exchange available to
that person at the time of its receipt of that Sum.

(b) Each Obligor waives any right it may have in any jurisdiction to pay any amount
under the Finance Documents in a currency or currency unit other than that in which
it is expressed to be payable.

13.2 Other indemnities

(a) Each Obligor shall, within five (5) Business Days of demand, indemnify each Finance
Party, each Affiliate of a Finance Party and each officer or employee of a Finance
Party or its Affiliate, against any cost, loss or liability incurred by that Finance Party
as a result of:

(i) the occurrence of any Event of Default;

(it) a failure by an Obligor to pay any amount due under a Finance Document on
its due date, including without limitation, any cost, loss or liability arising as
a result of Clause 32 (Sharing among the Finance Parties);

(iii) funding, or making arrangements to fund, its participation in the Loan
requested by the Borrowers in the Utilisation Request but not made by reason
of the operation of any one or more of the provisions of this Agreement
(other than by reason of default or negligence by that Finance Party alone); or

(iv) the Loan (or part of the Loan) not being prepaid in accordance with a notice
of prepayment given by the Borrowers.

(b) Each Obligor shall, on demand, indemnify each Finance Party, each Affiliate of a
Finance Party and each officer or employee of a Finance Party or its Affiliate (each
such person for the purposes of this Clause (an “Indemnified Person”), against any
cost, loss or liability incurred by that Indemnified Person pursuant to or in connection
with any litigation, arbitration or administrative proceedings or regulatory enquiry, in
connection with or arising out of the entry into and the transactions contemplated by
the Finance Documents, having the benefit of any Security constituted by the Finance
Documents or which relates to the condition or operation of, or any incident occurring
in relation to, any Vessel unless such cost, loss or liability is caused by the
gross negligence or wilful misconduct of that Indemnified Person.

(c) Without limiting, but subject to any limitations set out in paragraph (b) above, the
indemnity in paragraph (b) above shall cover any cost, loss or liability incurred by
each Indemnified Person in any jurisdiction:

(i) arising or asserted under or in connection with any law relating to safety at
sea, the ISM Code, any Environmental Law or any Sanctions; or

- 38 -

EME_ACTIVE-5684940718 11-CEHENDER 12/20/2016 4:04 AM

 
Case 4:19-cv-01351 Document 1-1 Filed on 04/12/19 in TXSD Page 43 of 140

(id in connection with any Environmental Claim.

(d) Any Affiliate or any officer or employee of a Finance Party or of any of its
Affiliates may rely on this Clause subject to Clause 1.4 (Third party rights) and the
provisions of the Third Parties Act.

13.3. Indemnity to the Agent
Each Obligor jointly and severally shall promptly indemnify the Agent against:
(a) any cost, loss or liability incurred by the Agent (acting reasonably) as a result of:
(i) investigating any event which it reasonably believes is a Default; or

(ii) acting or relying on any notice, request or instruction which it reasonably
believes to be genuine, correct and appropriately authorised; or

(iii) instructing lawyers, accountants, tax advisers, surveyors or other professional
advisers or experts as permitted under this Agreement; and

(b) any cost, loss or liability (including, without limitation, for negligence or any other
category of liability whatsoever) incurred by the Agent (otherwise than by reason of
the Agent’s gross negligence or wilful misconduct) in acting as Agent under the
Finance Documents.

13.4 Indemnity to the Security Agent

(a) Each Obligor jointly and severally shall promptly indemnify the Security Agent and
every Receiver and Delegate against any cost, loss or liability incurred by any of
them as a result of:

(i) any failure by any Obligor to comply with its obligations under Clause 15
(Costs and expenses);

(ii) acting or relying on any notice, request or instruction which it reasonably
believes to be genuine, correct and appropriately authorised;

(iii) _ the taking, holding, protection or enforcement of the Transaction Security;

(iv) the exercise of any of the rights, powers, discretions, authorities and remedies
vested in the Security Agent and each Receiver and Delegate by the Finance
Documents or by law;

(v) any default by any Obligor in the performance of any of the obligations
expressed to be assumed by it in the Finance Documents;

(vi) instructing lawyers, accountants, tax advisers, surveyors or other professional
advisers or experts as permitted under this Agreement; or

(vii) acting as Security Agent, Receiver or Delegate under the Finance Documents
or which otherwise relates to any of the Security Property (otherwise, in each
case, than by reason of the relevant Security Agent’s, Receiver’s or
Delegate’s gross negligence or wilful misconduct).

(b) The Security Agent and every Receiver and Delegate may, in priority to any payment
to the Finance Parties, indemnify itself out of the Security Property in respect of, and

-39-

EME_ACTIVE-5649407 18.1 1-CEHENDER 12/20/2016 4:04 AM

 

 
Case 4:19-cv-01351 Document 1-1 Filed on 04/12/19 in TXSD Page 44 of 140

pay and retain, all sums necessary to give effect to the indemnity in this Clause 13.4
and shalf have a lien on the Transaction Security and the proceeds of the enforcement
of the Transaction Security for all moneys payable to it.

13.5 Priority of Indemnity

The Security Agent and every Receiver and Delegate may, in priority to any payment to the
Secured Parties, indemnify itself out of the Security Property in respect of, and pay and retain,
all sums necessary to give effect to the indemnity in Clause 13.4(/ndemnity to the Security
Agent) and shail have a lien on the Transaction Security and the proceeds of enforcement of
the Transaction Security for all moneys payable to it.

14, MITIGATION BY THE LENDERS
14.1 Mitigation

(a) Each Finance Party shall, in consultation with the Borrowers, take all reasonable steps
to mitigate any circumstances which arise and which would result in any amount
becoming payable under or pursuant to, or cancelled pursuant to, any of Clause 7.1
(Hegality), Clause 11 (Tax gross up and indemnities} or Clause 12 (increased costs)
including (but not limited to) transferring its rights and obligations under the Finance
Documents to another Affiliate or Facility Office.

(b) Paragraph (a) above does not in any way limit the obligations of any Obligor under
the Finance Documents.

14.2 =‘ Limitation of liability

(a) The Obligors shall, within three (3) Business Days of demand, promptly indemnify
each Finance Party for all costs and expenses reasonably incurred by that Finance
Party as a result of steps taken by it under Clause 14.1 (Afitigation).

(b) A Finance Party is not obliged to take any steps under Clause 14.1 (Mitigation) if, in
the opinion of that Finance Party (acting reasonably), to do so might be prejudicial to
it.

15. COSTS AND EXPENSES
15.1. Transaction expenses

The Borrowers shall, within three (3) Business Days of demand, pay each of the Agent, the
Arranger and the Security Agent the amount of all costs and expenses (including legal fees)
incurred by any of them (and, in the case of the Security Agent, any Receiver or Delegate) in
connection with the negotiation, preparation, printing, execution, syndication and perfection
of:

(a) this Agreement and any other documents referred to in this Agreement or in a
Security Document; and

(b) any other Finance Documents executed after the date of this Agreement.

15.2 Amendment costs

If (a) an Obligor requests an amendment, waiver or consent or (b) an amendment is required
pursuant to Clause 33.9 (Change of currency), the Borrowers shall, within three (3) Business

- 40 -

EME_ACTIVE-564940718.11-CEHENDER 12/20/2016 4:04 AM

 
Case 4:19-cv-01351 Document 1-1 Filed on 04/12/19 in TXSD Page 45 of 140

Days of demand, reimburse each of the Agent and the Security Agent for the amount of all
costs and expenses (including legal fees) reasonably incurred by the Agent or the Security
Agent (and, in the case of the Security Agent, any Receiver or Delegate) in responding to,
evaluating, negotiating or complying with that request or requirement.

15.3. Enforcement and preservation costs

The Borrowers shall, within three (3) Business Days of demand, pay to each Finance Party
the amount of all costs and expenses (including legal fees) incurred by that Finance Party in
connection with the enforcement of, or the preservation of any rights under, any Finance
Document or the Transaction Security and with any proceedings instituted by or against that
Finance Party as a consequence of it entering into a Finance Document, taking or holding the
Transaction Security, or enforcing those rights.

16, GUARANTEE AND INDEMNITY
16.1 Guarantee and indemnity
Each Guarantor irrevocably and unconditionally jointly and severally:

(a) guarantees to each Finance Party punctual performance by the Borrowers of all the
Borrowers’ obligations under the Finance Documents;

(b) undertakes with each Finance Party that whenever the Borrowers do not pay any
amount when due under or in connection with any Finance Document, the Guarantor
shall immediately on demand pay that amount as if it was the principal obligor; and

(c) agrees with each Finance Party that if any obligation guaranteed by it is or becomes
unenforceable, invalid or illegal, it will, as an independent and primary obligation,
indemnify that Finance Party immediately on demand against any cost, loss or
liability it incurs as a result of the Borrowers not paying any amount which would,
but for such unenforceability, invalidity or illegality, have been payable by them
under any Finance Document on the date when it would have been due. The amount
payable by the Guarantor under this indemnity will not exceed the amount it would
have had to pay under this Clause 16 if the amount claimed had been recoverable on
the basis of a guarantee.

16.2 Continuing guarantee

This guarantee is a continuing guarantee and will extend to the ultimate balance of sums
payable by the Borrowers under the Finance Documents, regardless of any intermediate
payment or discharge in whole or in part.

16.3 Reinstatement

If any discharge, release or arrangement (whether in respect of the obligations of the
Borrowers or any security for those obligations or otherwise) is made by a Finance Party in
whole or in part on the basis of any payment, security or other disposition which is avoided or
must be restored in insolvency, liquidation, administration or otherwise, without limitation,
then the liability of the Guarantors under this Clause 16 will continue or be reinstated as if the
discharge, release or arrangement had not occurred.

16.4 Waiver of defences

-Al -

EME_ACTIVE 564940718.11-CEHENDER 12/20/2016 4:04 AM

 
Case 4:19-cv-01351 Document 1-1 Filed on 04/12/19 in TXSD Page 46 of 140

The obligations of each Guarantor under this Clause 16 will not be affected by an act,
omission, matter or thing which, but for this Clause, would reduce, release or prejudice any of
its obligations under this Clause 16 (without limitation and whether or not known to it or any
Finance Party) including:

(a) any time, waiver or consent granted to, or composition with, the Borrowers or other
person;
(b) the release of either Borrower or any other person under the terms of any composition

or atrangement with any creditor of any member of the Guarantor A Group or the
Guarantor B Group;

(c) the taking, variation, compromise, exchange, renewal or release of, or refusal or
neglect to perfect, take up or enforce, any rights against, or security over assets of
either Borrower or other person or any non-presentation or non-observance of any
formality or other requirement in respect of any instrument or any failure to realise
the full value of any security;

(d) any incapacity or lack of power, authority or legal personality of or dissolution or
change in the members or status of either Borrower or any other person;

(e) any amendment, novation, supplement, extension, restatement (however fundamental
and whether or not more onerous) or replacement of any Finance Document or any
other document or security including without limitation any change in the purpose of,
any extension of or any increase in any facility or the addition of any new facility
under any Finance Document or other document or security;

(f) any unenforceability, illegality or invalidity of any obligation of any person under any
Finance Document or any other document or security; or

(g) any insolvency or similar proceedings,
16.5 Guarantor Intent

Without prejudice to the generality of Clause 16.4 (Waiver of defences), each Guarantor
expressly confirms that it intends that this guarantee shall extend from time to time to any
(however fundamental) variation, increase, extension or addition of or to any of the Finance
Documents and/or any facility or amount made available under any of the Finance Documents
for the purposes of or in connection with any of the following: acquisitions of any nature;
increasing working capital; enabling distributions to be made; carrying out restructurings;
refinancing existing facilities; refinancing any other indebtedness; making facilities available
to new borrowers; any other variation or extension of the purposes for which any facility or
amount might be made available from time to time; and any fees, costs and/or expenses
associated with any of the foregoing,

16.6 Immediate recourse

Each Guarantor waives any right it may have of first requiring any Finance Party (or any
trustee or agent on its behalf) to proceed against or enforce any other rights or security or
claim payment from any person before claiming from the Borrowers under this Clause 16.
This waiver applies irrespective of any law or any provision of a Finance Document to the
contrary.

16.7. Appropriations

~42-

EME_ACTIVE-5649407 18.41-CEHENDER 12/20/2016 4:04 AM

 
Case 4:19-cv-01351 Document 1-1 Filed on 04/12/19 in TXSD Page 47 of 140

Until all amounts which may be or become payable by the Borrowers under or in connection
with the Finance Documents have been irrevocably paid in full, each Finance Party (or any
trustee or agent on its behalf) may:

(a) refrain from applying or enforcing any other moneys, security or rights held or
received by that Finance Party (or any trustee or agent on its behalf) in respect of
those amounts, or apply and enforce the same in such manner and order as it sees fit
(whether against those amounts or otherwise) and the Guarantors shall be entitled to
the benefit of the same; and

(b) hold in an interest-bearing suspense account any moneys received from the
Guarantors or on account of the Guarantors’ fiability under this Clause 16.

16.8 Deferral of Guarantors’ rights

Until all amounts which may be or become payable by the Obligors under or in connection
with the Finance Documents have been irrevocably paid in full and unless the Agent
otherwise directs, neither Guarantor will exercise any rights which it may have by reason of
performance by it of its obligations under the Finance Documents or by reason of any amount
being payable, or liability arising, under this Clause !6:

(a) to be indemnified by the Borrowers;

(b) to claim any contribution from any other guarantor of the Borrowers’ obligations
under the Finance Documents;

(c) to take the benefit (in whole or in part and whether by way of subrogation or
otherwise) of any rights of the Finance Parties under the Finance Documents or of
any other guarantee or security taken pursuant to, or in connection with, the Finance
Documents by any Finance Party;

(d) to bring legal or other proceedings for an order requiring the Borrowers to make any
payment, or perform any obligation, in respect of which the Borrowers have given a
guarantee, undertaking or indemnity under Clause 16.1 (Guarantee and indemnity),

(e) to exercise any right of set-off against the Borrowers; and/or
(f to claim or prove as a creditor of the Borrowers in competition with any Finance
Party,

If a Guarantor receives any benefit, payment or distribution in relation to such rights it shall
hold that benefit, payment or distribution to the extent necessary to enable all amounts which
may be or become payable to the Finance Parties by the Borrowers under or in connection
with the Finance Documents to be repaid in full on trust for the Finance Parties and shall
promptly pay or transfer the same to the Agent or as the Agent may direct for application in
accordance with Clause 33 (Payment mechanics).

16.9 Additional security

This guarantee is in addition to and is not in any way prejudiced by any other guarantee or
security, set-off or netting right, now or subsequently held by any Finance Party,

17. JOINT AND SEVERAL LIABILITY OF THE BORROWERS
17.1 Joint and several liability

- 43 -

EME_ACTIVE-5842407 18. 11-CEHENDER 12/20/2016 4:04 AM

 
Case 4:19-cv-01351 Document 1-1 Filed on 04/12/19 in TXSD Page 48 of 140

All liabilities and obligations of the Borrowers under this Agreement shall, whether expressed
to be so or not, be joint and several.

17.2. Waiver of defences
The liabilities and obligations of a Borrower shall not be impaired by:

(a) this Agreement being or later becoming void, unenforceable or illegal as regards any
other Borrower;

(b) any Lender or the Security Agent entering into any rescheduling, refinancing or other
arrangement of any kind with any other Borrower;

(c) any Lender or the Security Agent releasing any other Borrower or any Security
created by a Finance Document; or

(d) any time, waiver or consent granted to, or composition with any other Borrower or
other person;

(e) the release of any other Borrower or any other person under the terms of any
composition or arrangement with any creditor of any member of the Guarantor A
Group or the Guarantor B Group;

(f) the taking, variation, compromise, exchange, renewal or release of, or refusal or
neglect to perfect, take up or enforce, any rights against, or security over assets of,
any other Borrower or other person or any non-presentation or non-observance of any
formality or other requirement in respect of any instrument or any failure to realise
the full value of any security;

(g) any incapacity or lack of power, authority or legal personality of or dissolution or
change in the members or status of any other Borrower or any other person;

(h) any amendment, novation, supplement, extension, restatement (however fundamental,
and whether or not more onerous) or replacement of a Finance Document or any other
document or security including, without limitation, any change in the purpose of, any
extension of or any increase in any facility or the addition of any new facility under
any Finance Document or other document or security;

(i) any unenforceability, illegality or invalidity of any obligation or any person under any
Finance Document or any other document or security; or

a) any insolvency or similar proceedings.

17.3 Principal Debtor
Each Borrower declares that it is and will, throughout the Security Period, remain a principal
debtor for all amounts owing under this Agreement and the Finance Documents and no
Borrower shall, in any circumstances, be construed to be a surety for the obligations of any
other Borrower under this Agreement.

17.4 Borrower restrictions

(a) Subject to paragraph (b) below, during the Security Period no Borrower shall:

(i) claim any amount which may be due to it from any other Borrower whether
in respect of a payment made under, or matter arising out of, this Agreement

- 44 -

EME_ACTIVE-5649407186.11-CEHENOER 12/20/2016 4:04 AIA

 
Case 4:19-cv-01351 Document 1-1 Filed on 04/12/19 in TXSD Page 49 of 140

17.5

18.

18.1

18.2

18.3

or any Finance Document, or any matter unconnected with this Agreement or
any Finance Document; or

(ii) take or enforce any form of security from any other Borrower for such an
amount, or in any the way seek to have recourse in respect of such an amount
against any asset of any other Borrower; or

(iii) set off such an amount against any sum due from it to any other Borrower; or

(iv) prove or claim for such an amount in any liquidation, administration,
arrangement or similar procedure involving any other Borrower; or

(vy) exercise or assert any combination of the foregoing.

(b) If during the Security Period, the Agent, by notice to a Borrower, requires it to take
any action referred to in paragraph (a) above in relation to any other Borrower, that
Borrower shall take that action as soon as practicable after receiving the Agent’s
notice.

Deferral of Borrowers’ rights

Until all amounts which may be or become payable by the Borrowers under or in connection

with the Finance Documents have been irrevocably paid in full and unless the Agent

otherwise directs, no Borrower will exercise any rights which it may have by reason of
performance by it of its obligations under the Finance Documents:

(a) to be indemnified by any other Borrower; or

(b) to claim any contribution from any other Borrower in relation to any payment made
by it under the Finance Documents.

REPRESENTATIONS AND WARRANTIES

Each Obligor makes the representations and warranties set out in this Clause 18 to each
Finance Party on the date of this Agreement.

Status

(a) It is a private limited liability company or, in the case of the Beneficial Owner, a
limited partnership, duly incorporated and validly existing under the law of its
jurisdiction of incorporation.

(b) It has the power to own its assets and carry on its business as it is being conducted.

(c) It is not a FATCA FFI or a US Tax Obligor.

Binding obligations

The obligations expressed to be assumed by it in each Transaction Document to which it is a
party are, subject to the Legal Reservations, legal, valid, binding and enforceable obligations.

Non-conflict with other obligations
The entry into and performance by it of, and the transactions contemplated by, the

Transaction Documents and the granting of the Transaction Security do not and will not
conflict with:

~45-

EME_ACTIVE-564940718.11-CEHENDER 12/20/2016 4:04 AM

 
Case 4:19-cv-01351 Document 1-1 Filed on 04/12/19 in TXSD Page 50 of 140

(a) any law or regulation applicable to it;
(b) its constitutional documents; or

(c) any agreement or instrument binding upon it or any of its assets or constitute a default
or termination event (however described) under any such agreement or instrument.

18.4 Power and authority

(a) It has the power to enter into, perform and deliver, and has taken all necessary action
to authorise its entry into, performance and delivery of, the Transaction Documents
to which it is or will be a party and the transactions contemplated by those
Transaction Documents.

(b) No limit on its powers will be exceeded as a result of the borrowing, grant of security
or giving of guarantees or indemnities contemplated by the Transaction Documents to
which it is a party.

18.5 Validity and admissibility in evidence
(a) All authorisations required or desirable:

(i) to enable it lawfully to enter into, exercise its rights and comply with its
obligations in the Transaction Documents to which it is a party; and

(ii) to make the Transaction Documents to which it is a party admissible in
evidence in its Relevant Jurisdictions,

have been obtained or effected and are in full force and effect.

(b) All authorisations necessary for the conduct of the business, trade and ordinary
activities of the Obligors have been obtained or effected and are in full force and
effect.

18.6 Governing law and enforcement

(a) The choice of the relevant governing law of the Finance Documents will be
recognised and enforced in their Relevant Jurisdictions.

(d) Any judgment obtained in the jurisdiction of the governing law of that Transaction
Document will be recognised and enforced in their Relevant Jurisdictions.

18.7.‘ Information

(a) All information supplied by it or on its behalf to any Finance Party in connection with
the Transaction Documents was true and accurate as at the date it was provided or as
at any date at which it was stated to be given.

(b) Any financial projections contained in the information referred to in paragraph (a)
above have been prepared as at their date on the basis of recent historical information
and on the basis of reasonable assumptions.

(c) It has not omitted to supply any information which, if disclosed, would make the
information referred to in paragraph (a) above untrue or misleading in any respect.

- 46 -

EME_ACTIVE-564940718.11-CEHENDER 12/20/2015 4:04 AM

 
‘Case 4:19-cv-01351 Document 1-1 Filed on 04/12/19 in TXSD Page 51 of 140

(d) Nothing has occurred since the date of the information referred to in paragraph (a)
above which, if disclosed, would make that information untrue or misleading in any
material respect.

18.8 Financial statements

(a) Its Original Financial Statements were prepared in accordance with GAAP
consistently applied.

(b) Its Original Financial Statements give a true and fair view of its financial condition
and operations (consolidated in the case of the Guarantors) during the relevant
financial year.

(c) There has been no material adverse change in its business or financial condition (or
the business or consolidated financial condition of the Guarantor A Group or the
Guarantor B Group, in the case of the Guarantors) since the date of its Original
Financial Statements.

(d) Its most recent financial statements delivered pursuant to Clause 19.1 (Financial
statements):

(i) have been prepared in accordance with GAAP as applied to the Original
Financial Statements; and

(ii) give a true and fair view of (if audited) or fairly represent (if unaudited) its
financial condition and operations (consolidated in the case of the
Guarantors) during the relevant financial year.

(e) Since the date of the most recent financial statements delivered pursuant to Clause
19.1 (Financial statements) there has been no material adverse change in its business,
assets or financial condition (or the business or consolidated financial condition of the
Guarantor A Group or the Guarantor B Group, in the case of the Guarantors).

18.9 Pari passu ranking

Its payment obligations under the Finance Documents rank at least pari passu with the claims
of all its other unsecured and unsubordinated creditors, except for obligations mandatorily
preferred by law applying to companies generally.

18.10 Ranking of Security

The security conferred by each Security Document constitutes a first priority security interest
of the type described, over the assets referred to, in that Security Document and those assets
are not subject to any prior or pari passu Security.

18.11 Centre of main interests and establishments

For the purposes of The Council of the European Union Regulation No. 1346/2000 on
Insolvency Proceedings (the “Regulation”), its centre of main interest (as that term is used in
Article 3(1) of the Regulation) is situated in its jurisdiction of incorporation and it has no
“establishment” (as that term is used in Article 2(h) of the Regulations) in any other
jurisdiction.

18.12 No filing or stamp taxes

-A7-

EME_ACTIVE-664940718.11-CEHENDER 12/20/2016 4:04 AM

 

 

 
Case 4:19-cv-01351 Document 1-1 Filed on 04/12/19 in TXSD Page 52 of 140

(a) Under the laws of their Relevant Jurisdiction it is not necessary that the Finance
Documents be filed, recorded or enrolled with any court or other authority in that
jurisdiction or that any stamp, registration or similar tax be paid on or in relation to
the Finance Documents or the transactions contemplated by the Finance Documents
except:

(i) registration of particulars of the Security Documents and payment of
associated fees referred to in any legal opinion referred to in Clause 4

(Conditions to Utilisation);

(ii) registration of the Transaction Security granted under Dutch law over the
Vessel at the Dutch ship registry and payment of associated fees; and

(iii) registration of the Transaction Security granted under Dutch law with the
relevant Dutch tax authorities,

which registrations, filings, taxes and fees will be made and paid by the Borrowers
promptly after the date of the relevant Security Document.

(b) Any disclosure required to be made by it to any relevant taxing authority in relation to
stamp duty land tax payable on any transactions contemplated by or being financed
by the Transaction Documents has been made.

18.13 No proceedings pending or threatened

No litigation, arbitration or administrative or investigative proceedings of or before any court,

arbitral body, agency or authority which, if adversely determined, might reasonably be

expected to have a Material Adverse Effect have (to the best of its knowledge and belief,
following due and careful enquiry) been started or threatened against it.
18.14 Taxes and VAT

(a) It is not required to make any deduction for or on account of Tax from any payment
made by it under any of the Finance Documents.

(b) It is not a member of a value added tax group.
(c) It is resident for Tax purposes only in the jurisdiction of its incorporation.

(d) It is not overdue in the filing of any Tax returns or overdue in the payment of any
amount of Tax.

(e) No claims or investigations have been, or are likely to be, initiated or conducted
against it with respect to the non-payment of Tax which might have a Material
Adverse Effect.

18.15 No default

(a) No Default is continuing or might reasonably be expected to result from the making
of the Loan or the entry into, or the performance of, or any transaction contemplated
by, any Transaction Document.

(b) No other event or circumstance is outstanding which constitutes (or, with the expiry
of a grace period, the giving of notice, the making of any determination or any
combination of any of the foregoing, would constitute) a default or a termination

- 48 -

EME_ACTIVE-564940718.11-CEHENDER 12/20/2016 4:04 AM

 

 
Case 4:19-cv-01351 Document 1-1 Filed on 04/12/19 in TXSD Page 53 of 140

event (however described) under any other agreement or instrument which is binding
on it or to which any of its assets are subject which has or is reasonably likely to have
a Material Adverse Effect.

18.16 Valuation
(a) All information supplied by it or on its behalf to the Agent for the purposes of each
Valuation was true and accurate as at its date or (if appropriate) as at the date (if any)

at which it is stated to be given.

(b) It has not omitted to supply any information to the Agent which, if disclosed, would
adversely affect the Valuation.

(c) Nothing has occurred since the date the information referred to in paragraph (a) above
was supplied which, if it had occurred prior to the relevant Valuation, would have
adversely affected that Valuation.

18.17 No other business

(a) Neither Borrower has traded nor carried on any business since the date of its
incorporation except for the ownership and operation of the Vessel.

(b) As at the date of this Agreement, neither Borrower is a party to any material
agreement other than the Transaction Documents.

(c) As at the date of this Agreement neither Borrower has any Subsidiaries (except, in the
case of Legal Owner, the Beneficial Owner).

(d) Neither Borrower:
(i) has, or has had, any employees; and

cit) has any obligation in respect of any retirement benefit or occupational
pension scheme.

18.18 Ownership

(a) In the case of the Legal Owner, its entire issued share capital is legally and
beneficially owned and controlled by the Shareholder.

(b) The shares in the capital of the Legal Owner are fully paid and are not subject to any
option to purchase or similar rights.

(c) The limited partner of the Beneficial Owner is KG1 B.V. and the general partner of
the Beneficial Owner is the Legal Owner.

(d) The Legal Owner is the sole legal owner and the Beneficial Owner is the sole
beneficial owner of the Vessel, its Earnings and its Insurances.

(e) As and with effect from the date of its creation or intended creation, each Obligor will
be the sole legal and beneficial owner of any other asset that is the subject of any
Transaction Security created or intended to be created by it.

18.19 No Breach of Laws

- 49 -

EME_ACTIVE-5649407 18.11-CEHENDER 12/20/2016 4:04 AM

 
Case 4:19-cv-01351 Document 1-1 Filed on 04/12/19 in TXSD Page 54 of 140

18.20

18.21

18.22

18.23

It has not breached, nor is it to the best of its knowledge and belief under investigation for
breaching, any law or regulation which might have a Material Adverse Effect.

Sanctions

(a)

No Obligor is a Restricted Party, is owned or controlled by or acting directly or
indirectly on behalf of or for the benefit of, a Restricted Party or otherwise owns or
controls a Restricted Party.

(b) The proceeds of the Loan shall not be made available, either directly or indirectly, to
or for the benefit of any Restricted Party or otherwise be applied in a manner or for a
purpose that would result in a breach or violations of any Sanctions.

Environmental

(a) There is no Environmental Claim pending, or, to the best of its knowledge and belief
(following due enquiry), threatened against it or the Vessel;

(b) No Environmental Incident which could or might give rise to any Environmental
Claim has occurred.

(c) All consents, licences and approvals required under any Environmental Laws have
been obtained and remain in full force and effect.

Vessel

(a) The Vessel is not subject to a charter or employment fixture other than the Charter
and the Sub-Charter.

(b) The Vessel is:

(i) permanently registered in the name of the Borrowers under Netherlands flag;

(ii) free from Security (other than Permitted Security);

(iii) operationally seaworthy and in every way fit for service; and

(iv) classed in accordance with the provisions of Schedule 9 (Details of Vessel).
(c) To the best of its knowledge (following due and careful enquiry):

(i) no material breach of any law or regulation is outstanding which might have
a Material Adverse Effect (including in relation to the value of the Vessel);
and

(ii) no adverse claim has been made by any person in respect of the ownership of

the Vessel or any interest in it.

Completeness of Documents

Copies of all of the documentation delivered to the Agent under Clause 4(Conditions of
Utilisation) will be true, complete and accurate copies of such documents and include all
amendments, supplements or variations at the time of such delivery and that there are no side
letters, agreements or arrangements which might materially affect or vary the transaction or
arrangements to which they relate.

- $0 -

EME_ACTIVE-§64940718.11-CEHENDER 12/20/2016 4:04 AM

 

 

 
Case 4:19-cv-01351 Document 1-1 Filed on 04/12/19 in TXSD Page 55 of 140

18.24 No Immunity
Neither it, nor any of its assets, is immune to any legal action or proceedings.
18.25 Shares of Dutch Obligors

The shares of any Obligor that is a Dutch company and which are subject to Transaction
Security are fully paid and not subject to any option to purchase or similar rights. The
constitutional documents of such Obligors do not and could not restrict or inhibit any transfer
of those shares on creation or enforcement of the Transaction Security save for any share
transfer restrictions (blokkeringsregeling) pursuant to Section 2:87 or Section 2:195 of the
Dutch Civil Code.

18.26 Repetition

The Repeating Representations are deemed to be made by each Obligor by reference to the
facts and circumstances then existing on the date of the Utilisation Request, on the Utilisation
Date and the first day of each Interest Period.

19, INFORMATION UNDERTAKINGS

The undertakings in this Clause 19 remain in force from the date of this Agreement for so
long as any amount is outstanding under the Finance Documents or any Commitment is in
force.

19.1 Financial statements
The Obligors shall supply to the Agent in sufficient copies for all the Lenders:

(a) as soon as the same become available, but in any event within one hundred and eighty
(180) days after the end of each of its financial years:

(i) the audited consolidated financial statements of each Guarantor for that
financial year; and

(ii) the audited financial statements of each Borrower for that financial year; and

(b) as soon as the same become available, but in any event within forty five (45) days
after the end of each quarter of its financial year, the unaudited quarterly management
accounts of each Obligor for that quarter.

19.2 Compliance Certificate

(a) The Borrowers shall supply to the Agent, with each set of financial statements
delivered pursuant to paragraph (a) of Clause 19.1 (Financial statements), a
Compliance Certificate setting out (in reasonable detail) computations as to
compliance with Clause 20 (Financial covenants) as at the date as at which those
financial statements were drawn up and confirming that no Default has occurred and
is continuing (or, if that is not the case, any steps being taken to remedy the Default).

(b) Each Compliance Certificate shall be signed by the chief financial officer or finance
director of a Guarantor, or otherwise by two directors of a Guarantor.

19.3. Requirements as to financial statements

-5]-

EME_ACTIVE-564940718.11-CEHENDER 12/20/2016 4:04 AM

 

 
Case 4:19-cv-01351 Document 1-1 Filed on 04/12/19 in TXSD Page 56 of 140

(a) Each set of financial statements delivered by an Obligor pursuant to Clause 19.1]
(Financial statements) shall be certified by a director of the relevant Obligor as
giving a true and fair view (if audited) or fairly representing (if unaudited) its
financial condition as at the date as at which those financial statements were drawn
up.

(b) The Borrowers shall procure that each set of financial statements of an Obligor
delivered pursuant to Clause 19.1 (Financial statements) is prepared using GAAP,
accounting practices and financial reference periods consistent with those applied in
the preparation of the Original Financial Statements for that Obligor unless, in
relation to any set of financial statements, it notifies the Agent that there has been a
change in GAAP, the accounting practices or reference periods and its auditors (or, if
appropriate, the auditors of the Obligor) deliver to the Agent:

(i) a description of any change necessary for those financial statements to reflect
the GAAP, accounting practices and reference periods upon which that
Obligor’s Original Financial Statements were prepared; and

(ii) sufficient information, in form and substance as may be reasonably required
by the Agent, to enable the Lenders to make an accurate comparison between
the financial position indicated in those financial statements and that
Obligor’s Original Financial Statements.

Any reference in this Agreement to those financial statements shall be construed as a
reference to those financial statements as adjusted to reflect the basis upon which the
Original Financial Statements were prepared.

19.4 Information: miscellaneous

The Borrowers shall supply to the Agent (in sufficient copies for all the Lenders, if the Agent
so requests):

(a) all documents dispatched by any Obligor to its shareholders (or any class of them) or
its creditors generally at the same time as they are dispatched;

(b) promptly upon becoming aware of them, the details of any litigation, arbitration or
administrative proceedings which are current, threatened or pending against any
member of the Guarantor A Group or the Guarantor B Group, and which might, if
adversely determined, have a Material Adverse Effect;

(c) promptly, such further information regarding the financial condition, business and
operations of any Obligor (or any other member of the Guarantor A Group or
Guarantor B Group) as any Finance Party (through the Agent) may reasonably
request; and

(d) promptly, such further information regarding the Vessel, its Earnings, its Insurances,
the Charged Property and Default or alleged Default, as any Finance Party (through
the Agent) may reasonably request.

19.5 Notification of default
(a) Each Obligor shall notify the Agent of any Default (and the steps, if any, being taken

to remedy it) promptly upon becoming aware of its occurrence (unless that Obligor is
aware that a notification has already been provided by another Obligor).

- 52 -

EME_ACTIVE-564940718.11-CEHENDER 12/20/2016 4:04 AM

 
Case 4:19-cv-01351 Document 1-1 Filed on 04/12/19 in TXSD Page 57 of 140

(b) Promptly upon a request by the Agent, the Borrowers shall supply to the Agent a
certificate signed for each Borrower by two of its directors or senior officers on its
behalf certifying that no Default is continuing (or if a Default is continuing,
specifying the Default and the steps, if any, being taken to remedy it).

19.6 “Know your customer” checks

(a) If:
@ the introduction of or any change in (or in the interpretation, administration
or application of} any law or regulation made after the date of this
Agreement;

(ii) any change in the status of an Obligor, or any change in the composition of
the shareholders of an Obligor, after the date of this Agreement; or

(iii) a proposed assignment or transfer by a Lender of any of its rights and
obligations under this Agreement to a party that is not a Lender prior to such
assignment or transfer,

obliges the Agent or any Lender (or, in the case of paragraph (iii) above, any
prospective new Lender) to comply with “know your customer” or similar
identification procedures in circumstances where the necessary information is not
already available to it, each Obligor shall promptly upon the request of the Agent or
any Lender supply, or procure the supply of, such documentation and other evidence
as is reasonably requested by the Agent (for itself or on behalf of any Lender) or any
Lender (for itself or, in the case of the event described in paragraph (iii) above, on
behalf of any prospective new Lender) in order for the Agent, such Lender or, in the
case of the event described in paragraph (iii) above, any prospective new Lender to
carry out and be satisfied it has complied with all necessary “know your customer” or
other similar checks under all applicable laws and regulations pursuant to the
transactions contemplated in the Finance Documents.

(b) Each Lender shall promptly upon the request of the Agent supply, or procure the
supply of, such documentation and other evidence as is reasonably requested by the
Agent (for itself) in order for the Agent to carry out and be satisfied it has complied
with all necessary “know your customer” or other similar checks under al] applicable
laws and regulations pursuant to the transactions contemplated in the Finance
Documents.

20. FINANCIAL COVENANTS
20.1 Minimum Liquidity

The Borrowers shall maintain a minimum liquidity in the Earnings Account of the applicable
Minimum Liquidity. Amount.

21. GENERAL UNDERTAKINGS

The undertakings in this Clause 2} remain in force from the date of this Agreement for so
tong as any amount is outstanding under the Finance Documents or any Commitment is in
force.

21.1. Authorisations

-53-

EME_ACTIVE-564940718.11-CEHENDER 12/20/2016 4:04 AM

 
Case 4:19-cv-01351 Document 1-1 Filed on 04/12/19 in TXSD Page 58 of 140

Each Obligor shall promptly:

(a) obtain, comply with, renew and do all that is necessary to maintain in full force and
effect; and
(b) supply certified copies to the Agent of any authorisation required under any law or

regulation of its jurisdiction of incorporation to:

(i) enable it to perform its obligations under the Transaction Documents and to
ensure the legality, validity, enforceability or admissibility in evidence in its
jurisdiction of incorporation of any Transaction Document; or

(ii) own its assets and carry on its business as it is being conducted (including in

relation to the Borrowers, the ownership, operation and chartering of the
Vessel).

21.2 Compliance with laws

Each Obligor shall comply in all respects with all laws, regulations and directives (including
Environmental Laws) to which it may be subject.

21.3 Negative pledge
No Borrower shall create or permit to subsist any Security over any of its assets (including the
Vessel, its Earnings, its Insurances and the Charter (or any subsequent charter or employment
of the Vessel), other than Permitted Security. Each Borrower shall procure that no Security is
created or is permitted to subsist over the Sub-Charter, other than Permitted Security.

21.4 Maintenance of Status

(a) Each Obligor will do all such things as are necessary to maintain its corporate
existence and remain in goodstanding in its jurisdiction of incorporation.

(b) No Obligor shall enter into any amalgamation, demerger, consolidation or corporate
restructuring without the prior written consent of the Agent.

21.5 Pari Passu Ranking
Each Obligor shall ensure that any payment obligations under each of the Finance Documents
rank and will at all times rank at least pari passu in right and priority of payment with all its

other present and future unsecured and unsubordinated indebtedness (actual or contingent),
except indebtedness preferred solely by laws of general application.

21.6 Disposals
No Borrower shall enter into a single transaction or a series of transactions (whether related or
not and whether voluntary or involuntary) to sell, dispose, lease or transfer all or a substantial
part of its assets (including any assets the subject of any Security Documents).

21.7. Financial Indebtedness

(a) No Borrower will incur or permit to be incurred any Financial Indebtedness other
than under the Finance Documents without the prior written consent of the Agent.

(b) Paragraph (a) does not apply to:

- $4 -

EME_ACTIVE-564940718.11-CEHENDER 12/20/2016 4:04 AM

 
Case 4:19-cv-01351 Document 1-1 Filed on 04/12/19 in TXSD Page 59 of 140

(i) any Financial Indebtedness incurred under the Finance Documents;

(ii) any Financial Indebtedness repaid prior to the Utilisation;

(iii) liability for the payment for goods and services acquired in the ordinary
course of business in connection with the day-to-day ownership, operation
and chartering of the Vessel.

218 Lending and guarantees

(a) No Borrower may be the creditor in respect of any loan or any form of credit to any
person.

(b) No Obligor may give or allow to be outstanding any guarantee or indemnity to or for
the benefit of any person in respect of any obligation of any other person or enter into
any document under which that Obligor assumes any liability of any other person

_ other than any guarantee or indemnity given under the Finance Documents.
21.9 Merger
No Obligor shall enter into any amalgamation, demerger, merger or corporate reconstruction,
21.10 Corporate matters

(a) Each Obligor shall ensure that no substantial change will be made to the general

nature of ifs business from that carried on at the date of this Agreement without the

prior written consent of the Agent.

(b) The Borrowers shall not engage in any business other than the ownership and
ownership of the Vessel.

(c) The Borrowers may not have any Subsidiary (except, in the case of the Legal Owner,
the Beneficial Owner).

2111 Acquisitions

No Borrower may make any acquisition or investment other than as permitted under this
Agreement.

21.12 Other agreements

No Borrower may enter into any material agreement other than:

(a) the Transaction Documents;
(b) any other agreement expressly allowed under any other term of this Agreement; and
(c) on arm’s length normal commercial terms.

21.13 Accounts

No Borrower shall open or maintain any accounts with any bank or financial institution save
as provided for under the Finance Documents.

21.14 Shares, dividends and share redemption

-55-

EME_ACTIVE-564940718.11-CEHENOER 12/20/2016 4:04 AM

 
Case 4:19-cv-01351 Document 1-1 Filed on 04/12/19 in TXSD Page 60 of 140

(a) The Legal Owner shall not issue any further shares or amend any rights attaching to
its issued shares.

(b) The Legal Owner shail not:

(i) declare, make or pay any dividend, charge, fee or other distribution (or
interest on any unpaid dividend, charge, fee or other distribution) (whether in
cash or in kind) on or in respect of its share capital (or any class of its share
capital) without the prior written consent of the Agent (acting on the

instructions of the Majority Lenders, which consent they shall have full
power to withhold);

(ii) repay or distribute any dividend or share premium reserve;
(iii) | pay any management, advisory or other fee to or to the order of any of the
shareholders of a Guarantor A Group member or Guarantor B Group

member;

(iv) redeem, repurchase, defease, retire or repay any of its share capital or resolve
to do so;

(vy) increase or reduce its authorised share capital; or

(vt) —_- appoint a further or new director or officer unless the provisions of the Share
Pledge have been complied with.

21.15 WAT group
No Obligor may be a member of a value added tax group.
21.16 Taxes

(a) Each Obligor must pay all Taxes due and payable by it prior to the accrual of any fine
or penalty for late payment, unless (and only to the extent that):

(i) payment of those Taxes is being contested in good faith;

(ii) adequate reserves are being maintained for those Taxes and the costs required
to contest them;

(iii) | payment can be lawfully withheld; and

(iv) failure to pay those Taxes is not reasonably likely to have a Material Adverse
Effect.

(b) Each Obligor must ensure that its residence for Tax purposes is in the jurisdiction of
its incorporation.

(c) Each Obligor shall procure that, unless otherwise agreed by all the Finance Parties, it
shall not become a US Tax Obligor.

21.17 Ownership

The Shareholder must at all times be the legal and beneficial owner and controller of the
entire share capital of the Legal Owner.

- 56 -

EME_ACTIVE-564940718.11-CEHENDER 12/20/2016 4:04 AM

 

 
Case 4:19-cv-01351 Document 1-1 Filed on 04/12/19 in TXSD Page 61 of 140

21.18 Further Assurance

(a) Each Obligor shall promptly, and in any event within the time period specified by the
Security Agent do all such acts (including procuring or arranging any registration,
notarisation or authentication or the giving of any notice) or execute or procure
execution of all such documents (including assignments, transfers, mortgages,
charges, notices, instructions, acknowledgments, proxies and powers of attorney), as
the Security Agent may specify (and in such form as the Security Agent may require
in favour of the Security Agent or its nominee(s)):

(i) to create, perfect, vest in favour of the Security Agent or protect the priority
of the Security or any right or any kind created or intended to be created
under or evidenced by the Finance Documents (which may include the
execution of a mortgage, charge, assignment or other Security over all or any
of the assets which are, or are intended to be, the subject of the Transaction
Security) or for the exercise of any rights, powers and remedies of the
Security Agent, any Receiver or the Secured Parties provided by or pursuant
to the Finance Documents or by law;

(ii) to confer on the Security Agent or confer on the Secured Parties, Security
over any property and assets of that Obligor located in any jurisdiction
equivalent or similar to the Security intended to be conferred by or pursuant
to the Finance Documents;

(iii) to facilitate or expedite the realisation and/or sale of, the transfer of title to or
the grant of, any interest in or right relating to the assets which are, or are
intended to be, the subject of the Transaction Security or to exercise any
power specified in any Finance Document in respect of which the Security
has become enforceable; and/or

(iv) to enable or assist the Security Agent to enter into any transaction to
commence, defend or conduct any proceedings and/or to take any other
action relating to any item of the Security Property.

(b) Each Obligor shall take all such action as is available to it (including making all
filings and registrations) as may be necessary for the purpose of the creation,
perfection, protection or maintenance of any Security conferred or intended to be
conferred on the Security Agent or the Secured Parties by or pursuant to the Finance
Documents.

(c) At the same time as an Obligor delivers to the Security Agent any document executed
under this Clause 21.18, that Obligor shall deliver to the Security Agent reasonable
evidence that that Obligor’s execution of such document has been duly authorised by
it.

22, VESSEL UNDERTAKINGS

22.1 General
The Borrowers undertakes with the Agent to comply with the following provisions of this
Clause 22 for so long as any amount is outstanding under any Finance Document or except as

the Agent may otherwise permit.

22.2 Vessel Name and Registration

-57-

EME_ACTIVE-564940718.11-CEHENDER 12/20/2016 4:04 AM

 
Case 4:19-cv-01351 Document 1-1 Filed on 04/12/19 in TXSD Page 62 of 140

The Borrower shall:
(a) keep the Vessel registered in the name of the Legal Owner with the Approved Flag;

(b) not do or allow to be done anything as a result of which such registration might be
cancelled or imperilled; and

(c) not change the name or port of registry of the Vessel without the prior written consent
of the Agent.

22.3. Repair and Classification
The Borrowers shall keep the Vessel:
(a) in a good and safe condition and state of repair;
(b) consistent with first class ship ownership and management practice;

(c) as to maintain the class of the Vessel free of overdue recommendations and
conditions; and

(d) so as to comply with all laws and regulations applicable to vessels registered under
Netherlands flag or to vessels trading to any jurisdiction to which the Vessel may
trade from time to time including but not limited to ISM Code and the ISPS Code.

22.4 Modification

The Borrowers shall not make, permit to be made, any modification or repairs to, or
replacement of, the Vessel or equipment installed on the Vessel that would or might
materially alter the structure, type or performance characteristics of the Vessel or materially
reduce its value.

22.5 Removal of Parts

The Borrowers shall not remove, nor permit the removal, of any material part of the Vessel,
or any item of equipment installed on the Vessel, unless the part or item so removed is
forthwith replaced by a suitable part or item which is in the same condition as or better
condition than the part or item removed, is free from any Security or any right in favour of
any person other than the Security Agent and becomes on installation on the Vessel, the
property of the Borrowers, and subject to the security constituted by the Mortgage relating to
the Vessel PROVIDED THAT the Borrowers may install equipment owned by a third party if
the equipment can be removed without any risk of damage to the Vessel.

22.6 Surveys

The Borrowers shall submit the Vessel regularly to all periodical or other surveys which may
be required for classification purposes and, if so required by the Agent, provide the Agent
with copies of all survey reports.

22.7 Inspection

The Borrowers shall permit the Agent and/or the Security Agent (by surveyors or other
persons appointed by it for that purpose) to board the Vessel at all reasonable times to inspect
its condition or to satisfy themselves about proposed or executed repairs and shall afford all
proper facilities for such inspections. Any costs, fees or expenses relating to such inspections
shall be for the account of the Borrowers, provided that, so long as no Event of Default has

- 58 -

EME_ACTIVE-5649407 18. 11-CEHENDER 12/20/2016 4:04 AM

 
Case 4:19-cv-01351 Document 1-1 Filed on 04/12/19 in TXSD Page 63 of 140

occurred and is continuing, the Borrowers shall not be required to pay for more than two
inspections in any calendar year.

22.8 Prevention and Release from Arrest
The Borrowers shall promptly when due discharge:

(a) all liabilities which give or may give rise to maritime or possessory liens on or claims
enforceable against the Vessel, its Earnings or its Insurances;

(b) all Taxes, dues and other amounts charged in respect of the Vessel, its Earnings or its
Insurances; and

(c) all other outgoings whatsoever in respect of the Vessel, its Earnings or its Insurances,

and, forthwith upon receiving notice of the arrest of the Vessel, or of its detention in
exercise or purported exercised of any lien or claim, the Borrowers shall procure its
release by providing bail or otherwise as the circumstances may require.

22.9 Compliance with Laws
The Borrowers shall:
(a) comply, or procure compliance with all Environmental Laws, the ISM Code, the ISPS
Code, Sanctions and all other laws and regulations relating to the Vessel, its
ownership, operation and management or to its business;
(b) not employ the Vessel nor allow its employment in any manner contrary to any law or
regulation in any relevant jurisdiction including but not limited to the ISM Code and

the ISPS Code; and

(c) in the event of hostilities in any part of the world (whether war is declared or not), not
cause or permit the Vessel to enter or trade to any zone which is declared a war zone
by any government or by the war risks insurers of the Vessel unless the prior written
consent of the Agent has been given and the Borrowers have (at their expense)
effected any special, additional or modified insurance cover which the Agent may
require,

22.10 Provision of Information

The Borrowers shall promptly provide the Lender with any information which it requests
regarding:

(a) the Vessel, its employment, position and engagements;
(b) its Earnings;
(c) payments and amounts due to the master and crew of the Vessel;

(d) any expenses incurred, or likely to be incurred, in connection with the operation,
maintenance or repair of the Vessel and any payments made in respect of the Vessel;

(e) any towages and salvages; and

(f) the Borrowers’, the Approved Managers’ or the Vesse]’s compliance with the [ISM
Code and the ISPS Code.

- §9-

EME_ACTIVE-564940716.11-CEHENOER 12/20/2016 4:04 AM

 

 
Case 4:19-cv-01351 Document 1-1 Filed on 04/12/19 in TXSD Page 64 of 140

22,11 Notification of Certain Events

The Borrowers shall immediately notify the Agent by fax, confirmed forthwith by letter, of:

(a) any casualty relating to the Vessel which is or is likely to be or to become a Major
Casualty;
(b) any occurrence as a result of which the Vessel has become or is, by the passing of

time or otherwise, likely to become a Total Loss;

(c) any requirement or recommendation made by any insurer or classification society or
by any competent authority which is not immediately complied with;

(d) any arrest or detention of the Vessel, any exercise or purported exercise of any lien on
the Vessel or its Earnings or any requisition of the Vessel for hire;

(e) any intended dry docking of the Vessel;

(f any Environmental Claim made against any Borrower or in connection with any
Vessel, or any Environmental Incident;

(g) any claim for breach of the ISM Code or the ISPS Code being made against any
Borrower, the Approved Managers or otherwise in connection with the Vessel; and

(h) any other matter, event or incident, actual or threatened, the effect of which will or
could lead to the ISM Code or the ISPS Code not being complied with,

and the Borrowers shall keep the Agent advised in writing on a regular basis and in
such detail as the Agent shall require of the Borrowers’, the Approved Managers’ or
any other person’s response to any of those events or matters.
22.12 Restrictions on Chartering; Appointment of Managers etc.

The Borrowers shall not:

(a) let the Vessel on demise charter for any period;

(b) enter into any time or consecutive voyage charter in respect of the Vessel for a term
which exceeds, or which by virtue of any option of extensions may exceed 13 months
but in the case of this paragraph (b) the Agent’s permission referred to in Clause 23.1

(General) shall not be unreasonably withheld);

(c) enter into any charter in relation to the Vessel under which more than 2 months’ hire
(or the equivalent) is payable in advance;

(d) charter the Vessel otherwise than on bona fide arm’s length terms at the time when
the Vessel is fixed;

(e) appoint a manager of the Vessel other than an Approved Manager or agree to any
alteration to the terms of an Approved Manager’s appointment;

fp deactivate or lay-up the Vessel; or
(g) put the Vessel into the possession of any person for the purpose of work being done

upon her in an amount exceeding or likely to exceed $100,000 (or the equivalent in
any other currency) unless that person has first given to the Agent in terms

- 60 -

EME_ACTIVE-564940718.11-CEHENDER 12/20/2016 4:04 AM

 
Case 4:19-cv-01351 Document 1-1 Filed on 04/12/19 in TXSD Page 65 of 140

satisfactory to it a written undertaking not to exercise any lien on the Vessel or its
Earnings for the cost of such work or for any other reason.

22.13 Notice of Mortgage
The Borrowers shall keep the Mortgage registered against the Vessel as a valid first preferred
mortgage, carry on board the Vessel a certified copy of the Mortgage and place and maintain
in a conspicuous place in the navigation room and the Master’s cabin of the Vessel a framed
printed notice stating that the Vessel is mortgaged by the Borrowers to the Lender.

22,14 Sharing of Earnings

The Borrowers shall not enter into any agreement or arrangement for the sharing of any
Earnings relating to any Vessel.

23. INSURANCE
23.1. General
The Borrowers undertake with the Agent to comply with the following provisions of this
Clause 23 for so long as any amount is outstanding under the Finance Documents or except as
the Lender may otherwise permit.
23.2. Maintenance of Obligatory Insurances
The Borrowers will keep the Vessel at all times insured at their own cost and expense against:
(a) fire and usual marine risks (including excess risks and increased value) and war risks
(including the London blocking and trapping addendum or equivalent coverage and
including war and terrorism risks excluded from the protection and indemnity risks
coverage) for an amount on an agreed value basis at least the greater of:
@ such amount as will equal 120% of the Loan; and
(ii) the market value of the Vessel;
(b) protection and indemnity risks (including pollution risks), on “full entry terms” for
the highest available amount in the insurance market for vessels of a similar age and

type as the Vessel (but, in relation to liability for oi! pollution, for an amount not less
than US$1,000,000,000); and

(c) any other risks against which the Agent considers, having regard to practices and
other circumstances prevailing at the relevant time, it would in the opinion of the
Agent be reasonable for the Borrowers to insure and which are specified by the Agent
by notice to the Borrowers.
23.3 Terms of Obligatory Insurances
The obligatory insurances shall:

(a) be in Euros;

(b) be on terms approved by the Agent in writing;

-61-

EME_ACTIVE-564940718.11-CEHENDER 12/20/2016 4:04 AM

 

 
 

Case 4:19-cv-01351 Document 1-1 Filed on 04/12/19 in TXSD Page 66 of 140

(c) be through brokers and with insurance companies and/or underwriters or, in the case
of war risks and protection and indemnity risks, in war risks and protection and
indemnity risks associations approved by the Agent in writing;

(d) whenever required by the Agent, name (or be amended to name) the Security Agent
as additional named assured for its rights and interests, warranted no operational
interest and with full waiver of rights of subrogation against the Security Agent (as
the case may be), but without the Security Agent thereby being liable to pay (but
having the right to pay) premiums, calls or other assessments in respect of such
insurance;

(e) name the Security Agent as loss payee with such directions for payment as the
Security Agent may specify;

(f) provide that all payments by or on behalf of the insurers under the obligatory
insurances to the Security Agent shall be made without set off, counterclaim or
deductions or condition whatsoever;

(g) provide that such obligatory insurances shall be primary without right of contribution
from other insurances which may be carried by the Security Agent and/or the Agent;
and

(h) provide that the Security Agent may make proof of loss if the Borrowers fail to do so.

23.4 Renewal
The Borrowers shall:

(a) at least fourteen (14) days before the expiry of any obligatory insurance relating to the
Vessel;

(i) notify the Agent of the approved brokers (or other insurers) and any
protection and indemnity or war risks association through or with whom the
Borrowers propose to renew that obligatory insurance and of the proposed
terms of renewal; and

(ii) obtain the Agent’s approval to the matters referred to in paragraph (a)(i);
(b) at Jeast seven (7) days before the expiry of any obligatory insurance relating to the
Vessel, renew that obligatory insurance in accordance with the Agent’s approval

pursuant to paragraph (a); and

(c) not add any (other) assured to any obligatory insurance without the prior written
consent of the Agent.

23.5 Copies of Policies
The Borrowers shall provide to the Agent pro forma copies of all insurance policies and other
documentation issued by brokers, insurance and protection and indemnity associations as
soon as they are available after they have been placed or renewed.

23.6 Copies of Certificates of Entry

The Borrowers shall ensure that any protection and indemnity and/or war risks association in
which the Vessel is entered provides the Agent with:

-62-

EME_ACTIVE-5649407 18.3 1-CEHENDER 12/20/2016 4:04 AM

 
Case 4:19-cv-01351 Document 1-1 Filed on 04/12/19 in TXSD Page 67 of 140

(a) a certified copy of the certificate of entry for the Vessel;

(b) a letter or letters of undertaking in such form as may be required by the Security
Agent; and

(c) where required to be issued under the terms of insurance or indemnity provided by
the Borrowers’ protection and indemnity association, a certified copy of each
certificate of financial responsibility for pollution by oil or other Environmentally
Sensitive Material issued by the relevant certifying authority in relation to the Vessel.

23.7 Letters of Undertaking

The Borrowers shall ensure that all approved brokers provide the Security Agent a letter or
letters or undertaking in a form required by the Security Agent and including undertakings by
the approved brokers that:

(a) they will have endorsed on each policy, immediately upon issue, a loss payable clause
and a notice of assignment in the agreed form or in such other forms as the Security
Agent may require;

(b) they will hold such policies, and the benefit of such insurances, to the order of the
Security Agent in accordance with the said loss payable clause;

(c) they will advise the Security Agent immediately of any material change to the terms
of the obligatory insurances;

(d) they will notify the Security Agent, not less than seven (7) days before the expiry of
the relevant obligatory insurances, in the event of their not having received notice of
renewal instructions from the Borrowers or their agents and, in the event of their
receiving instructions to renew, they will promptly notify the Security Agent of the
terms of the instructions; and

(e) they will not set off against any sum recoverable in respect of a claim relating to the
Vessel under such obligatory insurances any premiums or other amounts due to them
or any other person whether in respect of the Vessel or otherwise, they waive any lien
on the policies, or any sums received under them, which they might have in respect of
such premiums or other amounts, and they will not cancel such obligatory insurances
by reason of non-payment of such premiums or other amounts, and will arrange for a
separate policy to be issued in respect of the Vessel forthwith upon being so requested
by the Security Agent.

23.8 Deposit Original Policies

The Borrowers shall ensure that the originals of all policies relating to obligatory insurances
are deposited with the approved brokers through which the insurances are effected or
renewed. ,

23.9 Payment of Premiums

The Borrowers shall punctually pay all premiums or other sums payable in respect of the
obligatory insurances and produce all relevant receipts when so required by the Agent.

23.10 P&I Guarantees

- 63 -

EME_ACTIVE-564940718.11-CEHENDER 12/20/2016 4:04 AM

 
Case 4:19-cv-01351 Document 1-1 Filed on 04/12/19 in TXSD Page 68 of 140

The Borrowers shall ensure that any guarantees required by a protection and indemnity or war
risks association are promptly issued and remain in full force and effect.

23.11 Additional Assureds

The Borrowers shall not add any (other) assured to any obligatory insurance without the prior
written consent of the Security Agent.

23.12 Compliance with Terms of Obligatory Insurances

The Borrowers shall not do or omit to do (or permit to be done or not to be done) any act or
thing which would or might render any obligatory insurance invalid, void, voidable or
unenforceable or render any sum payable under an obligatory insurance repayable in whole or
in part; and, in particular:

(a) The Borrowers shall take all necessary action and comply with all requirements
which may from time to time be applicable to the obligatory insurances, and (without
limiting the obligation contained in Clause 23.6(Copies of Certificates of Entry)
ensure that the obligatory insurances are not made subject to any exclusions or
qualifications to which the Agent has not given its prior written approval;

(b) The Borrowers shall not make any changes relating to the classification or
classification society or manager or operator of the Vessel approved by the
underwriters of the obligatory insurances;

(c) The Borrowers shall make (and promptly supply copies to the Agent of) all quarterly
or other voyage declarations which may be required by the protection and indemnity
risks association in which the Vessel is entered to maintain cover for trading to the
United States of America and Exclusive Economic Zone (as defined in the United
States Oil Pollution Act 1990 or any other applicable legislation); and

(d) The Borrowers shall not employ the Vessel, nar allow it to be employed, otherwise
than in conformity with the terms and conditions of the obligatory insurances, without
first obtaining the consent of the Agent and the insurers and complying with any
requirements (as to extra premium or otherwise) which the Agent and the insurers
specify.

23.13 Alteration to Terms of Obligatory Insurances

The Borrowers shall not make nor agree to any alteration to the terms of any obligatory
insurance nor waive any right relating to any obligatory insurance.

23.14 Settlement of Claims

The Borrowers shall not settle, compromise or abandon any claim under any obligatory
insurance for a Total Loss or for a Major Casualty without the prior written consent of the
Security Agent, and shall do all things necessary and provide all documents, evidence and
information to enable the Security Agent to collect or recover any moneys which at any time
become payable in respect of the obligatory insurances.

23.15 Application of recoveries

Any sums paid under the obligatory insurances other than to the Security Agent shall be
applied in repairing the damage and/or discharging the liability in respect of which they have

- 64 -

EME_ACTIVE-564940718.11-CEHENDER 12/20/2016 4:04 AM

 
Case 4:19-cv-01351 Document 1-1 Filed on 04/12/19 in TXSD Page 69 of 140

been paid, save to the extent that the repairs have already been completed and paid for and/or
the liability has already been fully discharged.

23.16 Provision of Copies of Communications

The Borrowers shall provide the Agent, at the time of each such communication, copies of all
written communications between the Borrowers and each of the following:

(a) the approved brokers; and

(b) the approved protection and indemnity and/or war risks associations; and
(c) the approved insurance companies and/or underwriters,

which relate directly or indirectly to:

(i) The Borrowers’ obligations relating to the obligatory insurances including,
without limitation, all requisite declarations and payments of additional
premiums or calls; and

(ii) any credit arrangements made between the Borrowers and any of the persons
referred to in paragraphs (a) or (b) relating wholly or partly to the effecting or
maintenance of the obligatory insurances.

23.17 Provision of Information

In addition, the Borrowers shall promptly provide the Agent (or any persons which the Agent
may designate) with any information which the Agent (or any such designated person)
requests for the purpose of:

(a) obtaining or preparing any report from an independent marine insurance broker as to
the adequacy of the obligatory insurances effected or proposed to be effected; and/or

(b) effecting, maintaining or renewing any such insurances as are referred to in Clause
23.18 (Mortgagee’s Interest and Additional Perils) or dealing with or considering any
matters relating to any such insurances,

and the Borrowers shall, forthwith upon demand, indemnify the Agent in respect of
all fees and other expenses incurred by or for the account of the Agent in connection
with any such report as is referred to in paragraph (a).

23.18 Mortgagee’s Interest and Additional Perils

The Security Agent shall be entitled, at the cost and expense of the Borrowers, from time to
time to effect, maintain and renew:

(a) aMortgagee’s Interest Additional Perils Insurance and a Mortgagee’s Interest Marine
Insurance in such amounts, on such terms, through such insurers and generally in
such manner as the Security Agent may from time to time consider appropriate; and

(b) any other insurance cover which the Security Agent reasonable requires in respect of
an Finance Party’s interests and potential liabilities (whether as mortgagee of the
Vessel or beneficiary of the Security Documents),

- 65 -

EME_ACTIVE-6649407 18.41-CEHENDER 12/20/2016 4:04 AM

 
Case 4:19-cv-01351 Document 1-1 Filed on 04/12/19 in TXSD Page 70 of 140

and the Borrowers shall supply, or procure that there is supplied, to the Security
Agent such information as the Security Agent may require in connection with the
matters referred to in this Clause 23.18.

23.19 Change in insurance requirements

The Agent shall have the right, by giving notice to the Borrowers, to change the terms and
requirements of this Clause 23 in such manner as it considers appropriate as a result of a
change of circumstances or practice after the date of this Agreement, in which case, from the
date being fourteen (14) days after such notice is provided, this Clause 23 shall be
automatically be deemed modified in accordance with the terms of that notice.

24, ACCOUNTS
24.1. Maintenance

The Borrowers shall maintain an Earnings Account, a Dry Dock Reserve Account and a
Retention Account with the Account Bank, each free of Security and rights of set-off (other
than as created under the Account Security), until no amount remains outstanding under the
Finance Documents.

24.2 Location of Accounts
The Borrowers shall promptly:

(a) comply with any requirement of the Agent as to the location or relocation of the
Accounts; and

(b) execute any documents which the Agent specifies to create or maintain in favour of
the Security Agent, Security over (and/or rights of set-off, consolidation or other
rights in relation to) each Account.

24.3, Application of Account

The Borrowers shall procure that transfers are made from each Account (and irrevocably
authorises the Agent to instruct an Account Bank to transfer from each Account) in order to
facilitate the payment of amounts required and/or contemplated by this Agreement.

24.4 Earnings and Requisition Compensation

(a) The Borrowers shall procure that ail Earnings and Requisition Compensation in
relation to the Vessel are credited to the Earnings Account, unless and until the Agent
shall otherwise direct.

(b) Subject to clause (c) below, the Earnings Account shall be a blocked account and the
Borrowers shall not be permitted to withdraw any sums from the Earnings Account
without the prior written consent of the Agent (acting on the instructions of the
Majority Lenders).

(c) On the date falling 1 month after the Utilisation Date and monthly thereafter, the
Borrowers shall procure that amounts standing to the credit of the Earnings Account
are as applied follows:

(i) FIRST, transfer to the Retention Account of:

- 66 -

EME_ACTIVE-564940718,11-CEHENDER 12/20/2016 4:04 AM

 
Case 4:19-cv-01351 Document 1-1 Filed on 04/12/19 in TXSD Page 71 of 140

(A) one-third of the amount of the next Repayment Instalment due and
payable under Clause 6.1 (Repayment); and

(B) one-third of the amount of interest accruing on the Loan and due and
payable on the next Interest Payment Date;

(ii) SECOND, subject to no Default having occurred and being continuing and
that all fees, expenses and other amounts then due under the Finance
Documents have been paid, payment to the Approved Managers of the
Operating Expenses of the Vessel for the following calendar month in an
amount equal to the sum of the number of days in the following calendar
month multiplied by the then applicable Daily OPEX Cap; and

(iii) | THIRD, to retain or ensure the Minimum Liquidity Amount in the Earnings

Account.
(d) The Borrowers shall only be permitted to withdraw sums from the Accounts in
accordance with the provisions of the Finance Documents or as otherwise permitted
by the Agent.

(e) The Agent shall be entitled to debit the Earnings Account from time to time (without
notice to the Borrowers) in order to discharge any amount then due and payable under
the Finance Document.

24.5 Retention and repayment

(a) The Borrowers shall procure that on the date falling 1 month after the Utilisation Date
and monthly thereafter, there is transferred to the Retention Account out of the
Earnings Account:

(i) one-third of the amount of the next Repayment Instalment due and payable
under Clause 6.1 (Repayment); and

(il) one-third of the amount of interest accruing on the Loan and due and payable
on the next Interest Payment Date,

provided that this paragraph (a) shall only apply following opening of the Retention
Account by the Borrowers with the Account Bank in accordance with the terms of
this Agreement.

(b) If the aggregate amount standing to the credit of the Eamings Account is not
sufficient for the required amount to be transferred to the Retention Account under
Clause 24.5(a), the Borrowers shall promptly make up the balance of such amount.

(c) On the date of payment of each Repayment Instalment and on each Interest Payment
Date, the Borrowers shall procure that the amount of the Repayment Instalment and
of the interest then due and payable is paid to the Agent out of the Retention Account
in discharge of such Repayment Instalment and interest.

24.6 Dry dock reserves

(a) The Borrowers shall procure that on the date falling 3 months after the Utilisation
Date and quarterly thereafter, there is transferred to the Dry Dock Reserves Account
out of the Earnings Account an amount of US$17,500.

-67-
EME_ACTIVE-564940718.11-CEHENDER 12/20/2016 4:04 AM

 
Case 4:19-cv-01351 Document 1-1 Filed on 04/12/19 in TXSD Page 72 of 140

(b) Sums held in the Dry Dock Reserves Account may be used only for the payment by
the Borrowers of scheduled dry dock expenses relating to the Vessel.

25, SECURITY SHORTFALL
25.1 Minimum Security Value

(a) If, at any time during the Facility Period, the Security Value (as determined in
accordance with Clause 25.2 (Valuation of Vessel)) shall be less than the Security
Requirement, the Agent may give notice to the Borrowers requiring such deficiency
to be remedied and the Borrowers shall within thirty (0) days of receipt by the
Borrowers of the Agent’s said notice either:

(i) prepay such sum in Dollars as will result in the Security Requirement after
such prepayment (taking into account any other repayment of the Loan made
between the date of the notice and the date of such prepayment) being equal
to the Security Value; or

(ii) constitute to the satisfaction of the Agent such further security for the Loan as
shall be acceptable to the Agent having a value for security purposes (as
determined by the Agent in its absolute discretion) at the date upon which
such further security shall be constituted which, when added to the Security
Value, shall not be less than the Security Requirement as at such date.

(b) Clause 7 (Prepayment and Cancellation) shall apply to prepayments under paragraph
(a).

25.2 Valuation of Vessel
The Market Value of the Vessel at any time is that shown by the relevant Valuation.
25.3. Valuation of Additional Vessel Security

The net realisable value of any additional security which is provided under Clause 25.1(a)(ii)
(Minimnan Security Value) and which consists of Security over a vessel shall be that shown by
a Valuation.

25.4 Valuations Binding

(a) Any valuation under Clause 25.2 (Valuation of Vessel) shall be binding and
conclusive as regards the Borrowers, as shall any valuation which the Agent makes of
any additional security which does not consist of or include Security.

(b) If a dispute arises over any valuation, a further valuation will be obtained from an
independent sale and purchase broker acceptable to the Agent and the average of the
two valuations will prevail.

25.5 Provision of Information

The Borrowers shall promptly provide (or procure the provision to, as the case may be) the
Agent and any shipbroker or expert acting under Clause 25.2(Valuation of Vessel) with any
information which the Agent or the shipbroker or expert may reasonably require for the
purposes of the valuation; and, if the Borrowers fail to provide the information by the dates
specified in the request, the valuation will be made on any basis and assumptions which the
Agent (or the shipbroker or expert appointed by it) considers prudent.

- 68 -

EME_ACTIVE-564940718.11-CEHENDER 12/20/2016 4:04 AM

 

 
Case 4:19-cv-01351 Document 1-1 Filed on 04/12/19 in TXSD Page 73 of 140

25.6 Payment of Valuation Expenses

The Borrowers shail, on demand, pay the Agent the amount of the fees and expenses of any
shipbroker or expert instructed by the Agent under this Clause 25 (Security Shortfall) and all
legal and other expenses incurred by the Agent in connection with any matter arising out of
this Clause 25 (Security Shortfall).

25.7 —_—- Provision of Valuations

The Borrowers shall, at their own cost and on the Agent’s request, provide a Valuation of the
Vessel and any other vessel over which additional security has been created in accordance
with Clause 25.3 (Valuation of Additional Vessel Security) to enable the Agent to determine
the Market Value of the Vessel; provided that, as long as no Default has occurred and is
existing, the Agent may not request such Valuations more frequently than on a quarterly
basis.

26. EVENTS OF DEFAULT

Each of the events or circumstances set out in this Clause 26 is an Event of Default (save for
Clause 26.16 (Acceleration)).

26.1 Non-payment
An Obligor does not pay on the due date any amount payable pursuant to a Finance Document
at the place and in the currency in which it is expressed to be payable unless its failure to pay
is caused by a Disruption Event and is paid within five (5) Business Days of its due date.
26.2 Breach of Other Obligations
(a) Any requirement of Clause 20 (Financial covenants) is not satisfied,
(b) An Obligor does not comply with any term of:
(i) Clause 19.5 (Notification of default),
dit) Clause 4.4 (Conditions Subsequent);

(iii) the obligatory insurances of the Vessel are not placed and kept in full force
and effect in accordance with the requirements of Clause 23 (Unsurance); or

(iv) the Borrowers are not in compliance with Clause 25.1 (Minimum Security
Value).

(c) An Obligor does not comply with any provision of the Finance Documents (other
than those referred to in Clause 26.1 (Non-payment), paragraph (b) above and Clause
21.16 (Taxes).

(d) No Event of Default under paragraph (c) above will occur if the failure to comply is
capable of remedy and is remedied within ten (10) Business Days of the earlier of @)
the Agent giving notice to the Borrowers and (ii) any Obligor becoming aware of the
failure to comply.

26.3 Misrepresentation

Any representation or statement made or deemed to be made by an Obligor in the Finance
Documents or any other document delivered by or on behalf of any Obligor under or in

- 69 -

EME_ACTIVE-5649407 18. 11-CEHENDER 12/20/2016 4:04 AM

 
Case 4:19-cv-01351 Document 1-1 Filed on 04/12/19 in TXSD Page 74 of 140

connection with any Finance Document is or proves to have been incorrect or misleading in
any material respect when made or deemed to be made (Save that this Clause 26.3 shall not
apply to Clause 18.1(Svafus)).

26.4 Cross default

(a) Any Financial Indebtedness of any Obligor, the Charterer or the Sub-Charterer is not
paid when due nor within any originally applicable grace period.

(b) Any Financial Indebtedness of any Obligor, the Charterer or the Sub-Charterer is
declared to be or otherwise becomes due and payable prior to its specified maturity as
a result of an event of default (however described).

(c) Any commitment for any Financial Indebtedness of any Obligor. the Charterer or the
Sub-Charterer is cancelled or suspended by a creditor af any Obligor, the Charterer or
the Sub-Charterer as a result of an event of default (however described).

(d) Any creditor of any Obligor, the Charterer or the Sub-Charterer becomes entitled to
declare any Financial Indebtedness of any Obligoz, the Charterer or the Sub-Charterer
due and payable prior to its specified maturity as a result of an event of default
(however described).

(e) No Event of Default shall occur under this Clause 26.4 unless, in respect of the
Charterer, the Sub-Charterer or any Obligor other than the Borrowers, the aggregate
amount of Financial Indebtedness or commitment (as the case may be) falling within
(a) to (d) above is more than US$500,000 or its equivalent in any other currency.

26.5 Insolvency

(a) Any Obligor or the Charterer:

(i) is unable or admits inability to pay its debts as they fall due;

Gi) is deemed to, or is declared to, be unable to pay its debts under applicable
law;

(iii) suspends or threatens to suspend making payments on any of its debts; or
(iv) by reason of actual or anticipated financial difficulties, commences
negotiations with one or more of its creditors (excluding any Finance Party in

its capacity as such) with a view to rescheduling any of its indebtedness.

(b) The value of the assets of any Obligor or the Charterer is less than its liabilities
(taking into account contingent and prospective liabilities).

(c) A moratorium is declared in respect of any indebtedness of any Obligor or the
Charterer. If a moratorium occurs, the ending of the moratorium will not remedy any
Event of Default covered by that moratorium.

26.6 Insolvency proceedings

(a) Any corporate action, legal proceedings or other procedure or step is taken in relation
to:
a) the suspension of payments, a moratorium of any indebtedness, winding-up,

dissolution, administration or reorganisation (by way of voluntary

-70-

EME_ACTIVE-5649407 18. 11-CEHENDER 12/20/2016 4:04 AM

 
Case 4:19-cv-01351 Document 1-1 Filed on 04/12/19 in TXSD Page 75 of 140

arrangement, scheme of arrangement or otherwise) of any Obligor, the
Charterer or the Sub-Charterer;

(it) a composition, compromise, assignment or arrangement with any creditor of
any Obligor, the Charterer or the Sub-Charterer;

(iii) the appointment of a liquidator, receiver, administrative receiver,
administrator, compulsory manager or other similar officer in respect of any
Obligor, the Charterer or the Sub-Charterer or any of its assets; or

(iv) enforcement of any Security over any assets of any Obligor, the Charterer or
the Sub-Charterer,

or any analogous procedure or step is taken in any jurisdiction.

(b) Paragraph (a) above shall not apply to any winding-up petition which is frivolous or
vexatious and is discharged, stayed or dismissed within fourteen (14) days of
commencement.

26.7 Creditors’ process

(i) Any expropriation, attachment, sequestration, distress or execution affects
any asset or assets of any Obligor, the Charterer of the Sub-Charterer and is
not discharged within fourteen (14) days.

(ii) No Event of Default shall occur under this Clause 26.7 unless, in respect of
the Charterer, the Sub-Charterer or any Obligor other than the Borrowers, the
value of the relevant assets is less than US$500,000 or its equivalent in any
other currency.

26.8 Cessation of business

Any Obligor ceases, or threatens to cease, to carry on business except as a result of any
disposal allowed under this Agreement.

26.9 Unlawfulness and invalidity

(a) It is or becomes unlawful for any Obligor to perform any of its obligations under the
Finance Documents or any Transaction Security created or expressed to be created or
evidenced by the Security Documents ceases to be effective or any subordination
created under a Subordination Agreement is or becomes unlawful.

(b) Any obligation or obligations of any Obligor under any Finance Documents are not
(subject to the Legal Reservations) or cease to be legal, valid, binding or enforceable
and the cessation individually or cumulatively materially and adversely affects the
interests of the Finance Parties under the Finance Documents.

(c) Any Finance Document or Security created or expressed to be created or intended to
be created by the Finance Documents ceases to be in full force and effect or is alleged
by a party to it (other than a Finance Party) to be ineffective for any reason.

(d) Any Transaction Security proves to have ranked after or lost its priority to any other
Security.

26.10 Repudiation and rescission of agreements

-71-

EME_ACT!VE-564940718.1 1-CEHENDER 12/20/2016 4:04 AM

 
 

Case 4:19-cv-01351 Document 1-1 Filed on 04/12/19 in TXSD Page 76 of 140

Any Obligor (or any other relevant party) rescinds or purports to rescind or repudiates or
purports to repudiate a Finance Document or any of the Transaction Security or evidences an
intention to rescind or repudiate a Finance Document or any Transaction Security.

26.11 Expropriation
The authority or ability of any Obligor to conduct its business is limited or is wholly or
substantially curtailed by seizure, expropriation, nationalisation, intervention, restriction or

other action by or on behalf of any government or agency in relation to an Obligor or any of
its assets,

26.12 Change of Control

(a) Any Borrower is not or ceases to be a legally and beneficially wholly owned
Subsidiary of Guarantor B.

(b) A Change of Control occurs in relation to either Guarantor.
26.13 Vessel Defaults

(a) The Vessel is arrested, detained, seized, impounded in exercise or purported exercise
of any possessory lien or other claim or interest and the Vessel is not released within
five (5) days of the occurrence of the same.

(b) The Charter or the Sub-Charter is terminated, cancelled, suspended, rescinded or
revoked or otherwise ceases to be in full force and effect for any reason.

(c) The Vessel is managed by a person other than the Approved Managers.
(d) Any accident or other incident involving the Vessel occurs in the light of which the
Agent considers there is a significant risk that the Borrowers are, or will become,

unable to discharge their liabilities under the Finance Documents.

(e) The Vessel is off-hire under the Charter and/or the Sub-Charter for a continuous
period of 30 days or for 90 days in any 12 month period and the lost hire is not
covered by appropriate insurances.

26.14 Litigation
Any litigation, arbitration or administrative or regulatory proceeding is commenced by or
against any Obligor which, if adversely determined, could reasonably be expected to have a
Material Adverse Effect.

26.15 Material adverse change

Any event or circumstance occurs which, in the opinion of the Majority Lenders, has or is
reasonably likely to have a Material Adverse Effect.

26.16 Acceleration

On and at any time after the occurrence of an Event of Default which is continuing the Agent
may, and shall if so directed by the Majority Lenders, by notice to the Borrowers:

(a) cancel the Total Commitments whereupon they shall immediately be cancelled;

-72-

EME_ACTIVE-564940718.11-CEHENDER 12/20/2016 4:04 AM

 
Case 4:19-cv-01351 Document 1-1 Filed on 04/12/19 in TXSD Page 77 of 140

(b) declare that all or part of the Loan, together with accrued interest, and all other
amounts accrued or outstanding under the Finance Documents be immediately due
and payable, whereupon they shall become immediately due and payable;

(c) declare that all or part of the Loan be payable on demand, whereupon all or part of the
Loan (as the case may be) shall immediately become payable on demand by the
Agent on the instructions of the Majority Lenders;

(d) declare that no withdrawal may be made from any Account; and/or

(e) exercise or direct the Security Agent to exercise any or all of its rights, remedies,
powers or discretions under the Finance Documents.

26.17 Approved Managers

Without prejudice to Clause 26.16, the Borrowers will, at the request of the Agent, at any time
when an Event of Default is outstanding, replace the Approved Managers appointed by the
Borrowers in relation to the Vessel with an alternative entity identified by the Agent as
appropriate.

27. CHANGES TO THE LENDERS
27.1 Assignments and transfers by the Lenders
Subject to this Clause 27, a Lender (the “Existing Lender”) may:
(a) assign any of its rights; or
(b) transfer by novation any of its rights and obligations,
to any other bank or financial institution or to a trust or fund or other entity which is

regularly engaged in or established for the purpose of making, purchasing or
investing in loans, securities or other financial assets (the “New Lender”).

27.2 Conditions of assignment or transfer
(a) An assignment will only be effective on:

(i) receipt by the Agent (whether in the Assignment Agreement or otherwise) of
written confirmation from the New Lender (in form and substance
satisfactory to the Agent) that the New Lender will assume the same
obligations to the other Finance Parties as it would have been under if it was
an Original Lender; and

(ii) performance by the Agent of all necessary “know your customer” or other
similar checks under all applicable laws and regulations in relation to such
assignment to a New Lender, the completion of which the Agent shall
promptly notify to the Existing Lender and the New Lender.

(b) A transfer will only be effective if the procedure set out in Clause 27.5(Procedure for
transfer) is complied with.

(c) If:

(i) a Lender assigns or transfers any of its rights or obligations under the Finance
Documents or changes its Facility Office; and

-73-

EME_ACTIVE-564940718.11-CEHENDER 12/20/2016 4:04 AM

 
Case 4:19-cv-01351 Document 1-1 Filed on 04/12/19 in TXSD Page 78 of 140

(ii) as a result of circumstances existing at the date the assignment, transfer or
change occurs, an Obligor would be obliged to make a payment to the New
Lender or Lender acting through its new Facility Office under Clause 11 (Tax
gross up and indemnities) or Clause 12 (increased costs),

then the New Lender or Lender acting through its new Facility Office is only entitled
to receive payment under those Clauses to the same extent as the Existing Lender or
Lender acting through its previous Facility Office would have been if the assignment,
transfer or change had not occurred. This paragraph (c) shall not apply:

(iii) in respect of an assignment or transfer made in the ordinary course of the
primary syndication of the Facility;

(iv) in relation to Clause 11.2(Tax gross-up), to a Treaty Lender that has included
a confirmation of its scheme reference number and its jurisdiction of tax
reference in accordance with paragraph 11.2(f) of Clause 11.2(Tax gross-up)
if the Obligor making the payment has not made a Borrower DTTP Filing in
respect of that Treaty Lender; or

(vy) to the extent that the payment under Clause 1! (Tax gross-up and
indemnities) relates to a FATCA Deduction.

(d) Each New Lender, by executing the relevant Transfer Certificate or Assignment
Agreement, confirms, for the avoidance of doubt, that the Agent has authority to
execute on its behalf any amendment or waiver that has been approved by or on
behaif of the requisite Lender or Lenders in accordance with this Agreement on or
prior to the date on which the transfer or assignment becomes effective in accordance
with this Agreement and that it is bound by that decision to the same extent as the
Existing Lender would have been had it remained a Lender.

27.3 Assignment or transfer fee

The New Lender shall, on the date upon which an assignment or transfer takes effect, pay to
the Agent (for its own account) a fee of $10,000.

27.4 — Limitation of responsibility of Existing Lenders

(a) Unless expressly agreed to the contrary, an Existing Lender makes no representation
or warranty and assumes no responsibility to a New Lender for:

(i) the legality, validity, effectiveness, adequacy or enforceability of the Finance
Documents or any other documents;

qi} the financial condition of any Obligor;

(iit) the performance and observance by any Obligor of its obligations under the
Finance Documents or any other documents; or

(iv) the accuracy of any statements (whether written or oral) made in or in
connection with any Finance Document or any other document,

and any representations or warranties implied by law are excluded.
(b) Each New Lender confirms to the Existing Lender and the other Finance Parties that

it:

-74 -

EME_ACTIVE-5649407 18, 41-CEHENDER 12/20/2016 4:04 AM

 

 
Case 4:19-cv-01351 Document 1-1 Filed on 04/12/19 in TXSD Page 79 of 140

(i) has made (and shall continue to make) its own independent investigation and
assessment of the financial condition and affairs of each Obligor and its
related entities in connection with its participation in this Agreement and has
not relied exclusively on any information provided to it by the Existing
Lender in connection with any Finance Document; and

(ii) will continue to make its own independent appraisal of the creditworthiness
of each Obligor and its related entities whilst any amount is or may be
outstanding under the Finance Documents or any Commitment is in force.

{c) Nothing in any Finance Document obliges an Existing Lender to:

(i) accept a re-transfer or re-assignment from a New Lender of any of the rights
and obligations assigned or transferred under this Clause 27; or

(ii) support any losses directly or indirectly incurred by the New Lender by
reason of the non-performance by any Obligor of its obligations under the
Finance Documents or otherwise.

27.5 Procedure for transfer

(a) Subject to the conditions set out in Clause 27.2 (Conditions of assignment or transfer)
a transfer is effected in accordance with paragraph (c) below when the Agent
executes an otherwise duly completed Transfer Certificate delivered to it by the
Existing Lender and the New Lender. The Agent shall, subject to paragraph (b)
below, as soon as reasonably practicable after receipt by it of a duly completed
Transfer Certificate appearing on its face to comply with the terms of this Agreement
and delivered in accordance with the terms of this Agreement, execute that Transfer
Certificate.

(b) The Agent shall only be obliged to execute a Transfer Certificate delivered to it by
the Existing Lender and the New Lender once it is satisfied it has complied with all
necessary “know your customer” or other similar checks under all applicable laws
and regulations in relation to the transfer to such New Lender.

(c) Subject to Clause 27.9 (Pro rata interest settlement), on the Transfer Date:

di) to the extent that in the Transfer Certificate the Existing Lender seeks to
transfer by novation its rights and obligations under the Finance Documents,
each of the Obligors and the Existing Lender shall be released from further
obligations towards one another under the Finance Documents and their
respective rights against one another under the Finance Documents shall be
cancelled (being the “Discharged Rights and Obligations”);

(ii) each of the Obligors and the New Lender shal! assume obligations towards
one another and/or acquire rights against one another which differ from the
Discharged Rights and Obligations only insofar as that Obligor and the New
Lender have assumed and/or acquired the same in place of that Obligor and
the Existing Lender;

dit) the Agent, the Arranger, the New Lender and other Lenders shall acquire the
same rights and assume the same obligations between themselves as they
would have acquired and assumed had the New Lender been an Original
Lender with the rights and/or obligations acquired or assumed by it as a result
of the transfer and to that extent the Agent, the Arranger and the Existing

-75-

EME_ACTIVE-564940718.11-CEHENDER 12/20/2016 4:04 AM

 

 
 

Case 4:19-cv-01351 Document 1-1 Filed on 04/12/19 in TXSD Page 80 of 140

Lender shall each be released from further obligations to each other under the
Finance Documents; and

(iv) the New Lender shail become a Party as a “Lender”.
27.6 Procedure for assignment

(a) Subject to the conditions set out in Clause 27.2(Conditions of assignment or transfer)
an assignment may be effected in accordance with paragraph (c) below when the
Agent executes an otherwise duly completed Assignment Agreement delivered to it
by the Existing Lender and the New Lender. The Agent shall, subject to paragraph
(b) below, as soon as reasonably practicable after receipt by it of a duly completed
Assignment Agreement appearing on its face to comply with the terms of this
Agreement and delivered in accordance with the terms of this Agreement, execute
that Assignment Agreement.

(b) The Agent shall only be obliged to execute an Assignment Agreement delivered to it
by the Existing Lender and the New Lender once it is satisfied it has complied with
all necessary “know your customer” or other similar checks under all applicable laws
and regulations in relation to the assignment to such New Lender.

(c) Subject to Clause 27.9 (Pro rata interest settlement), on the Transfer Date:

(i) the Existing Lender will assign absolutely to the New Lender the rights under
the Finance Documents expressed to be the subject of the assignment in the
Assignment Agreement;

(ii) the Existing Lender will be released by each Obligor and the other Finance
Parties from the obligations owed by it (the “Relevant Obligations”) and
expressed to be the subject of the release in the Assignment Agreement; and

(iii) | the New Lender shall become a Party as a “Lender” and will be bound by
obligations equivalent to the Relevant Obligations.

(d) The Lenders may utilise procedures other than those set out in this Clause 27.6 to
assign their rights under the Finance Documents (but not, without the consent of the
relevant Obligor or unless in accordance with Clause 27.5(Procedure for transfer), to
obtain a release by that Obligor from the obligations owed to that Obligor by the
Lenders nor the assumption of equivalent obligations by a New Lender) provided that
they comply with the conditions set out in Clause 27.2(Conditions of assignment or
transfer).

27.7 Copy of Transfer Certificate or Assignment Agreement to Borrowers

The Agent shall, as soon as reasonably practicable after it has executed a Transfer Certificate
or an Assignment Agreement, send to the Borrowers a copy of that Transfer Certificate or
Assignment Agreement.

27.8 Security over Lenders’ rights

In addition to the other rights provided to Lenders under this Clause 27, each Lender may
without consulting with or obtaining consent from any Obligor, at any time charge, assign or
otherwise create Security in or over (whether by way of collateral or otherwise) all or any of
its rights under any Finance Document to secure obligations of that Lender including, without
limitation:

- 76 -

EME_ACTIVE-564940718,11-CEHENDER 12/20/2016 4:04 AM

 
Case 4:19-cv-01351 Document 1-1 Filed on 04/12/19 in TXSD Page 81 of 140

(a) any charge, assignment or other Security to secure obligations to a federal reserve or
central bank; and

(b) in the case of any Lender which is a fund, any charge, assignment or other Security
granted to any holders (or trustee or representatives of holders) of obligations owed,
or securities issued, by that Lender as security for those obligations or securities,

except that no such charge, assignment or Security shall:

(i) release a Lender from any of its obligations under the Finance Documents or
substitute the beneficiary of the relevant charge, assignment or Security for
the Lender as a party to any of the Finance Documents; or

(ii) require any payments to be made by an Obligor other than or in excess of, or
- grant to any person any more extensive rights than, those required to be made
or granted to the relevant Lender under the Finance Documents.

27.9 Pro rata interest settlement

If the Agent has notified the Lenders that it is able to distribute interest payments on a “pro
rata basis” to Existing Lenders and New Lenders then (in respect of any transfer pursuant to
Clause 27.5(Procedure for transfer) or any assignment pursuant to Clause 27.6(Procedure for
assignment) the Transfer Date of which, in each case, is after the date of such notification and
is not on the last day of an Interest Period):

(a) any interest or fees in respect of the relevant participation which are expressed to
accrue by reference to the lapse of time shall continue to accrue in favour of the
Existing Lender up to but excluding the Transfer Date (“Accrued Amounts”) and
shall become due and payable to the Existing Lender (without further interest
accruing on them) on the last day of the current Interest Period (or, if the Interest
Period is longer than 6 months, on the next of the dates which falls at 6 monthly
intervals after the first day of that Interest Period); and

(b) the rights assigned or transferred by the Existing Lender will not include the right to
the Accrued Amounts, so that, for the avoidance of doubt:

(i) when the Accrued Amounts become payable, those Accrued Amounts will be
payable to the Existing Lender; and

(ii) the amount payable to the New Lender on that date will be the amount which
would, but for the application of this Clause 27.9, have been payable to it on
that date, but after deduction of the Accrued Amounts.

28. CHANGES TO THE OBLIGORS
28.1 Assignments and transfer by Obligors

No Obligor may assign any of its rights or transfer any of its rights or obligations under the
Finance Documents.

28.2 Compulsory resignation of FATCA FFIs and US Tax Obligors
If so directed by the Agent (acting on the instructions of the Majority Lenders) the Borrowers

shall procure that any Obligor which is a FATCA FFI or a US Tax Obligor shall resign as a
Borrower or Guarantor (as the case may be) prior to the earliest FATCA Application Date

-77-

EME_ACTIVE-564940718.11-CEHENDER 12/20/2016 4:04 AM

 
 

Case 4:19-cv-01351 Document 1-1 Filed on 04/12/19 in TXSD Page 82 of 140

relating to any payment by that Obligor (or any payment by the Agent which relates to a
payment by that Obligor).

29. ROLE OF THE AGENT, THE SECURITY AGENT AND THE ARRANGER
29.1 The Agent and the Security Agent

(a) Each of the Arranger and the Lenders appoints the Agent to act as its agent under and
in connection with the Finance Documents.

(b) The Security Agent declares that it holds the Security Property on trust for the
Secured Parties on the terms contained in this Agreement.

(c) Each of the Finance Parties authorises the Agent and the Security Agent:

(i) to exercise the rights, powers, authorities and discretions specifically given to
the Agent and the Security Agent (as applicable) under or in connection with
the Finance Documents together with any other incidental rights, powers,
authorities and discretions; and

(ii) to execute each of the Security Documents and all other documents approved
by the Majority Lenders or all Lenders (as the case may be) for execution by
it.

29.2 Enforcement through Security Agent only

The Secured Parties shall not have any independent power to enforce, or have recourse to, any
of the Transaction Security or to exercise any right, power, authority or discretion arising
under the Security Documents except through the Security Agent.

29.3. Instructions
(a) Each of the Agent and the Security Agent shall:

(i) unless a contrary indication appears in a Finance Document, exercise or
refrain from exercising any right, power, authority or discretion vested in it as
Agent or Security Agent (as applicable) in accordance with any instructions
given to it by:

(A) all Lenders if the relevant Finance Document stipulates the matter is
an all Lender decision; and

(B) in all other cases, the Majority Lenders; and

(ii) not be liable for any act (or omission) if it acts (or refrains from acting) in
accordance with paragraph (i) above (or, if this Agreement stipulates the
matter is a decision for any other Finance Party or group of Finance Parties,
from that Finance Party or group of Finance Parties).

(b) Each of the Agent and the Security Agent shall be entitled to request instructions, or
clarification of any instruction, from the Majority Lenders (or, if the relevant Finance
Document stipulates the matter is a decision for any other Finance Party or group of
Finance Parties, from that Finance Party or group of Finance Parties) as to whether,
and in what manner, it should exercise or refrain from exercising any right, power,

- 78 -

EME ACTIVE-564940718.11-CEHENOER 12/20/2016 4:04 AM

 
Case 4:19-cv-01351 Document 1-1 Filed on 04/12/19 in TXSD Page 83 of 140

authority or discretion and the Agent or Security Agent (as applicable) may refrain
from acting unless and until it receives those instructions or that clarification.

(c) Save in the case of decisions stipulated to be a matter for any other Finance Party or
group of Finance Parties under the relevant Finance Document and unless a contrary
indication appears in a Finance Document, any instructions given to the Agent or
Security Agent (as applicable) by the Majority Lenders shall override any conflicting
instructions given by any other Parties and will be binding on all Finance Parties.

(d) Paragraph (a) above shall not apply:
(i) where a contrary indication appears in a Finance Document;

(ii) where a Finance Document requires the Agent or the Security Agent to act in
a specified manner or to take a specified action;

(iii) in respect of any provision which protects the Agent’s or Security Agent’s
own position in its personal capacity as opposed to its role of Agent or
Security Agent for the relevant Finance Parties or Secured Parties (as
applicable) including, without limitation, Clause 29.6 (No fiduciary duties) to
Clause 29.11 (Exclusion of liability), Clause 29.14 (Confidentiality) to Clause
29.21 (Custodians and nominees) and Clause 29.24 (Acceptance of title) to
Clause 29,28 (Disapplication of Trustee Acts);

(iv) in respect of the exercise of the Security Agent’s discretion to exercise a
right, power or authority under any of:

(A) Clause 30.2 (Deductions from receipts); and
(B) Clause 30.3 (Prospective liabilities).

(e) If giving effect to instructions given by the Majority Lenders would (in the Agent’s or
(as applicable) the Security Agent’s opinion) have an effect equivalent to an
amendment or waiver referred to in Clause 38 (Remedies and waivers), the Agent or
(as applicable) Security Agent shall not act in accordance with those instructions
unless consent to it so acting is obtained from each Party (other than the Agent or
Security Agent) whose consent would have been required in respect of that
amendment or waiver.

(f) In exercising any discretion to exercise a right, power or authority under the Finance
Documents where either:

@ it has not received any instructions as to the exercise of that discretion; or
(it) the exercise of that discretion is subject to paragraph (d)(iv) above,

the Agent or Security Agent shall do so having regard to the interests of (in the case
of the Agent) all the Finance Parties and (in the case of the Security Agent) all the
Secured Parties.

(zg) The Agent or the Security Agent (as applicable) may refrain from acting in
accordance with any instructions of any Finance Party or group of Finance Parties
until it has received any indemnification and/or security that it may in its discretion
require (which may be greater in extent than that contained in the Finance Documents

-79 -

EME_ACTIVE-564940718,.11-CEHENDER 12/20/2016 4:04 AM

 
Case 4:19-cv-01351 Document 1-1 Filed on 04/12/19 in TXSD Page 84 of 140

and which may include payment in advance) for any cost, loss or liability (together
with any applicable VAT) which it may incur in complying with those instructions.

(h) Without prejudice to the remainder of this Clause 29,3 (Instructions), in the absence
of instructions, each of the Agent and the Security Agent may act (or refrain from
acting) as it considers to be in the best interest of (in the case of the Agent) the
Finance Parties and (in the case of the Security Agent) the Secured Parties.

(i) Neither the Agent nor the Security Agent is authorised to act on behalf of a Finance
Party (without first obtaining that Finance Party’s consent) in any legal or arbitration
proceedings relating to any Finance Document. This paragraph (i) shall not apply to
any legal or arbitration proceeding relating to the perfection, preservation or
protection of rights under the Security Documents or enforcement of the Security or
Security Documents.

29.4 Duties of the Agent and Security Agent

(a) The duties of the Agent and the Security Agent under the Finance Documents are
solely mechanical and administrative in nature.

(b) Subject to paragraph (c) below, each of the Agent and the Security Agent shall
promptly forward to a Party the original or a copy of any document which is
delivered to the Agent or Security Agent (as applicable) for that Party by any other
Party.

(c) Without prejudice to Clause 27.7 (Copy of Transfer Certificate or Assignment
Agreement to Borrowers), paragraph (b) above shall not apply to any Transfer
Certificate or any Assignment Agreement.

(d) Except where a Finance Document specifically provides otherwise, neither the Agent
nor the Security Agent is obliged to review or check the adequacy, accuracy or
completeness of any document it forwards to another Party.

(e) If the Agent or the Security Agent receives notice from a Party referring to any
Finance Document, describing a Default and stating that the circumstance described
is a Default, it shall promptly notify the other Finance Parties.

(fh If the Agent is aware of the non-payment of any principal, interest, commitment fee
or other fee payable to a Finance Party (other than the Agent, the Arranger or the
Security Agent) under this Agreement, it shall promptly notify the other Finance
Parties.

(g) Each of the Agent and the Security Agent shall have only those duties, obligations

and responsibilities expressly specified in the Finance Documents to which it is
expressed to be a party (and no others shall be implied).

29.5 Role of the Arranger

Except as specifically provided in the Finance Documents, the Arranger has no obligations of
any kind to any other Party under or in connection with any Finance Document.

29.6 No fiduciary duties

(a) Nothing in any Finance Document constitutes:

- 80 -

EME_ACTIVE-564940718.141-CEHENDER 12/20/2016 4:04 AM

 
a
Case 4:19-cv-01351 Document 1-1 Filed on 04/12/19 in TXSD Page 85 of 140

(i) the Agent or the Arranger as a trustee or fiduciary of any other person; or
(ti) the Security Agent as an agent, trustee or fiduciary of any Obligor.

(iii) None of the Agent, the Security Agent or the Arranger shall be bound to
account to any other Finance Party or (in the case of the Security Agent) any
Secured Party or the profit element of any sum received by it for its own
account.

(iv) The provisions of this Clause 29.6 shall apply even if, notwithstanding and
contrary to this Clause 29.6, any provision of any Finance Document by
operation of law has the effect of constituting the Agent as a true or fiduciary
of any person, or the Security Agent as an agent, trustee or fiduciary of any
Obligor or otherwise requiring the Agent, the Security Agent or the Arranger
to account to any other Finance Party or Secured Party (as the case may be).

29.7. Business with the Group
The Agent, the Security Agent and the Arranger may accept deposits from, lend money to and
generally engage in any kind of banking or other business with any Obligor or Affiliate of an
Obligor.

29.8 Rights and discretions
(a) Each of the Agent and the Security Agent may:

(i) rely on any representation, communication, notice or document believed by it
to be genuine, correct and appropriately authorised;

(ii) assume that:
(A) any instructions received by it from the Majority Lenders, any
Finance Parties or any group of Finance Parties are duly given in

accordance with the terns of the Finance Documents; and

(B) unless it has received notice of revocation, that those instructions
have not been revoked; and

(C) rely on a certificate from any person:

 

(i) as to any matter of fact or circumstance which might
reasonably be expected to be within the knowledge of that
person; or

(2) to the effect that such person approves of any particular

dealing, transaction, step, action or thing,

as sufficient evidence that that is the case and, in the case of
paragraph (1) above, may assume the truth and accuracy of that
certificate.

(b) Each of the Agent and the Security Agent may assume (unless it has received notice
to the contrary in its capacity as agent or security trustee for the Finance Parties or
Secured Parties) that:

-81-

EME_ACTIVE.564940718.11-CEHENDER 12/20/2016 4:04 AM
 

Case 4:19-cv-01351 Document 1-1 Filed on 04/12/19 in TXSD Page 86 of 140

(i) no Default has occurred (unless, in the case of the Agent, it has actual
knowledge of a Default arising under Clause 26.1 (Non-payment));

(ii) any right, power, authority or discretion vested in any Party or any group of
Finance Parties has not been exercised; and

(iii) any notice or request made by an Obligor (other than an Utilisation Request)
is made on behalf of and with the consent and knowledge of all the Obligors.

(c) Each of the Agent and the Security Agent may engage and pay for the advice or
services of any lawyers, accountants, tax advisers, surveyors or other professional
advisers or experts.

(d) Without prejudice to the generality of paragraph (e) below, each of the Agent and the
Security Agent may at any time engage and pay for the services of any lawyers to act
as independent counsel to the Agent or Security Agent (as applicable), (and so
separate from any lawyers instructed by the Lenders) if the Agent or Security Agent
(as applicable), in its reasonable opinion deems this to be desirable.

(e) Each of the Agent and the Security Agent may rely on the advice or services of any
lawyers, accountants, tax advisers, surveyors or other professional advisers or experts
(whether obtained by the Agent or by the Security Agent or by any other Party) and
shall not be liable for any damages, costs or losses to any person, any diminution in
value or any liability whatsoever arising as a result of its so relying.

(f) Each of the Agent and the Security Agent may act in relation to the Finance
Documents and the Security Property through its officers, employees and agents and
shall not:

(i) be liable for any error of judgment made by any such person; or

(ii) be bound to supervise, or be in any way responsible for any loss incurred by
reason of misconduct, omission or default on the part, of any such person,

unless such error or such loss was directly caused by the Agent’s or the Security
Agent’s (as applicable) gross negligence or wilful misconduct.

(g) Unless a Finance Document expressly provides otherwise each of the Agent and the
Security Agent may disclose to any other Party any information it reasonably believes
it has received as agent or security trustee under the Finance Documents,

(h) Notwithstanding any other provision of any Finance Document to the contrary, none
of the Agent, the Security Agent or the Arranger is obliged to do or omit to do
anything if it would, or might in its reasonable opinion, constitute a breach of any law
or regulation or a breach of a fiduciary duty or duty of confidentiality.

(i) Notwithstanding any provision of any Finance Document to the contrary, neither the
Agent nor the Security Agent is obliged to expend or risk its own funds or otherwise
incur any financial liability in the performance of its duties, obligations or
responsibilities or the exercise of any right, power, authority or discretion if it has
grounds for believing the repayment of such funds or adequate indemnity against, or
security for, such risk or liability is not reasonably assured to it.

29.9 Responsibility for documentation

- 82 -

EME _ACTIVE-5649407 18.11-CEHENDER 12/20/2016 4:04 AM

 
Case 4:19-cv-01351 Document 1-1 Filed on 04/12/19 in TXSD Page 87 of 140

29.10

29.11

None of the Agent, the Security Agent or the Arranger, is responsible or liable for:

(a) the adequacy, accuracy or completeness of any information (whether oral or written)
supplied by the Agent, the Security Agent, the Arranger, an Obligor or any other
person in or in connection with any Finance Document or the transactions
contemplated in the Finance Documents or any other agreement, arrangement or
document entered into, made or executed in anticipation of, under or in connection
with any Finance Document;

(b) the legality, validity, effectiveness, adequacy or enforceability of any Finance
Document or the Security Property or any other agreement, arrangement or document
entered into, made or executed in anticipation of, under or in connection with any
Finance Document or the Security Property; or

(c) any determination as to whether any information provided or to be provided to any
Finance Party or Secured Party is non-public information the use of which may be
regulated or prohibited by applicable law or regulation relating to insider dealing or
otherwise.

No duty to monitor
Neither, the Agent nor the Security Agent shall not be bound to enquire:
(a) whether or not any Default has occurred;

(b) as to the performance, default or any breach by any Party of its obligations under any
Finance Document; or

(c) whether any other event specified in any Finance Document has occurred.
Exclusion of liability

(a) Without limiting paragraph (b) below (and without prejudice to any other provision of
any Finance Document excluding or limiting the liability of the Agent, the Security
Agent or any Receiver or Delegate), none of the Agent, the Security Agent nor any
Receiver or Delegate will be liable (including, without limitation, for negligence or
any other category of liability whatsoever) for:

(i) any damages, costs or losses to any person, any diminution in value, or any
liability whatsoever arising as a result of taking or not taking any action
under or in connection with any Finance Document or the Security Property,
unless directly caused by its gross negligence or wilful misconduct;

qi) exercising, or not exercising, any right, power, authority or discretion given
to it by, or in connection with, any Finance Document, the Security Property
or any other agreement, arrangement or document entered into, made or
executed in anticipation of, under or in connection with, any Finance
Document or the Security Property;

(iii) any shortfall which arises on the enforcement or realisation of the Security
Property; or

(iv) without prejudice to the generality of paragraphs (i) to (ili) above, any
. damages, costs or losses to any person, any diminution in value or any
liability whatsoever arising as a result of:

~ 83 -

EME_ACTIVE-5649407 18.11-CEHENOER 12/20/2016 4:04 AM

 

 
 

Case 4:19-cv-01351 Document 1-1 Filed on 04/12/19 in TXSD Page 88 of 140

(A) any act, event or circumstance not reasonably within its control; or

(B) the general risks of investment in, or the holding of assets in, any
jurisdiction,

including (in each case and without limitation) such damages, costs, losses,
diminution in value or liability arising as a result oft nationalisation,
expropriation or other governmental actions; any regulation, currency
restriction, devaluation or fluctuation; market conditions affecting the
execution or settlement of transactions or the value of assets (including any
Disruption Event); breakdown, failure or malfunction of any third party
transport, telecommunications, computer services or systems; natural
disasters or acts of God; war, terrorism, insurrection or revolution; or strikes
or industrial action.

(b) No Party (other than the Agent, the Security Agent, that Receiver or that Delegate (as
applicable)) may take any proceedings against any officer, employee or agent of the
Agent, the Security Agent, a Receiver or a Delegate, in respect of any claim it might
have against the Agent, the Security Agent, a Receiver or a Delegate or in respect of
any act or omission of any kind by that officer, employee or agent in relation to any
Finance Document or any Security Property and any officer, employee or agent of the
Agent, the Security Agent, a Receiver or a Delegate may rely on this Clause.

(c) Neither the Agent nor the Security Agent will not be liable for any delay (or any
related consequences) in crediting an account with an amount required under the
Finance Documents to be paid by the Agent or the Security Agent (as applicable) if
the Agent or Security Agent (as applicable) has taken all necessary steps as soon as
reasonably practicable to comply with the regulations or operating procedures of any
recognised clearing or settlement system used by the Agent or the Security Agent (as
applicable) for that purpose.

(d) Nothing in this Agreement shall oblige the Agent, the Security Agent or the Arranger
to carry out:

(i) any “know your customer” or other checks in relation to any person; or

(ii) any check on the extent to which any transaction contemplated by this
Agreement might be unlawful for any Finance Party,

on behalf of any Finance Party and each Finance Party confirms to the Agent, the
Security Agent or the Arranger that it is solely responsible for any such checks it is
required to carry out and that it may not rely on any statement in relation to such
checks made by the Agent, the Security Agent or the Arranger.

(e) Without prejudice to any provision of any Finance Document excluding or limiting
the liability of the Agent, the Security Agent, any Receiver or Delegate, any liability
of the Agent, the Security Agent, any Receiver or Delegate arising under or in
connection with any Finance Document or the Security Property shall be limited to
the amount of actual loss which has been finally judicially determined to have been
suffered (as determined by reference to the date of default of the Agent, the Security
Agent, Receiver or Delegate or, if later, the date on which the loss arises as a result of
such default) but without reference to any special conditions or circumstances known
to the Agent, the Security Agent, any Receiver or Delegate at any time which increase
the amount of that loss. In no event shall the Agent, the Security Agent, any Receiver
or Delegate be liable for any loss of profits, goodwill, reputation, business

-84-

EME_ACTIVE-5848407 18. 11-CEHENDER 12/20/2016 4:04 AM

 
Case 4:19-cv-01351 Document 1-1 Filed on 04/12/19 in TXSD Page 89 of 140

opportunity or anticipated saving, or for special, punitive, indirect or consequential
damages, whether or not the Agent, the Security Agent, the Receiver or Delegate has
been advised of the possibility of such loss or damages.

29.12 Lenders’ indemnity to the Agent and Security Agent

(a) Each Lender shall (in proportion to its share of the Total Commitments or, if the Total
Commitments are then zero, to its share of the Total Commitments immediately prior
to their reduction to zero) indemnify the Agent, the Security Agent and every
Receiver and every Delegate, within three (3) Business Days of demand, against any
cost, loss or liability (including, without limitation, for negligence or any other
category of liability whatsoever) incurred by any of them (otherwise than by reason
of the Agent’s, Security Agent’s Receiver’s or Delegate’s gross negligence or wilful
misconduct) (or, in the case of any cost, loss or liability pursuant to Clause 33.10
(Disruption to Payment Systems etc.), notwithstanding the Agent’s negligence, gross
negligence or any other category of liability whatsoever but not including any claim
based on the fraud of the Agent) in acting as Agent, Security Agent, Receiver or
Delegate under the Finance Documents (unless the relevant Agent, Security Agent,
Receiver or Delegate has been reimbursed by an Obligor pursuant to a Finance
Document).

(b) Subject to paragraph (c) below, the Borrowers shall immediately on demand
reimburse any Lender for any payment that Lender makes to the Agent or the
Security Agent pursuant to paragraph (a) above.

(c) Paragraph (b) above shall not apply to the extent that the indemnity payment in
respect of which the Lender claims reimbursement relates to a liability of the Agent
or the Security Agent to an Obligor.

29.13 Resignation of the Agent and the Security Agent

(a) Each of the Agent and the Security Agent may resign and appoint one of its Affiliates
as successor by giving notice to the other Finance Parties and the Borrowers.

(b) Alternatively the Agent or the Security Agent may resign by giving thirty (30) days’
notice to the other Finance Parties and the Borrowers, in which case the Majority
Lenders (after consultation with the other Finance Parties and the Borrowers) may
appoint a successor Agent or Security Agent (as applicable).

(c) If the Majority Lenders have not appointed a successor Agent or Security Agent in
accordance with paragraph (b) above within twenty (20) days after notice of
resignation was given, the retiring Agent or Security Agent (as applicable) (after
consultation with the other Finance Parties and the Borrowers) may appoint a
successor Agent or Security Agent (as applicable).

(d) If the Agent wishes to resign because (acting reasonably) it has concluded that it is no
longer appropriate for it to remain as agent and the Agent is entitled to appoint a
successor Agent under paragraph (c) above, the Agent may (if it concludes (acting
reasonably) that it is necessary to do so in order to persuade the proposed successor
Agent to become a party to this Agreement as Agent) agree with the proposed
successor Agent amendments to this Clause 29 and any other term of this Agreement
dealing with the rights or obligations of the Agent consistent with then current market
practice for the appointment and protection of corporate trustees together with any
reasonable amendments to the agency fee payable under this Agreement which are

~85-

EME_ACTIVE-564940718.11-CEHENDER 12/20/2016 4:04 AM

 

 
 

Case 4:19-cv-01351 Document 1-1 Filed on 04/12/19 in TXSD Page 90 of 140

consistent with the successor Agent’s normal fee rates and those amendments will
bind the Parties.

(e) The retiring Agent or Security Agent (as applicable) shall make available to the
successor Agent or Security Agent (as applicable) such documents and records and
provide such assistance as the successor Agent or Security Agent may reasonably
request for the purposes of performing its functions as Agent or Security Agent (as
applicable) under the Finance Documents. The Borrowers shall, within three (3)
Business Days of demand, reimburse the retiring Agent or Security Agent (as
applicable) for the amount of all costs and expenses (including legal fees) properly
incurred by it in making available such documents and records and providing such
assistance.

(f) The resignation notice of the Agent or Security Agent (as applicable) shall only take
effect upon:

(i) the appointment of a successor; and

(ii) (in the case of the Security Agent) the transfer of the Security Property to that
successor.

(g) Upon the appointment of a successor, the retiring Agent or Security Agent (as
applicable) shall be discharged from any further obligation in respect of the Finance
Documents (other than its obligations under paragraph (b) of Clause 29.25 (Winding
up of trust) and (e) above) but shall remain entitled to the benefit of Clause 13.3
CUndemnity to the Agent), Clause 13.4 Undemnity to the Security Agent) and this
Clause 29 (and any fees for the account of the retiring Agent or Security Agent (as
applicable) shall cease to accrue from (and shall be payable on) that date), Any
successor and each of the other Parties shall have the same rights and obligations
amongst themselves as they would have had if such successor had been an original
Party.

(h) After consultation with the Borrowers, the Majority Lenders may, by giving thirty
(30) days’ notice to the Agent or Security Agent (as applicable), require it to resign in
accordance with paragraph (b) above. In this event, the Agent or Security Agent (as
applicable) shall resign in accordance with paragraph (b) above but the cost referred
to in paragraph (e) above shall be for the account of the Borrowers.

q) The Agent shall resign in accordance with paragraph (b) above (and, to the extent
applicable, shall use reasonable endeavours to appoint a successor Agent pursuant to
paragraph (c) above) if on or after the date which is 3 months before the earliest
FATCA Application Date relating to any payment to the Agent under the Finance
Documents, either:

(i) the Agent fails to respond to a request under Clause 11.8 (FATCA
Information) and the Borrowers or a Lender reasonably believe that the
Agent will not be (or will have ceased to be) a FATCA Exempt Party on or
after that FATCA Application Date;

(ii) the information supplied by the Agent pursuant to Clause 11.8¢FATCA
Information) indicates that the Agent will not be (or will have ceased to be) a
FATCA Exempt Party on or after that FATCA Application Date; or

- 86 -

EME_ACTIVE-5649407 18. 11-CEHENDER 12/20/2016 4:04 AM

 

 
 

Case 4:19-cv-01351 Document 1-1 Filed on 04/12/19 in TXSD Page 91 of 140

(ii) the Agent notifies the Borrowers and the Lenders that the Agent will not be
(or will have ceased to be) a FATCA Exempt Party on or after that FATCA
Application Date;

and (in each case) the Borrowers or a Lender reasonably believe that a Party
will be required to make a FATCA Deduction that would not be required if
the Agent were a FATCA Exempt Party, and the Borrowers or that Lender,
by notice to the Agent, require it to resign.

29.14 Confidentiality

(a) In acting as agent or trustee for the Finance Parties, the Agent or Security Agent (as
applicable) shall be regarded as acting through its agency division which shall be
treated as a separate entity from any other of its divisions or departments.

(b) If information is received by another division or department of the Agent or Security
Agent, it may be treated as confidential to that division or department and the Agent
or Security Agent (as applicable) shall not be deemed to have notice of it.

(c) Notwithstanding any other provision of any Finance Document to the contrary, none
of the Agent, the Security Agent or the Arranger is obliged to disclose to any other
person (i) any confidential information or (ii) any other information if the disclosure
would, or might in its reasonable opinion, constitute a breach of any law or regulation
or a breach of a fiduciary duty.

29.15 Relationship with the other Finance Parties

(a) Subject to Clause 27.9 (Pro rata interest settlement), the Agent may treat the person
shown in its records as Lender at the opening of business (in the place of the Agent’s
principal office as notified to the Finance Parties from time to time) as the Lender
acting through its Facility Office:

(i) entitled to or liable for any payment due under any Finance Document on that
day; and
(ii) entitled to receive and act upon any notice, request, document or

communication or make any decision or determination under any Finance
Document made or delivered on that day,

unless it has received not less than five (5) Business Days’ prior notice from that
Lender to the contrary in accordance with the terms of this Agreement.

(b) Any Lender may by notice to the Agent appoint a person to receive on its behalf all
notices, communications, information and documents to be made or despatched to
that Lender under the Finance Documents. Such notice shall contain the address, fax
number and (where communication by electronic mail or other electronic means is
permitted under Clause 35.5 (Electronic communication)) electronic mail address
and/or any other information required to enable the sending and receipt of
information by that means (and, in each case, the department or officer, if any, for
whose attention communication is to be made) and be treated as a notification of a
substitute address, fax number, electronic mai! address, department and officer by that
Lender for the purposes of Clause 35.2 (Addresses) and paragraph (a)(ii) of Clause
35.5 (Electronic communication) and the Agent shall be entitled to treat such person
as the person entitled to receive all such notices, communications, information and
documents as though that person were that Lender.

-87-

EME ACTIVE-564940718.11-CEHENDER 12/20/2016 4:04 AM

 
Case 4:19-cv-01351 Document 1-1 Filed on 04/12/19 in TXSD Page 92 of 140

29.16

29.17

(c) Each Finance Party shall supply the Security Agent with any information that the
Security Agent may reasonably specify as being necessary or desirable to enable the
Security Agent to perform its functions as Security Agent.

Credit appraisal by the Lenders

Without affecting the responsibility of any Obligor for information supplied by it or on its
behalf in connection with any Finance Document, each Lender confirms to the Agent, the
Security Agent and the Arranger that it has been, and will continue to be, solely responsible
for making its own independent appraisal and investigation of all risks arising under or in
connection with any Finance Document including but not limited to:

(a) the financial condition, status and nature of each member of the Group A Group and
Guarantor B Group;

(b) the legality, validity, effectiveness, adequacy or enforceability of any Finance
Document, the Security Property and any other agreement, arrangement or document
entered into, made or executed in anticipation of, under or in connection with any
Finance Document or the Security Property;

(c) whether that Finance Party has recourse, and the nature and extent of that recourse,
against any Party or any of its respective assets under or in connection with any
Finance Document, the Security Property, the transactions contemplated by the
Finance Documents or any other agreement, arrangement or document entered into,
made or executed in anticipation of, under or in connection with any Finance
Document or the Security Property;

(d) the adequacy, accuracy or completeness of any information provided by the Agent,
the Security Agent, any Party or by any other person under or in connection with any
Finance Document, the transactions contemplated by any Finance Document or any
other agreement, arrangement or document entered into, made or executed in
anticipation of, under or in connection with any Finance Document; and

(e) the right or title of any person in or to, or the value or sufficiency of any part of, the
Security Property, the priority of any of the Transaction Security or the existence of
any Security affecting the Security Property.

Agent’s and Security Agent’s management time

(a) Any amount payable to the Agent or Security Agent under Clause 13.3 (indemnity to
the Agent), Clause 13.4 (indemnity to the Security Agent), Clause 15 (Costs and
expenses) and Clause 29.12 (Lenders’ indemnity to the Agent and Security Agent)
shall include the cost of utilising the management time or other resources of the
Agent or Security Agent (as applicable) and will be calculated on the basis of such
reasonable daily or hourly rates as the Agent or Security Agent may notify to the
Borrowers and the other Finance Parties, and is in addition to any fee paid or payable
to the Agent or Security Agent under Clause 10 (Fees).

 

(b) Without prejudice to paragraph (a) above, in the event of:
@ a Default;

(ii) the Security Agent being requested by an Obligor or the Majority Lenders to
undertake duties which the Security Agent and the Borrowers agree to be of

- 88 -

EME_ACTIVE-584940718.11-CEHENDER 12/20/2016 4:04 AM
Case 4:19-cv-01351 Document 1-1 Filed on 04/12/19 in TXSD Page 93 of 140

an exceptional nature or outside the scope of the normal duties of the Security
Agent under the Finance Documents; or

(iii) the Security Agent and the Borrowers agreeing that it is otherwise
appropriate in the circumstances,

the Borrowers shall pay to the Security Agent any additional remuneration
that may be agreed between them or determined pursuant to paragraph (c)
below.

{c) If the Security Agent and the Borrowers fail to agree upon the nature of the duties, or
upon the additional remuneration referred to in paragraph (b) above or whether
additional remuneration is appropriate in the circumstances, any dispute shall be
determined by an investment bank (acting as an expert and not as an arbitrator)
selected by the Security Agent and approved by the Borrowers or, failing approval,
nominated (on the application of the Security Agent) by the President for the time
being of the Law Society of England and Wales (the costs of the nomination and of
the investment bank being payable by the Borrowers) and the determination of any
investment bank shall be final and binding upon the Parties.

29.18 Deduction from amounts payable by the Agent

If any Party owes an amount to the Agent under the Finance Documents the Agent may, after
giving notice to that Party, deduct an amount not exceeding that amount from any payment to
that Party which the Agent would otherwise be obliged to make under the Finance Documents
and apply the amount deducted in or towards satisfaction of the amount owed. For the
purposes of the Finance Documents that Party shal! be regarded as having received any
amount so deducted.

29.19 No responsibility to perfect Transaction Security
The Security Agent shail not be liable for any failure to:

(a) require the deposit with it of any deed or document certifying, representing or
constituting the title of any Obligor to any of the Security Property;

(b) obtain any licence, consent or other authority for the execution, delivery, legality,
validity, enforceability or admissibility in evidence of any Finance Document or the
Transaction Security;

(c) register, file or record or otherwise protect any of the Transaction Security (or the
priority of any of the Transaction Security) under any law or regulation or to give

notice to any person of the execution of any Finance Document or of the Transaction
Security;

(d) take, or to require any Obligor to take, any step to perfect its title to any of the
Security Property or to render the Transaction Security effective or to secure the
creation of any ancillary Security under any law or regulation; or

(e) require any further assurance in relation to any Security Document.

29.20 Insurance by Security Agent

(a) The Security Agent shali not be obliged:

- 89 -

EME_ACTIVE-564940718.11-CEHENDER 12/20/2016 4:04 AM

 

 
 

Case 4:19-cv-01351 Document 1-1 Filed on 04/12/19 in TXSD Page 94 of 140

(i) to insure any of the Security Property;
(ii) to require any other person to maintain any insurance; or

(iii) to verify any obligation to arrange or maintain insurance contained in any
Finance Document,

and the Security Agent shall not be liable for any damages, costs or losses to any
person as a result of the lack of, or inadequacy of, any such insurance.

(b) Where the Security Agent is named on any insurance policy as an insured party, it
shall not be liable for any damages, costs or losses to any person as a result of its
failure to notify the insurers of any material fact relating to the risk assumed by such
insurers or any other information of any kind, unless the Majority Lenders request it
to do so in writing and the Security Agent fails to do so within fourteen (14) days
after receipt of that request.

29.21 Custodians and nominees

The Security Agent may appoint and pay any person to act as a custodian or nominee on any
terms in relation to any asset of the trust as the Security Agent may determine, including for
the purpose of depositing with a custodian this Agreement or any document relating to the
trust created under this Agreement and the Security Agent shail not be responsible for any
loss, liability, expense, demand, cost, claim or proceedings incurred by reason of the
misconduct, omission or default on the part of any person appointed by it under this
Agreement or be bound to supervise the proceedings or acts of any person.

29,22 Delegation by the Security Agent
(a) Each of the Security Agent, any Receiver and any Delegate may, at any time,
delegate by power of attorney or otherwise to any person for any period, all or any

right, power, authority or discretion vested in it in its capacity as such,

(b) That delegation may be made upon any terms and conditions (including the power to
sub-delegate) and subject to any restrictions that the Security Agent, that Receiver or
that Delegate (as the case may be) may, in its discretion, think fit in the interests of
the Secured Parties.

(c) No Security Agent, Receiver or Delegate shal! be bound to supervise, or be in any
way responsible for any damages, costs or losses incurred by reason of any
misconduct, omission or default on the part of, any such delegate or sub-delegate.

29.23 Additional Security Agents

(a) The Security Agent may at any time appoint (and subsequently remove) any person to
act as a separate trustee or as a co-trustee jointly with it:

(i) if it considers that appointment to be in the interests of the Secured Parties;

(ii) for the purposes of conforming to any legal requirement, restriction or
condition which the Security Agent deems to be relevant; or

(iti) for obtaining or enforcing any judgment in any jurisdiction,

- 90 -

EME_ACTIVE-5649407 18.11-CEHENDER 12/20/2016 4:04 AM

 
Case 4:19-cv-01351 Document 1-1 Filed on 04/12/19 in TXSD Page 95 of 140

and the Security Agent shall give prior notice to the Borrowers and the Finance
Parties of that appointment.

(b) Any person so appointed shall have the rights, powers, authorities and discretions (not
exceeding those given to the Security Agent under or in connection with the Finance
Documents) and the duties, obligations and responsibilities that are given or imposed
by the instrument of appointment.

(c) The remuneration that the Security Agent may pay to that person, and any costs and
expenses (together with any applicable VAT) incurred by that person in performing
its functions pursuant to that appointment shall, for the purposes of this Agreement,
be treated as costs and expenses incurred by the Security Agent.

29.24 Acceptance of title

The Security Agent shall be entitled to accept without enquiry, and shall not be obliged to
investigate, any right and title that any Obligor may have to any of the Security Property and
shall not be liable for, or bound to require any Obligor to remedy, any defect in its right or
title.

29.25 Winding up of trust
If the Security Agent, with the approval of the Agent, determines that:

(a) all of the Secured Liabilities and all other obligations secured by the Security
Documents have been fully and finally discharged; and

(b) no Secured Party is under any commitment, obligation or liability (actual or
contingent) to make advances or provide other financial accommodation to any
Obligor pursuant to the Finance Documents,

then:

(i) the trusts set out in this Agreement shall be wound up and the Security Agent
shall release, without recourse or warranty, all of the Transaction Security
and the rights of the Security Agent under each of the Security Documents;
and

(ii) any Security Agent which has resigned pursuant to Clause 29,13(Resignation
of the Agent and the Security Agent) shall release, without recourse or
warranty, all of its rights under each Security Document.

29.26 Perpetuity period

The trusts constituted by this Agreement are governed by English law and the perpetuity
period under the rule against perpetuities, if applicable to this Agreement, shall be the period
of 125 years from the date of this Agreement.

29.27 Powers supplemental to Trustee Acts

The rights, powers, authorities and discretions given to the Security Agent under or in
connection with the Finance Documents shall be supplemental to the Trustee Act 1925 and
the Trustee Act 2000 and in addition to any which may be vested in the Security Agent by
law or regulation or otherwise.

-O] -

EME_ACTIVE-5649407 18.14-CEHENDER 12/20/2016 4:04 AM

 
 

Case 4:19-cv-01351 Document 1-1 Filed on 04/12/19 in TXSD Page 96 of 140

29.28 Disapplication of Trustee Acts

Section 1 of the Trustee Act 2000 shall not apply to the duties of the Security Agent in
relation to the trusts constituted by this Agreement. Where there are any inconsistencies
between the Trustee Act 1925 or the Trustee Act 2000 and the provisions of this Agreement,
the provisions of this Agreement shall, to the extent permitted by law and regulation, prevail
and, in the case of any inconsistency with the Trustee Act 2000, the provisions of this
Agreement shall constitute a restriction or exclusion for the purposes of that Act.

29.29 Parallel Debt
(a) Each Obligor irrevocably and unconditionally undertakes to pay to the Security Agent
an amount equal to the aggregate amount of its Corresponding Debt (as may exist

from time to time).

(b) The Parallel Debt of an Obligor:

(i) shall become due and payable at the same time as its Corresponding Debt,
Gi) is independent and separate from, and without prejudice to, its Corresponding
Debt.

(c} For purposes of this Clause 29.29(Parallel Debt), the Security Agent:

(i) is the independent and separate creditor of each Parallel Debt;

(ii) acts in its own name and not as agent, representative or trustee of the Finance
Parties and its claims in respect of each Parallel Debt shall not be held on
trust; and

(iii) | shall have the independent and separate right to demand payment of each
Parallel Debt in its own name (including, without limitation, through any suit,
execution, enforcement of security, recovery of guarantees and applications
for and voting in any kind of insolvency proceeding).

(d) The Parallel Debt of an Obligor shall be:

(i) decreased to the extent that its Corresponding Debt has been irrevocably and
unconditionally paid or discharged; and

(ii) increased to the extent that its Corresponding Debt has increased,
and the Corresponding Debt of an Obligor shall be:

(iii) | decreased to the extent that its Parallel Debt has been irrevocably and
unconditionally paid or discharged; and

{iv) increased to the extent that its Parallel Debt has increased,

in each case provided that the Parallel Debt of an Obligor shall never exceed its
Corresponding Debt.

(e) All amounts received or recovered by the Security Agent in connection with this
Clause 29.29(Parallel Debt) to the extent permitted by applicable law, shall be
applied in accordance with Clause 30.1 (4pplication of receipts — Security Agent ).

-92-

EME_ ACTIVE-564940718.11-CEHENDER 12/20/2016 4:04 AM

 
 

Case 4:19-cv-01351 Document 1-1 Filed on 04/12/19 in TXSD Page 97 of 140

(f) This Clause 29.29(Parallel Debt) shall apply, with any necessary modifications, to
each Finance Document.

30. APPLICATION OF PROCEEDS
30.1 Application of receipts — Security Agent

(a) Except as expressly stated to the contrary in any Finance Document, any moneys
which the Security Agent receives or recovers and which are, or are attributable to,
Security Property (for the purposes of this Clause 30 (Application af Proceeds), the
“Recoveries’”) shall be transferred to the Agent for application in accordance with
Clause 33.5 (Application of receipts - Agent).

(b) Paragraph (a) above is without prejudice to the rights of the Security Agent, each
Receiver and each Delegate:

(i) to be indemnified out of the Charged Property in accordance with any
provision of any Finance Document; and

(ii) under any Finance Document to credit any moneys received or recovered by
it to any suspense account.

(c) Any transfer by the Security Agent to the Facility Agent in accordance with
paragraph (a) above shall be a good discharge, to the extent of that payment, by the
Security Agent.

(d) The Security Agent is under no obligation to make the payments to the Facility Agent
under paragraph (a) of this Clause 30.1(Application of receipts — Security Agent) in
the same currency as that in which the obligations and liabilities owing to the relevant
Finance Party are denominated.

30.2 Deductions from receipts

(a) Before transferring any moneys to the Facility Agent under Clause 30,1(Application
of Receipts ~ Security Agent), the Security Agent may, in its discretion:

(i) deduct any sum then due and payable under this Agreement or any other
Finance Documents to the Security Agent or any Receiver or Delegate and
retain that sum for itself or, as the case may require, pay it to another person
to whom it is then due and payable;

(ii) set aside by way of reserve amounts required to meet, and to make and pay,
any deductions and withholdings (on account of Taxes or otherwise) which it
is or may be required by any applicable law to make from any distribution or
payment made by it under this Agreement; and

(iit) pay all Taxes which may be assessed against it in respect of any of the
Security Property, or as a consequence of performing its duties, or by virtue
of its capacity as Security Agent under any of the Finance Documents ar
otherwise (other than in connection with its remuneration for performing its
duties under this Agreement).

(b) For the purposes of paragraph (a)(i) above, if the Security Agent has become entitled
to require a sum fo be paid to it on demand, that sum shall be treated as due and
payable, even if no demand has yet been served.

- 93 -

EME_ACTIVE-5649407 18.1 1-CEHENDER 12/20/2016 4:04 AM

 
Case 4:19-cv-01351 Document 1-1 Filed on 04/12/19 in TXSD Page 98 of 140

30.3 Prospective liabilities

(a) Following acceleration of any of the Transaction Security, the Security Agent may, in
its discretion, or at the request of the Agent, hold any Recoveries in an interest
bearing suspense or impersonal account(s) in the name of the Security Agent with
such financial institution (including itself) and for so long as the Security Agent shall
think fit acting reasonably (the interest being credited to the relevant account) for
later payment to the Agent for application in accordance with Clause 33.5
(Application of receipts - Agent) in respect of:

@ any sum to the Security Agent, any Receiver or any Delegate; and
(it) any part of the Secured Liabilities,

(iii) that the Security Agent or, in the case of paragraph (ii) only, the Agent,
reasonably considers, in each case, might become due or owing at any time in
the future.

30.4 Investment of proceeds

Prior to the application of the proceeds of the Recoveries in accordance with Clause 30.1
(Application of Receipts ~ Security Agent) the Security Agent may, in its discretion, hold all
or part of those proceeds in an interest bearing suspense or impersonal account(s) in the name
of the Security Agent with such financial institution (including itself) and for so long as the
Security Agent shall think fit (the interest being credited to the relevant account) pending the
application from time to time of those moneys in the Security Agent’s discretion in
accordance with the provisions of this Clause 30.

30.5 Currency Conversion

(a) For the purpose of, or pending the discharge of, any of the Secured Liabilities the
Security Agent may convert any moneys received or recovered by the Security Agent
from one currency to another, at a market rate of exchange.

(b) The obligations of any Obligor to pay in the due currency shall only be satisfied to the
extent of the amount of the due currency purchased after deducting the costs of
conversion.

30.6 Good Discharge

(a) Any payment to be made in respect of the Secured Liabilities by the Security Agent
may be made to the Agent on behalf of the Finance Parties and any payment made in
that way shall be a good discharge, to the extent of that payment, by the Security
Agent.

(b) The Security Agent is under no obligation to make the payments to the Agent under
paragraph (a) of this Clause 30.6 in the same currency as that in which the obligations
and liabilities owing to the relevant Finance Party are denominated.

31. CONDUCT OF BUSINESS BY THE FINANCE PARTIES

No provision of this Agreement will:

(a) interfere with the right of any Finance Party to arrange its affairs (tax or otherwise) in
whatever manner it thinks fit;

~ 94 -

EME_ACTIVE-564940718.14-CEHENDER 12/20/2016 4:04 AM

 

 
Case 4:19-cv-01351 Document 1-1 Filed on 04/12/19 in TXSD Page 99 of 140

(b) oblige any Finance Party to investigate or claim any credit, relief, remission or
repayment available to it or the extent, order and manner of any claim; or

(c) oblige any Finance Party to disclose any information relating to its affairs (tax or
otherwise) or any computations in respect of Tax.

32. SHARING AMONG THE FINANCE PARTIES
32.1 Payments to Finance Parties

If a Finance Party (a “Recovering Finance Party”) receives or recovers any amount from an
Obligor other than in accordance with Clause 33 (Payment mechanics) (a “Recovered
Amount”) and applies that amount to a payment due under the Finance Documents then:

(a) the Recovering Finance Party shall, within three (3) Business Days, notify details of
the receipt or recovery to the Agent;

(b) the Agent shall determine whether the receipt or recovery is in excess of the amount
the Recovering Finance Party would have been paid had the receipt or recovery been
received or made by the Agent and distributed in accordance with Clause 33
(Payment mechanics), without taking account of any Tax which would be imposed on
the Agent in relation to the receipt, recovery or distribution; and

(c) the Recovering Finance Party shall, within three (3) Business Days of demand by the
Agent, pay to the Agent an amount (the “Sharing Payment”) equal to such receipt or
recovery less any amount which the Agent determines may be retained by the
Recovering Finance Party as its share of any payment to be made, in accordance with
Clause 33.5 (Application of Receipts — Agent).

32.2 Redistribution of payments

The Agent shall treat the Sharing Payment as if it had been paid by the relevant Obligor and
distribute it between the Finance Parties (other than the Recovering Finance Party) (the
“Sharing Finance Parties”) in accordance with Clause 33.5 (Application of Receipts ~
Agent) towards the obligations of that Obligor to the Sharing Finance Parties.

32.3. Recovering Finance Party’s rights

On a distribution by the Agent under Clause 32.2 (Redistribution of payments) of a payment
received by a Recovering Finance Party from an Obligor, as between the relevant Obligor and
the Recovering Finance Party, an amount of the Recovered Amount equal to the Sharing
Payment will be treated as not having been paid by that Obligor.

32.4 Reversal of redistribution

If any part of the Sharing Payment received or recovered by a Recovering Finance Party
becomes repayable and is repaid by that Recovering Finance Party, then:

(a) each Sharing Finance Party shall, upon request of the Agent, pay to the Agent for the
account of that Recovering Finance Party an amount equal to the appropriate part of
its share of the Sharing Payment (together with an amount as is necessary to
reimburse that Recovering Finance Party for its proportion of any interest on the
Sharing Payment which that Recovering Finance Party is required to pay) (the
“Redistributed Amount”); and

-95-

EME_ACTIVE-564840718.11-CEHENDER 12/20/2016 4:04 AM

 
 

Case 4:19-cv-01351 Document 1-1 Filed on 04/12/19 in TXSD Page 100 of 140

(b) as between the relevant Obligor and each relevant Sharing Finance Party, an amount
equal to the relevant Redistributed Amount will be treated as not having been paid by
that Obligor.

32.5 Exceptions

(a) This Clause 32.5 (Exceptions) shall not apply to the extent that the Recovering
Finance Party would not, after making any payment pursuant to this Clause, have a
valid and enforceable claim against the relevant Obligor.

(b) A Recovering Finance Party is not obliged to share with any other Finance Party any
amount which the Recovering Finance Party has received or recovered as a result of
taking legal! or arbitration proceedings, if:

(i) it notified that other Finance Party of the legal or arbitration proceedings; and

(ii) that other Finance Party had an opportunity to participate in those legal or
arbitration proceedings but did not do so as soon as reasonably practicable
having received notice and did not take separate legal or arbitration
proceedings.

33. PAYMENT MECHANICS
33.1 Payments to the Agent

(a) On each date on which an Obligor or a Lender is required to make a payment under a
Finance Document, that Obligor or Lender shall make the same available to the Agent
(unless a contrary indication appears in a Finance Document) for value on the due
date at the time and in such funds specified by the Agent as being customary at the
time for settlement of transactions in the relevant currency in the place of payment.

(b) Payment shail be made to such account in the principal financial centre of the country
of that currency (or, in relation to euro, in a principal financial centre in such
Participating Member State or London, as specified by the Agent) and with such bank
as the Agent, in each case, specifies.

33.2 Distributions by the Agent

Each payment received by the Agent under the Finance Documents for another Party shall,
subject to Clause 33.3 (Distributions to an Obligor) and Clause 33.4 (Clawback and pre-
funding) be made available by the Agent as soon as practicable after receipt to the Party
entitled to receive payment in accordance with this Agreement (in the case of a Lender, for
the account of its Facility Office), to such account as that Party may notify to the Agent by
not less than five (5) Business Days’ notice with a bank specified by that Party in the
principal financial centre of the country of that currency (or, in relation to euro, in the
principal financial centre of a Participating Member State or London, as specified by that
Party).

33.3 Distributions to an Obligor

The Agent may (with the consent of the Obligor or in accordance with Clause 34 (Ser-off))
apply any amount received by it for that Obligor in or towards payment (on the date and in the
currency and funds of receipt) of any amount due from that Obligor under the Finance
Documents or in or towards purchase of any amount of any currency to be so applied.

- 96 -

EME_ACTIVE-5649407 48. 14-CEHENDER 12/20/2016 4:04 AM

 
 

EE NST
Case 4:19-cv-01351 Document 1-1 Filed on 04/12/19 in TXSD Page 101 of 140

33.4 Clawback and pre-funding

(a) Where a sum is to be paid to the Agent under the Finance Documents for another
Party, the Agent is not obliged to pay that sum to that other Party (or to enter into or
perform any related exchange contract) until it has been able to establish to its
satisfaction that it has actually received that sum.

(b) Unless paragraph (c) below applies, if the Agent pays an amount to another Party and
it proves to be the case that the Agent had not actually received that amount, then the
Party to whom that amount (or the proceeds of any related exchange contract) was
paid by the Agent shall on demand refund the same to the Agent together with
interest on that amount from the date of payment to the date of receipt by the Agent,
calculated by the Agent to reflect its cost of funds.

(c) If the Agent has notified the Lenders that it is willing to make available amounts for
the account of a Borrower before receiving funds from the Lenders then if and to the
extent that the Agent does so but it proves to be the case that it does not then receive
funds from a Lender in respect of a sum which it paid to a Borrower:

(i) the Agent shall notify the Borrower of that Lender’s identity and the
Borrower to whom that sum was made available shall on demand refund it to
the Agent; and

(ii) the Lender by whom those funds should have been made available or, if that
Lender fails to do so, the Borrower to whom that sum was made available,
shall on demand pay to the Agent the amount (as certified by the Agent)
which will indemnify the Agent against any funding cost incurred by it as a
result of paying out that sum before receiving those funds from that Lender.

33.5 Application of Receipts — Agent

(a) Subject to paragraph (b) below, and save as the Finance Documents may otherwise
provide, any payment that is received by any Finance Party under or in connection
with any Finance Document, shall be paid to the Agent, which shall apply the same in
the following order:

(i) first, in or towards payment of any amounts then due and payable under any
of the Finance Documents; and

Gi) secondly, any surplus shall be paid to the Borrowers or to any other person
who appears to be entitled to it.

 

(b) If the Agent receives a payment that is insufficient to discharge all the amounts then
due and payable by an Obligor under the Finance Documents, the Agent shall apply
that payment towards the obligations of that Obligor under the Finance Documents in
the following order:

(i) first, in or towards payment pro rata of any unpaid fees, costs and expenses
of, and any other amounts owing to, the Agent, the Security Agent, any
Receiver and any Delegate under the Finance Documents;

di second, in or towards payment pro rata of any accrued interest and fees due
but unpaid to the Lenders under this Agreement;

-97-

EME_ACTIVE-5649407 18.11-CEHENDER 12/20/2016 4:04 AM
 

 

Case 4:19-cv-01351 Document 1-1 Filed on 04/12/19 in TXSD Page 102 of 140

Gii) third, in or towards payment pro rata of any principal due but unpaid to the
Lenders under this Agreement; and

(iv) fourth, in or towards payment pro rata of any other sum due to any Finance
Party but unpaid under the Finance Dacuments.

33.6 No set-off by Obligors

All payments to be made by an Obligor under the Finance Documents shall be calculated and
be made without (and free and clear of any deduction for) set-off or counterclaim.

33.7 Business Days

(a) Any payment which is due to be made on a day that is not a Business Day shall be
made on the next Business Day in the same calendar month (if there is one) or the
preceding Business Day (if there is not).

{b) During any extension of the due date for payment of any principal or Unpaid Sum
under this Agreement interest is payable on the principal or Unpaid Sum at the rate
payable on the original due date.

33.8 Currency of account

(a) Subject to paragraphs (b) and (c) below, US$ is the currency of account and payment
for any sum due from an Obligor under any Finance Document.

(b) Each payment in respect of costs, expenses or Taxes shall be made in the currency in
which the costs, expenses or Taxes are incurred.

(c) Any amount expressed to be payable in a currency other than US$ shall be paid in
that other currency.

33.9 Change of currency

(a) Unless otherwise prohibited by law, if more than one currency or currency unit are at
the same time recognised by the central bank of any country as the lawful currency of
that country, then:

(i) any reference in the Finance Documents to, and any obligations arising under
the Finance Documents in, the currency of that country shall be translated
into, or paid in, the currency or currency unit of that country designated by
the Agent (after consultation with the Borrowers); and

(ii) any translation from one currency or currency unit to another shall be at the
official rate of exchange recognised by the central bank for the conversion of
that currency or currency unit into the other, rounded up or down by the
Agent (acting reasonably).

(iii) ‘If a change in any currency of a country occurs, this Agreement will, to the
extent the Agent (acting reasonably and after consultation with the
Borrowers) specifies to be necessary, be amended to comply with any
generally accepted conventions and market practice and otherwise to reflect
the change in currency.

33.10 Disruption to Payment Systems etc.

- 98 -

EME_ACTIVE-564940718.11-CEHENDER 12/20/2016 4:04 AM

 
 

TT EDO
Case 4:19-cv-01351 Document 1-1 Filed on 04/12/19 in TXSD Page 103 of 140

If either the Agent determines (in its discretion) that a Disruption Event has occurred or the
Agent ts notifted by the Borrowers that a Disruption Event has occurred:

(a) the Agent may, and shall if requested to do so by the Borrowers, consult with the
Borrowers with a view to agreeing such changes to the operation or administration of
the Facility as the Agent may deem necessary in the circumstances;

(b) the Agent shall not be obliged to consult with the Borrowers in relation to any
changes mentioned in paragraph (a) if, in its opinion, it is not practicable to do so in
the circumstances and, in any event, shall have no obligation to agree to such
changes;

(c) the Agent may consult with the Finance Parties in relation to any changes mentioned
in paragraph (a) but shall not be obliged to do so if, in its opinion, it is not practicable
to do so in the circumstances;

(d) any such changes agreed upon by the Agent and the Borrowers shall (whether or not
it is finally determined that a Disruption Event has occurred) be binding upon the
Parties as an amendment to (or, as the case may be, waiver of) the terms of the
Finance Documents notwithstanding the provisions of Clause 39 (Amendments and
waivers);

(e) the Agent shall not be liable for any damages, costs or losses to any person, any
diminution in value or any liability whatsoever (including, without limitation for
negligence, gross negligence or any other category of liability whatsoever but not
including any claim based on the fraud of the Agent) arising as a result of its taking,
or failing to take, any actions pursuant to or in connection with this Clause 33.10; and

63) the Agent shall notify the Finance Parties of all changes agreed pursuant to paragraph
(d) above.

 

34, SET-OFF

A Finance Party may set off any matured obligation due from an Obligor under the Finance
Documents (to the extent beneficially owned by that Finance Party) against any matured
obligation owed by that Finance Party to that Obligor, regardless of the place of payment,
booking branch or currency of either obligation. If the obligations are in different currencies,
the Finance Party may convert either obligation at a market rate of exchange in its usual
course of business for the purpose of the set-off.

35. NOTICES

35.1 Communications in writing

Any communication to be made under or in connection with the Finance Documents shall be
made in writing and, unless otherwise stated, may be made by fax or letter.

35.2 Addresses

The address and fax number (and the department or officer, if any, for whose attention the
communication is to be made) of each Party for any communication or dacument to be made
or delivered under or in connection with the Finance Documents is:

(a) in the case of each Borrower, that specified in Schedule 1 (The Original Parties);

-99 -

EME_ACTIVE-5649407 18.1 +-CEHENDER 12/20/2016 4:04 AM
 

Case 4:19-cv-01351 Document 1-1 Filed on 04/12/19 in TXSD Page 104 of 140

(b) in the case of each Lender, that specified in Schedule 1 (The Original Parties) or, if
it becomes a Party after the date of this Agreement, that notified in writing to the
Agent on or before the date it becomes a Party;

(c) in the case of the Arranger, the Agent and the Security Agent, that specified in
Schedule | (7he Original Parties);

or, in each case, any substitute address or fax number or department or officer as the
Party may notify to the Agent (or the Agent may notify to the other Parties, if a
change is made by the Agent) by not less than five (5) Business Days’ notice.

35.3. Delivery

(a) Any communication or document made or delivered by one person to another under
or in connection with the Finance Documents will only be effective:

(i) if by way of fax, when received in legible form; or

(ii) if by way of letter, when it has been left at the relevant address or five (5)
Business Days after being deposited in the post postage prepaid in an
envelope addressed to it at that address;

and, if a particular department or officer is specified as part of its address details
provided under Clause 35.2(Addresses), if addressed to that department or officer.

(b) Any communication or document to be made or delivered to the Agent or the Security
Agent will be effective only when actually received by the Agent or the Security
Agent and then only if it is expressly marked for the attention of the department or
officer identified with the Agent’s or the Security Agent’s signature below (or any
substitute department or officer as the Agent or Security Agent shall specify for this
purpose).

(c) All notices from or to an Obligor shall be sent through the Agent.

(d) Any communication or document made or delivered to the Borrowers in accordance
with this Clause will be deemed to have been made or delivered to each of the
Obligors.

{e) Any communication or document which becomes effective, in accordance with

paragraphs (a) to (d) above, after S p.m. in the place of receipt shall be deemed only
to become effective on the following day.

35.4‘ Notification of address and fax number

Promptly upon receipt of notification of an address or fax number or change of address or fax
number pursuant to Clause 35.2(4ddresses) or changing its own address or fax number, the
Agent shall notify the other Parties.

35.5 Electronic communication

(a) Any communication to be made between any two Parties under or in connection with
the Finance Documents may be made by electronic mail! or other electronic means fo
the extent that those two Parties agree that, unless and until notified to the contrary,
this is to be an accepted form of communication and if those two Parties:

- 100 -

EME_ACTIVE-564840716.11-CEHENDER 12/20/2016 4:04 AM

 
 

 

Case 4:19-cv-01351 Document 1-1 Filed on 04/12/19 in TXSD Page 105 of 140

(i) notify each other in writing of their electronic mail address and/or any other
information required to enable the sending and receipt of information by that
means; and

(ii) notify each other of any change to their address or any other such information
supplied by them by not less than five (5) Business Days’ notice.

(b) Any electronic communication made between those two Parties will be effective only
when actually received in readable form and in the case of any electronic
communication made by a Party to the Agent or the Security Agent only if it is
addressed in such a manner as the Agent or the Security Agent shall specify for this
purpose.

(c) Any electronic communication which becomes effective, in accordance with
paragraph (b) above, after 5 p.m. in the place of receipt shall be deemed only to
become effective on the following day.

35.6 English language

(a) Any notice given under or in connection with any Finance Document must be in
English.

(b) All other documents provided under or in connection with any Finance Document
must be:

(i) in English; or
(ii) if not in English, and if so required by the Agent, accompanied by a certified
English translation and, in this case, the English translation wil] prevail
unless the document is a constitutional, statutory or other official document.
36. CALCULATIONS AND CERTIFICATES
36.1 Accounts

In any litigation or arbitration proceedings arising out of or in connection with a Finance
Document, the entries made in the accounts maintained by a Finance Party are prima facie
evidence of the matters to which they relate.

36.2 Certificates and Determinations

Any certification or determination by a Finance Party of a rate or amount under any Finance
Document is, in.the absence of manifest error, conclusive evidence of the matters to which it
relates.

36.3 Day count convention

Any interest, commission or fee accruing under a Finance Document will accrue from day to
day and is calculated on the basis of the actual number of days elapsed and a year of three
hundred and sixty (360) days.

37. PARTIAL INVALIDITY

If, at any time, any provision of the Finance Documents is or becomes illegal, invalid or
unenforceable in any respect under any law of any jurisdiction, neither the legality, validity or

- 101 -

EME_ACTIVE-564940718.11-CEHENDER 12/20/2016 4:04 AM

 
 

Case 4:19-cv-01351 Document 1-1 Filed on 04/12/19 in TXSD Page 106 of 140

enforceability of the remaining provisions nor the legality, validity or enforceability of such
provision under the law of any other jurisdiction will in any way be affected or impaired.

38, REMEDIES AND WAIVERS

No failure to exercise, nor any delay in exercising, on the part of any Finance Party, any right
or remedy under the Finance Documents shall operate as a waiver of any such right or remedy
or constitute an election to affirm any of the Finance Documents. No election to affirm any of
the Finance Documents on the part of any Finance Party shall be effective unless it is in
writing. No single or partial exercise of any right or remedy shall prevent any further or other
exercise or the exercise of any other right or remedy. The rights and remedies provided in
this Agreement are cumulative and not exclusive of any rights or remedies provided by law.

39. AMENDMENTS AND WAIVERS
39.1 Required consents

(a) (Subject to Clause 39.2 (All Lender matters) and Clause 39.3 (Other exceptions), any
term of the Finance Documents may be amended or waived only with the consent of
the Majority Lenders and any such amendment or waiver will be binding on all
Parties.

(b) The Agent may effect, on behalf of any Finance Party, any amendment or waiver
permitted by this Clause 39.

(c) Without prejudice to the generality of paragraphs 29.8(c), 29.8(d) and 29.8(e) of
Clause 29.8 (Rights and discretions), the Agent may engage, pay for and rely on the
services of lawyers in determining the consent level required for and effecting any
amendinent, waiver or consent under this Agreement.

(d) Each Obligor agrees to any such amendment or waiver permitted by this Clause 39.1
which is agreed to by the Borrowers, This includes any amendment or waiver which
would, but for this paragraph (d), require the consent of all of the Obligors.

39.2 +All Lender matters

An amendment, waiver or (in the case of a Transaction Security Document) a consent of, or in
relation to, any term of any Finance Document that has the effect of changing or which relates
to:

(a) the definition of “Majority Lenders” in Clause 1.1 (Definitions);

(b) a postponement or extension to the date of payment of any amount under the Finance
Documents;
(c) a reduction in the Fixed Rate or a reduction in the amount of any payment of

principal, interest, fees or commission payable;

(d) a change in currency of payment of any amount under the Finance Documents;

(e) an increase in any Commitment or the Total Commitments, an extension of any
Availability Period or any requirement that a cancellation of Commitments reduces
the Commitments rateably under the Facility;

(f a change to any Obligor;

- 102 -

EME_ACTIVE-5649407 18.1 1-CEHENDER 12/20/2016 4:04 AM

 

 

 
BO
Case 4:19-cv-01351 Document 1-1 Filed on 04/12/19 in TXSD Page 107 of 140

(g) any provision which expressly requires the consent of all the Lenders;

(h) any change to the preamble (Background), Clause 2 (The Facility), Clause 3
(Purpose), Clause 5 (Utilisation), Clause 8 (Interest), Clause 27 (Changes to the
Lenders) this Clause 39, Clause 42 (Governing law) or Clause 43.1 (Jurisdiction).

(i) (other than as expressly permitted by the provisions of any Finance Document) the
nature or scope of:

(i) the guarantee and indemnity granted under Clause 16 (Guwaraniee and
Indemnity),

(ii) the Security Property; or

(iii) | the manner in which the proceeds of enforcement of the Transaction Security
are distributed

(except in the case of paragraphs (ii)and (iii) above, insofar as it relates to a sale or
disposal of an asset which is the subject of the Transaction Security where such sale
or disposal is expressly permitted under this Agreement or any other Finance
Document); or

 

a) the release of, or material variation to, any guarantee and indemnity granted under
Clause 16 (Guarantee and Indemnity) or of any Transaction Security unless permitted
under this Agreement or any other Finance Document or relating to a sale or disposal
of an asset which is the subject of the Transaction Security where such salé or
disposal is expressly permitted under this Agreement or any other Finance Document,

shall not be made, or given, without the prior consent of all the Lenders.

39.3 Other exceptions

{a) An amendment or waiver which relates to the rights or obligations of the Agent, the
Security Agent or the Arranger (each in their capacity as such) may not be effected
without the consent of the Agent, the Security Agent or, as the case may be, the
Arranger.

40. CONFIDENTIALITY
40.1 Confidential Information

Each Finance Party agrees to keep all Confidential Information confidential and not to
disclose it to anyone, save to the extent permitted by Clause 40.2 (Disclosure of Confidential
Information) and Clause 40.3 (Disclosure to numbering service providers), and to ensure that
all Confidential Information is protected with security measures and a degree of care that
would apply to its own confidential information.

40.2 ~—— Disclosure of Confidential Information
Any Finance Party may disclose:
(a) to any of its Affiliates and Related Funds and any of its or their officers, directors,
employees, professional advisers, auditors, partners and Representatives such

Confidential Information as that Finance Party shall consider appropriate if any
person to whom the Confidential Information is to be given pursuant to this paragraph

- 103 -

EME_ACTIVE-564940718.11-CEHENDER 12/20/2016 4:04 AM
 

 

Case 4:19-cv-01351 Document 1-1 Filed on 04/12/19 in TXSD Page 108 of 140

(a) is informed in writing of its confidential nature and that some or all of such
Confidential Information may be price-sensitive information except that there shall be
no such requirement to so inform if the recipient is subject to professional obligations
to maintain the confidentiality of the information or is otherwise bound by
requirements of confidentiality in relation to the Confidential Information;

(b) to any person:

(i) to (or through) whom it assigns or transfers (or may potentially assign or
transfer) all or any of its rights and/or obligations under one or more Finance
Documents or which succeeds (or which may potentially succeed) it as Agent
or Security Agent and, in each case, to any of that person’s Affiliates, Related
Funds, Representatives and professional advisers;

(ii) with (or through) whom it enters into (or may potentially enter into), whether
directly or indirectly, any sub-participation in relation to, or any other
transaction under which payments are to be made or may be made by
reference to, one or more Finance Documents and/or one or more Obligors
and to any of that person’s Affiliates, Related Funds, Representatives and
professional advisers;

(iii) appointed by any Finance Party or by a person to whom paragraph (b)(i) or
(b)Cii) above applies to receive communications, notices, information or
documents delivered pursuant to the Finance Documents on its behalf;

(iv) who invests in or otherwise finances (or may potentially invest in or
otherwise finance), directly or indirectly, any transaction referred to in
paragraph (b)(i) or (b)Cii) above;

(v) to whom information is required or requested to be disclosed by any court of
competent jurisdiction or any governmental, banking, taxation or other
regulatory authority or similar body, the rules of any relevant stock exchange
or pursuant to any applicable law or regulation;

(vi} to whom information is required to be disclosed in connection with, and for
the purposes of, any litigation, arbitration, administrative or other
investigations, proceedings or disputes;

(vii) to whom or for whose benefit that Finance Party charges, assigns or
otherwise creates Security (or may do so) pursuant to Clause 27.8 (Security
over Lenders’ rights),

(viii) who is a Party, a member of the Guarantor A Group or Guarantor B Group or
any related entity of an Obligor; or

(ix) with the consent of the Borrowers;

in each case, such Confidential Information as that Finance Party shall consider
appropriate if:

(A) in relation to paragraphs (b)(i), (b)(it) and (b){iii) above, the person to
whom the Confidential Information is to be given has entered into a
Confidentiality Undertaking except that there shall be no requirement
for a Confidentiality Undertaking if the recipient is a professional

- 104 -

EME_ACTIVE-564940718.11-CEHENDER 12/20/2016 4:04 AM

 
 

Case 4:19-cv-01351 Document 1-1 Filed on 04/12/19 in TXSD Page 109 of 140

adviser and is subject to professional obligations to maintain the
confidentiality of the Confidential Information;

(B) in relation to paragraph (b)iv) above, the person to whom the
Confidential Information is to be given has entered into a
Confidentiality Undertaking or is otherwise bound by requirements
of confidentiality in relation to the Confidential Information they
receive and is informed that some or all of such Confidential
Information may be price-sensitive information;

(Cc) in relation to paragraphs (b)(v), and (b)(vi) and (b)(vii) above, the
person to whom the Confidential Information is to be given is
informed of its confidential nature and that some or all of such
Confidential Information may be price-sensitive information except
that there shall be no requirement to so inform if, in the opinion of
that Finance Party, it is not practicable so to do in the circumstances;

(c) to any person appointed by that Finance Party or by a person to whom paragraph
(b)(i) or (b)ii) above applies to provide administration or settlement services in
respect of one or more of the Finance Documents including without limitation, in
relation to the trading of participations in respect of the Finance Documents, such
Confidential Information as may be required to be disclosed to enable such service
provider to provide any of the services referred to in this paragraph (c) if the service
provider to whom the Confidential Information is to be given has entered into a
confidentiality agreement substantially in the form of the LMA Master
Confidentiality Undertaking for Use With Administration/Settlement Service
Providers or such other form of confidentiality undertaking agreed between the
Borrowers and the relevant Finance Party;

(d) to any rating agency (including its professional advisers) such Confidential
Information as may be required to be disclosed to enable such rating agency to carry
out its normal rating activities in relation to the Finance Documents and/or the
Obligors if the rating agency to whom the Confidential Information is to be given is
informed of its confidential nature and that some or all of such Confidential
Information may be price-sensitive information.

40.3 Disclosure to numbering service providers

(a) Any Finance Party may disclose to any national or international numbering service
provider appointed by that Finance Party to provide identification numbering services
in respect of this Agreement, the Facility and/or one or more Obligors the following
information:

(i) names of Obligors;

(ii) country of domicile of Obligors;
(iii) place of incorporation of Obligors;
{iv) date of this Agreement;

(v) the names of the Agent and the Arranger;

(vi) date of each amendment of this Agreement;

- 105 -

EME_ACTIVE-564940/18.11-CEHENDER 12/20/2016 4:04 AM

 
 

Case 4:19-cv-01351 Document 1-1 Filed on 04/12/19 in TXSD Page 110 of 140

(vil) amount of Total Commitments;
(viii) currency of the Facility;

(ix) type of Facility;

(x) ranking of Facility;

(xi) Termination Date for Facility;

(xii) changes to any of the information previously supplied pursuant to paragraphs
(i) to (xi) above; and

(xiii) such other information agreed between such Finance Party and the
Borrowers,

to enable such numbering service provider to provide its usual syndicated loan
numbering identification services.

(b) The Parties acknowledge and agree that each identification number assigned to this
Agreement, the Facility and/or one or more Obligors by a numbering service provider
and the information associated with each such number may be disclosed to users of its
services in accordance with the standard terms and conditions of that numbering
service provider,

(c) Each Obligor represents that none of the information set out in paragraphs (a)(i) to
(a)(xili) of paragraph (a) above is, nor will at any time be, unpublished price-sensitive
information.

(d) The Agent shall notify the Borrowers and the other Finance Parties of:

@ the name of any numbering service provider appointed by the Agent in
respect of this Agreement, the Facility and/or one or more Obligors; and

(ii) the number or, as the case may be, numbers assigned to this Agreement, the
Facility and/or one or more Obligors by such numbering service provider.

40.4 Entire agreement

This Clause 40 (Confidentiality) constitutes the entire agreement between the Parties in
relation to the obligations of the Finance Parties under the Finance Documents regarding
Confidential Information and supersedes any previous agreement, whether express or implied,
regarding Confidential Information.

40.5 Inside information

Each of the Finance Parties acknowledges that some or all of the Confidential Information is
or may be price-sensitive information and that the use of such information may be regulated
or prohibited by applicable legislation including securities law relating to insider dealing and
market abuse and each of the Finance Parties undertakes not to use any Confidential
Information for any unlawful purpose.

40.6 Notification of disclosure

Each of the Finance Parties agrees (to the extent permitted by law and regulation) to inform
the Borrowers:

- 106 -

EME_ACTIVE-564940718 11-CEHENOER 12/20/2016 4:04 AM

 
Case 4:19-cv-01351 Document 1-1 Filed on 04/12/19 in TXSD Page 111 of 140

(a) of the circumstances of any disclosure of Confidential Information made pursuant to
paragraph 40.2(b)(iv) of Clause 40.2 (Disclosure of Confidential Information) except
where such disclosure is made to any of the persons referred to in that paragraph
during the ordinary course of its supervisory or regulatory function; and

(b) upon becoming aware that Confidential Information has been disclosed in breach of
this Clause 40 (Confidentiality).

40.7 Continuing obligations

The obligations in this Clause 40 (Confidentiality) are continuing and, in particular, shall
survive and remain binding on each Finance Party for a period of 12 months from the earlier
of:

(a) the date on which all amounts payable by the Obligors under or in connection with
the Finance Documents have been paid in full and all Commitments have been
cancelled or otherwise cease to be available; and

(b) the date on which such Finance Party otherwise ceases to be a Finance Party.

41, COUNTERPARTS

Each Finance Document may be executed in any number of counterparts, and this has the
same effect as if the signatures on the counterparts were on a single copy of the Finance
Document.

42, GOVERNING LAW

This Agreement, and any non-contractual obligations arising out of or in connection with it, is
governed by English law.

43. ENFORCEMENT
43.1 Jurisdiction

(a) The courts of England have exclusive jurisdiction to settle any dispute arising out of
or in connection with this Agreement (including a dispute relating to the existence,
validity or termination of this Agreement or any non-contractual obligation arising
out of or in connection with this Agreement) (a “Dispute”).

(b) The Parties agree that the courts of England are the most appropriate and convenient
courts to settle Disputes and accordingly no Party will argue to the contrary.

(c) This Clause 43.1 is for the benefit of the Finance Parties only. As a result, no Finance
Party shall be prevented from taking proceedings relating to a Dispute in any other
courts with jurisdiction. To the extent allowed by law, the Finance Parties may take
concurrent proceedings in any number of jurisdictions,

43.2 Service of process

(a) Without prejudice to any other mode of service allowed under any relevant law, each
Obligor:

(i) irrevocably appoints Law Debenture Corporate Services Limited (currently of
Fifth Floor, 100 Wood Street, London, EC2V 7EX) as its agent for service of

~ 107 -

EME _ACTIVE-564940718.11-CEHENDER 12/20/2016 4:04 AM

 
Case 4:19-cv-01351 Document 1-1 Filed on 04/12/19 in TXSD Page 112 of 140

process in relation to any proceedings before the English courts in connection
with any Finance Document; and

(it) agrecs that failure by a process agent to notify the relevant Obligor of the
process will not invalidate the proceedings concerned.

(b) If any person appointed as an agent for service of process is unable for any reason to
act as agent for service of process, the Borrowers (on behalf of all the Obligors) must
immediately (and in any event within five (5) days of such event taking place)
appoint another agent on terms acceptable to the Agent. Failing this, the Agent may
appoint another agent for this purpose.

THIS AGREEMENT has been entered into on the date stated at the beginning of this Agreement.

- 108 -

EME_ACTIVE-564940718.11-CEHENQDER 12/20/2016 4:04 AM

 

 
Case 4:19-cv-01351 Document 1-1 Filed on 04/12/19 in TXSD Page 113 of 140

SCHEDULE I
THE ORIGINAL PARTIES

PART I
THE OBLIGORS

BORROWERS

 

  
  

"Registered Addre
and, if ap

‘Address for... ~
Communication -

       

 

  

Name of Borrower

 

    

 

CFL Momentum _ Netherlands : Hoge der A 3-b, Hoge der A 3-b, 9712

 

Beheer B.V. 9712 AC Groningen, | AC Groningen, The
The Netherlands Netherlands
Registration No:
01169092

C.V. CFL Netherlands Hoge der A 3-b, Hoge der A 3-b, 9712

Momentum 9712 AC Groningen, | AC Groningen, The
The Netherlands Netherlands
Registration No:
01169500

 

 

 

 

 

 

 

       

      
      
    

    

 

 

 

 

 

 

 

 

GUARANTORS
‘Name of Guarantor | — Jurisdiction of © Address for
eee ee rporation: Communication: _
Canada Feeder Lines | Netherlands Hoge der A 3-b Hoge der A 3-b,
B.V. 9712 AC Groningen | 9712 AC Groningen,
The Netherlands The Netherlands
Registration No:
02091435
CFL Offshore Netherlands Hoge der A 3-b Hoge der A 3-b,
Participations II 9712 AC Groningen | 9712 AC Groningen,
B.V. The Netherlands The Netherlands
Registration No:
63736306
- 109 -

EME_ACTIVE-564940718.11-CEHENDER 12/20/2016 4:04 AM

 
Case 4:19-cv-01351 Document 1-1 Filed on 04/12/19 in TXSD Page 114 of 140

PART I
THE ORIGINAL LENDERS

A. ORIGINAL LENDERS

 

  
 

   

 

 

 

 

 

 

 

 

f Original Lender Commitment «| Addressfor
ee |. Communication
ICON Equipment and | US$1,258,000 3 Park Avenue, 36th Floor
Corporate Infrastructure New York, NY 10016
Fund Fourteen, L.P. U.S.A
ICON ECI Fund Fifteen, | US$5,550,000 3 Park Avenue, 36th Floor
L.P. New York, NY 10016
US.A
ICON ECI Fund Sixteen US$592,000 3 Park Avenue, 36th Floor
New York, NY 10016
U.S.A
-110-

EME_ACTIVE-564940718,11-CEHENDER 12/20/2016 4:04 AM

 
Case 4:19-cv-01351 Document 1-1 Filed on 04/12/19 in TXSD Page 115 of 140

PART III
ARRANGER, AGENT AND SECURITY AGENT

ARRANGER

 

     

 

 

 

 

 

 

    

 

 

 

 

 

 

    

 

ICON A gent, LLC 3 Park Avenue, 36th Floor
New York, NY 10016
U.S.A.

eof Agen [Aarons Tor Comm

ICON Agent, LLC 13 Park Avenue, 36th Floor
New York, NY 10016
ULS.A.

SECURITY AGENT

‘NameofSecurity Agent = [ Address f

ICON Agent, LLC 3 Park Avenue, 36th Floor
New York, NY 10016
U.S.A.

 

 

 

 

-Thi-

EME_ACTIVE-564940718.11-CEHENDER 12/20/2016 4:04 AM

 

 
Case 4:19-cv-01351 Document 1-1 Filed on 04/12/19 in TXSD Page 116 of 140

SCHEDULE 2
CONDITIONS PRECEDENT

PART I
INITIAL CONDITIONS PRECEDENT

(1) Obligors
(a) A copy of the constitutional documents of each Obligor.

(b) A copy of a resolution of the board of directors of each Obligor or, in the case of the
Beneficial Owner, a copy of the resolution of all partners of the Beneficial Owner:

Qa) approving the terms of, and the transactions contemplated by, the Finance
Documents to which it is a party and resolving that it execute, deliver and
perform the Finance Documents to which it is a party;

(ii) authorising a specified person or persons to execute the Finance Documents
to which it is a party on its behalf; and

(iii) authorising a specified person or persons, on its behalf, to sign and/or
despatch all documents and notices (including, if relevant, any Utilisation
Request) to be signed and/or despatched by it under or in connection with the
Finance Documents to which it is a party.

(c) A copy of a resolution of the general meeting of each Obligor (to the extent
applicable), approving the terms of, and the transactions contemplated by, the Finance
Documents to which that Obligor is a party.

(d) An original of the power of attorney, If necessary notarised and legalised or
apostilled, of any Obligor authorising a specified person or persons to execute the
Finance Documents to which it is a party.

(e) A specimen of the signature of each person authorised by the resolution referred to in
paragraph (b) above.

6) A certificate of goodstanding for each Obligor (or equivalent in its jurisdiction of
incorporation) or, for any Dutch Obligor, an extract from the Dutch trade register, in
each case dated not more than ten (10) days prior to the Utilisation Date;

(2) A certificate of each Obligor (signed by a director) confirming that borrowing or
guaranteeing or securing, as appropriate, the Total Commitments would not cause any
borrowing, guarantee, security or similar limit binding on it to be exceeded,

(h) A certificate of an authorised signatory of the relevant Obligor certifying that each
copy document relating to it specified in this Part I is correct, complete and in full
force and effect as at a date no earlier than the date of this Agreement.

(2) Documents

(a) Copies of the Charter and the Sub-Charter.

(b) A duly executed original of this Agreement.

(c) A duly executed original of any Fee Letter.

-112-

EME_ACTIVE-564940718.11-CEHENDER 12/20/2016 4:04 AM

 
Case 4:19-cv-01351 Document 1-1 Filed on 04/12/19 in TXSD Page 117 of 140

(d) A duly executed original of the Share Pledge together with all certiticates in respect
of the shares of the Legal Owner and any other documents required thereunder.

(e) A duly executed original of the Account Security in respect of the Earnings Account.
(3) Financial Information

(a) The Original Financial Statements.

(b) Copy of the bank mandate for the Earnings Account.

(4) Valuations and Surveys

{a) A copy of the Initial Valuation.

(5) Insurance

(a) Evidence that the insurance cover in force in respect of the Vessel complies with the
terms of this Agreement and the necessary premia have been paid.

(6) Other documents and evidence

(a) Evidence that any process agent referred to in Clause 43.2 (Service of process) (if not .
an Obligor) has accepted its appointment.

(b) Evidence that any other fees, and the costs and expenses then due from the Borrowers
pursuant to 10 (Fees) and Clause 15 (Costs and expenses) have been paid or will be
paid by the Utilisation Date.

(c) If applicable, a copy of (i) the request for advice from each works council
(ondernemingsraad) or central or European works council with jurisdiction over the
transactions contemplated by the Finance Documents and (ii) the unconditional
positive advice from such works council.

(d) A copy of any other authorisation or other document, opinion or assurance which the
Agent considers to be necessary or desirable (if it has notified the Borrowers
accordingly) in connection with the entry into and performance of the transactions
contemplated by any Finance Document or for the validity and enforceability of any
Finance Document.

(d) Such evidence as the Agent may require for the Finance Parties to be able to satisfy
each of their “know your customer” or similar identification procedures in relation to
the transactions contemplated by the Finance Documents.

-113-

EME_ACTIVE-§649407 18.11-CEHENDER 12/20/2016 4:04 AM

 
 

Case 4:19-cv-01351 Document 1-1 Filed on 04/12/19 in TXSD Page 118 of 140

PART II
CONDITIONS PRECEDENT TO UTILISATION

(1) Corporate documents

A certificate of an authorised signatory of each Borrower certifying that each copy
document relating to it specified in this Part [I] is correct, complete and in full force
and effect as at a date no earlier than the Utilisation Date.

(2) Borrowers

A certificate of an authorised signatory of each other Obligor which is a party to the
Security Documents required to be executed prior to the Utilisation Date certifying
that each copy document relating to it specified in this Part II is correct, complete and
in full force and effect as at a date no earlier than the Utilisation Date

(3) Release of Existing Security

An original of the Deed of Release, together with evidence satisfactory to the Agent
of its due execution by the parties to it.

(4) Ship and other security

(a) A duly executed original of the Mortgage, together with documentary evidence that
the Mortgage has been duly recorded as a valid first preferred ship mortgage in
accordance with the laws of the jurisdiction of its Approved Flag.

(b) Duly executed originals of the General Assignment, Owner Assignment, the
Charterer Assignment and Direct Agreement and of each document to be delivered
thereunder.

(c) Documentary evidence that the Vessel:

(i) is definitively and permanently registered in the name of the Legal Owner

under the Approved Flag;

(it) is in the absolute and unencumbered ownership of the Borrowers save as
contemplated by the Finance Documents; and

(iii) maintains its Classification with the Classification Society free of all
overdue recommendations and conditions of the Classification Society.

(d) Documents establishing that the Vessel will, as from the Utilisation Date, be managed
technically by the Approved Technical Manager on terms acceptable to the Agent
acting with the authorisation of all of the Lenders, together with:

(i) a Manager’s Undertaking for the Approved Technical Manager; and

(ii) copies of the Approved Technical Manager’s Document of Compliance and
of the Vessel’s Safety Management Certificate (together with any other
details of the applicable safety management system which the Agent requires)
and of any other documents required under the ISM Code and the ISPS Code
in relation to the Vessel including, without limitation, an ISSC.

(4) Legal opinions

-114-

EME_ACTIVE-5649407 18.1 1-CEHENDER 12/20/2016 4:04 AM

 

 
Case 4:19-cv-01351 Document 1-1 Filed on 04/12/19 in TXSD Page 119 of 140

(a) A legal opinion of Reed Smith LLP, legal advisers to the Arranger and the Agent in
England, substantially in the form distributed to the Original Lenders prior to signing
this Agreement.

(b) A legal opinion of Loyens & Loeff N.V., legal advisers to the Arranger and the Agent
in the Netherlands, substantially in the form distributed to the Original Lenders prior
to signing this Agreement.

(c) A legal opinion of Gorrissen Federspiel Advokatpartnerselskab, legal advisers to the
Arranger and the Agent in Denmark, substantially in the form distributed to the
Original Lenders prior to signing this Agreement.

(d) A legal opinion of Conyers Dill & Pearman Limited, legal advisers to the Arranger
and the Agent in Bermuda, substantially in the form distributed to the Original
Lenders prior to signing this Agreement.

-115-

EME ACTIVE-5649407 18.11-CEHENDER 12/20/2016 4:04 AM

 
Case 4:19-cv-01351 Document 1-1 Filed on 04/12/19 in TXSD Page 120 of 140

PART Il
CONDITIONS SUBSEQUENT

(1) Financial Information
Copies of the bank mandates for the Retention Account and Dry Dock Reserve Account.
(2) Documents

A duly executed original of the Account Security in respect of the Retention Account and the
Dry Dock Reserve Account (the “Further Account Security”).

(3) Corporate Documents

(a) A copy of the resolution of the board of directors of the Legal Owner and a copy of the
resolution of all partners of the Beneficial Owner:

(i) approving the terms of, and the transactions contemplated by, the Further
Account Security and resolving that it execute, deliver and perform the Further
Account Security;

(ii) authorising a specified person or persons to execute the Further Account Security on
its behalf; and

(iii) authorising a specified person or persons, on its behalf, to sign and/or — despatch all
documents and notices to be signed and/or despatched by it under or in connection

with the Further Account Security.

{(b) If applicable, a copy of a resolution of the general meeting of each Borrower, approving the
terms of, and the transactions contemplated by, the Further Account Security.

(c) An original of the power of attorney, if necessary notarised and legalised or apostilled, of any
Borrower authorising a specified person or persons to execute the Further Account Security.

(d) A specimen of the signature of each person authorised by the resolutions referred to in
paragraph 3(a) above.

(e) A certificate of an authorised signatory of each Borrower certifying that each copy document
relating to it specified in this Part IL is correct, complete and in full force and effect.

(d) Legal Opinion

A legal opinion of Loyens & Loetf N.V., legal advisers to the Arranger and the Agent in the
Netherlands, in relation to the Further Account Security.

- 116-

EME_ACTIVE-564840718.11-CEHENDER 12/20/2016 4:04 AM

 

 
Case 4:19-cv-01351 Document 1-1 Filed on 04/12/19 in TXSD Page 121 of 140

SCHEDULE 3
UTILISATION REQUEST

From: CFL Momentum Beheer B.V.
C.V. CFL Momentum

To: ICON Agent, LLC

Dated:

Dear Sirs

CFL Momentum Beheer B.V. and C.V, CFL Momentum — Term Loan Facility
Agreement for up to US$7,400,000 dated [| ] 2016 (the “Agreement”)

 

(i) We refer to the Agreement. This is an Utilisation Request. Terms defined in the
Agreement have the same meaning in this Utilisation Request unless given a different
meaning in this Utilisation Request.

(2) We wish to borrow the Loan in relation to the Vessel on the following terms:

Proposed Utilisation Date: [ } (or, if that is not a Business Day, the
next Business Day)

Amount: [ Jor, ifless, the Available Facility

(3) We confirm that each condition specified in Clause 4.1 (Initial Conditions Precedent)
is satisfied on the date of this Utilisation Request.

(4) The proceeds of the Loan should be credited to [account].
(5) The purpose of the Loan is [ ].

(6) {We confirm that you may [disburse the Loan through [ ] and] deduct from the
Loan (although the amount of the Loan will remain the amount requested above):

(a) the outstanding balance of the arrangement fee being £[ |;
(b) any commitment fee due and payable at the Utilisation Date;
(c) [ ] fees].

(7) This Utilisation Request is irrevocable.

Yours faithfully

-117-

EME_ACTIVE-564940718.11-CEHENDER 12/20/2016 4:04 AM
Case 4:19-cv-01351 Document 1-1 Filed on 04/12/19 in TXSD Page 122 of 140

authorised signatory for
CFL Momentum Beheer B.V.

authorised signatory for

Cc.V. CFL Momentum
represented by its general partner
CFL Momentum Beheer B.V.

~ 118 -

EME_ACTIVE-564940718.11-CEHENDER 12/20/2016 4:04 AM

 
Case 4:19-cv-01351 Document 1-1 Filed on 04/12/19 in TXSD Page 123 of 140

SCHEDULE 4
FORM OF TRANSFER CERTIFICATE

To: ICON Agent, LLC as Agent
From: [The Existing Lender] (the “Existing Lender”) and [The New Lender] (the “New Lender”)

Dated:

CFL Momentum Beheer B.V. and C.V. CFL Momentum — Term Loan Facility Agreement of up
to US$7,400,000 dated [ | 2016 (the “Agreement”)

Q)) We refer to the Agreement. This is a Transfer Certificate. Terms defined in the Agreement
have the same meaning in this Transfer Certificate unless given a different meaning in this
Transfer Certificate.

(2) We refer to 27.5 (Procedure for transfer):

(a) The Existing Lender and the New Lender agree to the Existing Lender transferring to
the New Lender by novation and in accordance with Clause 27.5 (Procedure for
transfer) all of the Existing Lender’s rights and obligations under the Agreement and
the other Finance Documents which relate to that portion of the Existing Lender’s
Commitment and participation in the Loan under the Agreement as specified in the
Schedule.

(b) The proposed Transfer Date is [ }.

(c) The Facility Office and address, fax number and attention details for notices of the
New Lender for the purposes of Clause 35.2 (Addresses) are set out in the Schedule.

)) The New Lender expressly acknowledges the limitations on the Existing Lender’s obligations
set out in paragraph (iii) of Clause 27.4 (Limitation of responsibility of Existing Lenders).

(4) The New Lender confirms, for the benefit of the Agent and without liability to any Obligor,
that it is:

(a) {a Qualifying Lender (other than a Treaty Lender);]
(b) [a Treaty Lender;]
(c) [not a Qualifying Lender.’

(5) [The New Lender confirms that the person beneficially entitled to interest payable to that
Lender in respect of an advance under a Finance Document is either:

(a) a company resident in the United Kingdom for United Kingdom tax purposes;
(b) a partnership each member of which is:
(i) a company so resident in the United Kingdom; or

(ii) a company not so resident in the United Kingdom which carries on a trade in
the United Kingdom through a permanent establishment and which brings

 

' Delete as applicable - each New Lender is required to confirm which of these three categories it falls within.

~119-

EME_ACTIVE-564940718.11-CEHENDER 12/20/2015 4:04 AM

 

 
Case 4:19-cv-01351 Document 1-1 Filed on 04/12/19 in TXSD Page 124 of 140

into account in computing its chargeable profits (within the meaning of
section 19 of the CTA) the whole of any share of interest payable in respect
of that advance that falls to it by reason of Part 17 of the CTA; or

(c) a company not so resident in the United Kingdom which carries on a trade in the
United Kingdom through a permanent establishment and which brings into account
interest payable in respect of that advance in computing the chargeable profits (within
the meaning of section 19 of the CTA) of that company.]’

(6) {The New Lender confirms that it holds a passport under the HMRC DT Treaty Passport
scheme (reference number [ )) and is tax resident in [ ]’, so that interest
payable to it by borrowers is generally subject to full exemption from UK withholding tax,
and requests that the Borrowers are notified that the New Lender wishes that scheme to apply
to this Agreement.]*

{6/7}. This Transfer Certificate may be executed in any number of counterparts and this has the
same effect as if the signatures on the counterparts were on a single copy of this Transfer
Certificate.

{7/8]. This Transfer Certificate and any non-contractual obligations arising out of or in connection
with it is governed by English law.

[8/9]. This Transfer Certificate has been entered into on the date stated at the beginning of this
Transfer Certificate.

Note: The execution of this Transfer Certificate may not transfer a proportionate share of the
Existing Lender’s interest in the Transaction Security in all jurisdictions. It is the responsibility of the
New Lender to ascertain whether any other documents or other formalities are required to perfect a
transfer of such a share in the Existing Lender’s Transaction Security in any jurisdiction and, if so, to
arrange for execution of those documents and completion of those formalities.

 

 

? Include if New Lender comes within paragraph (i)(B) of the definition of Qualifying Lender in Clause

U1. 1 (Definitions).

3 Insert jurisdiction of tax residence.

‘Include if New Lender holds a passport under the HMRC DT Treaty Passport Scheme and wishes that scheme
to apply to the Agreement.

- 120 -

EME_ACTIVE-564940718.11-CEHENDER 12/20/2016 4:04 AM
Case 4:19-cv-01351 Document 1-1 Filed on 04/12/19 in TXSD Page 125 of 140

COMMITMENT/RIGHTS AND OBLIGATIONS TO BE TRANSFERRED
[insert relevant details]

[Facility Office address, fax number and attention details for notices and account details for
payments, |

[Existing Lender] [New Lender]

By: By:

This Transfer Certificate is accepted by the Agent and the Transfer Date is confirmed as [
].

[Agent]

By:

- 121 -

EME_ACTIVE-564940718.11-CEHENDER 12/20/2016 4:04 AM

 
Case 4:19-cv-01351 Document 1-1 Filed on 04/12/19 in TXSD Page 126 of 140

SCHEDULE 5
FORM OF ASSIGNMENT AGREEMENT

To: ICON Agent, LLC as Agent and CFL Momentum Beheer B.V. and C.V. CFL Momentum as
Borrowers, for and on behalf of each Obligor

From: [the Existing Lender] (the “Existing Lender”) and [the New Lender] (the “New Lender”)
Dated:

CFL Momentum Beheer B.V. and C.V. CFL Momentum — Term Loan Facility
Agreement of up to US$7,400,000 dated [ _] 2016 (the “Agreement”)

(1) We refer to the Agreement. This is an Assignment Agreement. Terms defined in the
Agreement have the same meaning in this Assignment Agreement unless given a different
meaning in this Assignment Agreement.

(2) We refer to Clause 27.6(Procedure for assignment):

(a) The Existing Lender assigns absolutely to the New Lender all the rights of the
Existing Lender under the Agreement and the other Finance Documents which relate
to that portion of the Existing Lender’s Commitment and participations in the Loan
under the Agreement as specified in the Schedule.

(b) The Existing Lender is released from all the obligations of the Existing Lender which
correspond to that portion of the Existing Lender’s Commitment and participations in

the Loan under the Agreement specified in the Schedule.

(c) The New Lender becomes a Party as a Lender and is bound by obligations equivalent
to those from which the Existing Lender is released under paragraph (b) above.’

(3) The proposed Transfer Date is[ —}.
(4) On the Transfer Date the New Lender becomes Party to the Finance Documents as a Lender.

(5) The Facility Office and address, fax number and attention details for notices of the New
Lender for the purposes of Clause 35.2(Addresses) are set out in the Schedule.

(6) The New Lender expressly acknowledges the limitations on the Existing Lender’s obligations
set out in paragraph (c) of Clause 27.4(Limitation of responsibility of Existing Lenders).

(7) The New Lender confirms, for the benefit of the Agent and without liability to any Obligor,
that it is:

(a) [a Qualifying Lender falling (other than a Treaty Lender);]
(b) {a Treaty Lender;]

(c) [not a Qualifying Lender].

 

‘If the Assignment Agreement is used in place of a Transfer Certificate in order to avoid a novation of
rights/obligations for reasons relevant to a civil jurisdiction, Jocal law advice should be sought to check the
suitability of the Assignment Agreement due to the assumption of obligations contained in paragraph 2(c). This
issue should be addressed at primary documentation stage.

6 Delete as applicable - each New Lender is required to confirm which of these three categories it falls within.

- 122 -

EME_ACTIVE-5649407 18.11-CEHENDER 12/20/2016 4:04 AM

 
Case 4:19-cv-01351 Document 1-1 Filed on 04/12/19 in TXSD Page 127 of 140

 

(8) [The New Lender confirms that the person beneficially entitled to interest payable to that
Lender in respect of an advance under a Finance Document is either:

(a) a company resident in the United Kingdom for United Kingdom tax purposes; or
(b) a partnership each member of which is:
(i) a company so resident in the United Kingdom; or

(ii) a company not so resident in the United Kingdom which carries on a trade in
the United Kingdom through a permanent establishment and which brings
into account in computing its chargeable profits (within the meaning of
section 19 of the CTA) the whole of any share of interest payable in respect
of that advance that falls to it by reason of Part 17 of the CTA; or

(c) a company not so resident in the United Kingdom which carries on a trade in the
United Kingdom through a permanent establishment and which brings into account
interest payable in respect of that advance in computing the chargeable profits (within
the meaning of section 19 of the CTA) of that company.]’

(9) [The New Lender confirms that it holds a passport under the HMRC DT Treaty Passport
scheme (reference number [ )) and is tax resident in [ I so that interest payable to it
by borrowers is generally subject to full exemption from UK withholding tax, and requests
that that the Borrowers are notified that the New Lender wishes that scheme to apply to this
Agreement.]’

 

{8/9}. This Assignment Agreement acts as notice to the Agent (on behalf of each Finance Party)
and, upon delivery in accordance with Clause 27.7 (Copy of Transfer Certificate or
Assignment Agreement to Borrowers), to the Borrowers (on behalf of each Obligor) of the
assignment referred to in this Assignment Agreement.

[9/10]. This Assignment Agreement may be executed in any number of counterparts and this has the
same effect as if the signatures on the counterparts were on a single copy of this Assignment
Agreement.

[10/11] This Assignment Agreement and any non-contractual obligations arising out of or in
connection with it is governed by English Jaw.

(11/12] This Assignment Agreement has been entered into on the date stated at the beginning of this
Assignment Agreement.

 

7 Include only if New Lender is a UK Non-Bank Lender - i.e. falls within paragraph (i)(B) of the definition of
Qualifying Lender in Clause 11.1(Definitions),

* Insert jurisdiction of tax residence,

* Include if New Lender holds a passport under the HMRC DT Treaty Passport Scheme and wishes that scheme

to apply to the Agreement.

- 123 -

EME_ACTIVE-564940718.11-CEHENDER 12/20/2016 4:04 AM
Case 4:19-cv-01351 Document 1-1 Filed on 04/12/19 in TXSD Page 128 of 140

RIGHTS TO BE ASSIGNED AND OBLIGATIONS TO BE RELEASED AND UNDERTAKEN

[insert relevant details]

[Facility office address, fax number and attention details for notices and account details for

payments\
[Existing Lender] {New Lender]
By: By:

This Assignment Agreement is accepted by the Agent and the Transfer Date is confirmed as [

I.

Signature of this Assignment Agreement by the Agent constitutes confirmation by the Agent
of receipt of notice of the assignment referred to herein, which notice the Agent receives on
behalf of each Finance Party.

[Agent]
By:

Note: The execution of this Assignment Agreement may not transfer a proportionate share of
the Existing Lender’s interest in the Security in all jurisdictions. It is the responsibility of the
New Lender to ascertain whether any other documents or other formalities are required to
perfect a transfer of such a share in the Existing Lender’s Security in any jurisdiction and, if
so, to arrange for execution of those documents and completion of those formalities.

-124-

EME_ACTIVE-5649407 18.4 1-CEHENDER 12/20/2016 4:04 AM

 
Case 4:19-cv-01351 Document 1-1 Filed on 04/12/19 in TXSD Page 129 of 140

SCHEDULE 6
FORM OF COMPLIANCE CERTIFICATE

To: ICON Agent, LLC as Agent

From: CFL Momentum Beheer B.V.
C.V. CFL Momentum

Dated:
Dear Sirs

CFL Momentum Behceer B.V. and C.V. CFL Momentum —Term Loan Facility Agreement of up
to US$7,400,000 dated [ ] 2016 (the “Agreement”)

() We refer to the Agreement. This is a Compliance Certificate. Terms defined in the
Agreement have the same meaning when used in this Compliance Certificate unless given a
different meaning in this Compliance Certificate,

(2) We confirm that:

(a) [  ]; [and]

(b) {Js [and]

(cc) [ ].
(3) We set out below calculations establishing the figures in paragraph (2):
{[ }.
(4) [We confirm that no Default is continuing.]'°
Signed: ..... ccs
Director Director
of [Borrowers} of [Borrower]

{insert applicable certification language)!’

for and on behalf of

[name of auditors of the Borrowers]'”

 

‘0 lf this statement cannot be made, the certificate should identify any Default that is continuing and the steps, if
any, being taken to remedy it.

'! To be agreed with the Borrower’s auditors and the Lenders prior to signing the Agreement.

"2 Only applicable if the Compliance Certificate accompanies the audited financial statements and is to be signed
by the auditors. To be agreed with the Borrower’s auditors prior to signing the Agreement.

- 125 -

EME_ACTIVE-564940718.11-CEHENDER 12/20/2016 4:04 AM

 
Case 4:19-cv-01351 Document 1-1 Filed on 04/12/19 in TXSD Page 130 of 140

SCHEDULE 7
LMA FORM OF CONFIDENTIALITY UNDERTAKING

THIS CONFIDENTIALITY UNDERTAKING is dated{ ] and made between:
()  [ J; and
(2) [ |.

Either party (in this capacity the "Purchaser") may from time to time consider acquiring an interest
from the other party (in this capacity the "Seller") in certain Agreements which, subject to the
Agreements, may be by way of novation, assignment, the entering into, whether directly or indirectly,
of a sub-participation or any other transaction under which payments are to be made or may be made
by reference to one or more relevant Finance Documents and/or one or more relevant Obligors or by
way of investing in or otherwise financing, directly or indirectly, any such novation, assignment, sub-
participation or other transaction (each an "Acquisition"). In consideration of the Seller agreeing to
make available to the Purchaser certain information in relation to each Acquisition it is agreed as
follows:

I. CONFIDENTIALITY UNDERTAKING

The Purchaser undertakes in relation to each Acquisition made or which may be made by it (a)
to keep all Confidential Information which the Seller supplies to the Purchaser in relation to
that Acquisition confidential and not to disclose it to anyone, save to the extent permitted by
paragraph 2 below and to ensure that all Confidential Information which the Seller supplies to
the Purchaser in refation to that Acquisition is protected with security measures and a degree of
care that would apply to the Purchaser's own confidential information and (b) until that
Acquisition is completed, to use the Confidential Information which the Seller supplies to the
Purchaser in relation to that Acquisition only for the Permitted Purpose.

2. PERMITTED DISCLOSURE

The Purchaser may disclose in relation to each Acquisition made or which may be made by it:

2.1 to any of its Affiliates and any of its or their officers, directors, employees, professional
advisers and auditors such Confidential Information as the Purchaser shall consider appropriate
if any person to whom such Confidential Information is to be given pursuant to this paragraph
2.1 is informed in writing of its confidential nature and that some or all of such Confidential
Information may be price-sensitive information except that there shall be no such requirement
to so inform if the recipient is subject to professional obligations to maintain the confidentiality
of the information or is otherwise bound by requirements of confidentiality in relation to such
Confidential Information;

2.2 subject to the requirements of the relevant Agreement, to any person:

(a) to (or through) whom the Purchaser assigns or transfers (or may potentially assign or
transfer) all or any of its rights and/or obligations which it may acquire under that
Agreement such Confidential Information which the Seller supplies to the Purchaser
in relation to that Acquisition as the Purchaser shall consider appropriate if the person

- 126 -

EME_ACTIVE-564940718.11-CEHENDER 12/20/2016 4:04 AM

 
Case 4:19-cv-01351 Document 1-1 Filed on 04/12/19 in TXSD Page 131 of 140

to whom such Confidential Information is to be given pursuant to this sub-paragraph
(a) of paragraph 2.2 has delivered a letter to the Purchaser in equivalent form to this
undertaking;

(b) with (or through) whom the Purchaser enters into (or may potentially enter into) any
sub-participation in relation to, or any other transaction under which payments are to
be made or may be made by reference to that Agreement or any relevant Obligor such
Confidential Information which the Seller supplies to the Purchaser in relation to that
Acquisition as the Purchaser shall consider appropriate if the person to whom such
Confidential Information is to be given pursuant to this sub-paragraph (b) of
paragraph 2.2 has delivered a letter to the Purchaser in equivalent form to this
undertaking;

(c) to whom information is required or requested to be disclosed by any governmental,
banking, taxation or other regulatory authority or similar body, the rules of any
relevant stock exchange or pursuant to any applicable law or regulation such
Confidential Information which the Seller supplies to the Purchaser in relation to that
Acquisition as the Purchaser shal! consider appropriate; and

2.3 notwithstanding paragraphs 2.1 and 2.2, above, Confidential Information to such persons to
whom, and on the same terms as, a Finance Party is permitted to disclose such Confidential
Information under the Agreement to which that Acquisition relates, as if such permissions were
set out in full in this undertaking for the purposes of that Acquisition and as if references in
those permissions to Finance Party were references to the Purchaser for the purposes of that
Acquisition.

3. NOTIFICATION OF DISCLOSURE

The Purchaser agrees in relation to each Acquisition made or which may be made by it (to the
extent permitted by law and regulation) to inform the Seller:

3.1 of the circumstances of any disclosure of Confidential Information made pursuant to sub-
paragraph (c) of paragraph 2.2 above except where such disclosure is made to any of the
persons referred to in that paragraph during the ordinary course of its supervisory or regulatory
function; and

3.2 upon becoming aware that Confidential Information relating to that Acquisition has been
disclosed in breach of this undertaking.

4, RETURN OF COPIES

If the Purchaser does not enter into an Acquisition and the Seller so requests in writing, the
Purchaser shall return or destroy all Confidential Information supplied to the Purchaser by the
Seller in relation to that Acquisition and destroy or permanently erase (to the extent technically
practicable) all copies of such Confidential Information made by the Purchaser and use its
reasonable endeavours to ensure that anyone to whom the Purchaser has supplied any such
Confidential Information destroys or permanently erases (to the extent technically practicable)
such Confidential Information and any copies made by them, in each case save to the extent
that the Purchaser or the recipients are required to retain any such Confidential Information by
any applicable law, rule or regulation or by any competent judicial, governmental, supervisory
or regulatory body or in accordance with internal policy, or where the Confidential Information
has been disclosed under sub-paragraph (c) of paragraph 2.2 above.

-127-

EME_ACTIVE-564940718.11-CEHENDER 12/20/2016 4:04 AM

 
 

Case 4:19-cv-01351 Document 1-1 Filed on 04/12/19 in TXSD Page 132 of 140

5. CONTINUING OBLIGATIONS

The obligations in this undertaking are continuing and, in particular, shall survive and remain
binding on the Purchaser in relation to each Acquisition made or which may be made by it until
(a) if the Purchaser becomes a party to the Agreement to which that Acquisition relates as a
lender of record, the date on which the Purchaser becomes such a party to such Agreement; (b)
if the Purchaser enters into that Acquisition but it does not result in the Purchaser becoming a
party to the Agreement to which that Acquisition relates as a lender of record, the date falling
[twelve] months after the date on which all of the Purchaser's rights and obligations contained
in the documentation entered into to implement that Acquisition have terminated; or (c) in any
other case the date falling [twelve] months after the date of the Purchaser's final receipt (in
whatever manner) of any Confidential Information in relation to that Acquisition.

6. NO REPRESENTATION; CONSEQUENCES OF BREACH, ETC

The Purchaser acknowledges and agrees that, in relation to each Acquisition made or which
may be made by it:

6.1 neither the Seller, nor any member of the relevant Group nor any of the Seller's or the relevant
Group's respective officers, employees or advisers (each a "Relevant Person”) (i) make any
representation or warranty, express or implied, as to, or assume any responsibility for, the
accuracy, reliability or completeness of any of the Confidential Information supplied by the
Seller to the Purchaser in relation to that Acquisition or any other information supplied by the
Seller to the Purchaser in relation to that Acquisition or the assumptions on which it is based or
(ii) shall be under any obligation to update or correct any inaccuracy in the Confidential
Information supplied by the Seller to the Purchaser in relation to that Acquisition or any other
information supplied by the Seller to the Purchaser in relation to that Acquisition or be
otherwise liable to the Purchaser or any other person in respect of the Confidential Information
supplied by the Seller to the Purchaser in relation to that Acquisition or any such information;
and

6.2 the Seller or members of the relevant Group may be irreparably harmed by the breach of the
terms of this undertaking and damages may not be an adequate remedy; each Relevant Person
may be granted an injunction or specific performance for any threatened or actual breach of the
provisions of this undertaking by the Purchaser.

7. ENTIRE AGREEMENT: NO WAIVER; AMENDMENTS, ETC

7,1 This undertaking constitutes the entire agreement between the Seller and the Purchaser in
relation to the Purchaser's obligations regarding Confidential Information and supersedes any
previous agreement, whether express or implied, regarding Confidential Information.

7.2 No failure to exercise, nor any delay in exercising any right or remedy under this undertaking
will operate as a waiver of any such right or remedy or constitute an election to affirm this
letter. No election to affirm this letter will be effective unless it is in writing. No single or
partial exercise of any right or remedy will prevent any further or other exercise or the exercise
of any other right or remedy under this undertaking.

7.3 The terms of this undertaking and the Purchaser's obligations under this undertaking may only

be amended or modified by written agreement between the parties.

- 128 -

EME_ACTIVE-5649407 18.11-CEHENDER 12/20/2016 4:04 AM

 
 

Case 4:19-cv-01351 Document 1-1 Filed on 04/12/19 in TXSD Page 133 of 140

8, INSIDE INFORMATION

The Purchaser acknowledges that some or all of the Confidential Information is or may be
price-sensitive information and that the use of such information may be regulated or prohibited
by applicable legislation including securities law relating to insider dealing and market abuse
and the Purchaser undertakes not to use any Confidential Information for any unlawful
purpose.

9. NATURE OF UNDERTAKINGS

The undertakings given by the Purchaser in this undertaking are given to the Seller and are also
given for the benefit of the relevant Company and each other member of the relevant Group.

10, THIRD PARTY RIGHTS

10.1 Subject to this paragraph 10 and to paragraphs 6 and 9, a person who is not a party to this
undertaking has no right under the Contracts (Rights of Third Parties) Act 1999 (the "Third
Parties Act") to enforce or to enjoy the benefit of any term of this undertaking.

10.2 The Relevant Persons may enjoy the benefit of the terms of paragraphs 6 and 9 subject to and
in accordance with this paragraph 10 and the provisions of the Third Parties Act.

10.3 Notwithstanding any provisions of this undertaking, the parties to this undertaking do not
require the consent of any Relevant Person to rescind or vary this undertaking at any time.

11. GOVERNING LAW AND JURISDICTION

11.1 This undertaking and any non-contractual obligations arising out of or in connection with it
(including any non-contractual obligations arising out of the negotiation of any Acquisition)
are governed by English law.

11.2 The courts of England have non-exclusive jurisdiction to settle any dispute arising out of or in
connection with this undertaking (including a dispute relating to any non-contractual obligation
arising out of or in connection with either this undertaking or the negotiation of any
Acquisition).

12. DEFINITIONS

In this undertaking terms defined in the relevant Agreement (as defined below) shall, unless
the context otherwise requires, have the same meaning and:

“Agreement” means any credit agreement in which the Seller has an interest and which
requires the Seller to obtain from the Purchaser an undertaking in or substantially in the form
of this undertaking as a condition to permitting disclosure by the Seller of certain information
to the Purchaser.

"Company" means, in relation to each Acquisition, the principal company party to the relevant
Agreement.

"Confidential Information" means, in relation to each Acquisition, all information relating to
the relevant Company, any relevant Obligor, the relevant Group, the relevant Finance
Documents, {the/a] relevant Facility and/or that Acquisition which is received by the Purchaser
in relation to the relevant Finance Documents or [the/a] relevant Facility from the Seller or any

- 129 -

EMF_ACTIVE-5649407 18. 11-CEHENDER 12/20/2016 4:04 AM

 
 

 

Case 4:19-cv-01351 Document 1-1 Filed on 04/12/19 in TXSD Page 134 of 140

of its affiliates or advisers, in whatever form, and includes information given orally and any
document, electronic file or any other way of representing or recording information which
contains or is derived or copied from such information but excludes information that:

(a) is or becomes public information other than as a direct or indirect result of any breach
by the Purchaser of this undertaking; or

(b) is identified in writing at the time of delivery as non-confidential by the Seller or its
advisers; or

(c) is known by the Purchaser before the date the information is disclosed to the
Purchaser by the Seller or any of its affiliates or advisers or is lawfully obtained by
the Purchaser after that date, from a source which is, as far as the Purchaser is aware,
unconnected with the relevant Group and which, in either case, as far as the Purchaser
is aware, has not been obtained in breach of, and is not otherwise subject to, any
obligation of confidentiality.

"Group" means, in relation to each Acquisition, the relevant Company and its subsidiaries for
the time being (as such term is defined in the Companies Act 2006).

"Permitted Purpose” means, in relation to each Acquisition, considering and evaluating
whether to enter into that Acquisition.

This undertaking has been entered into on the date stated at the beginning of this undertaking

- 130 -

EME_ACTIVE-564940716.11-CEHENDER 12/20/2016 4:04 AM

 
Case 4:19-cv-01351 Document 1-1 Filed on 04/12/19 in TXSD Page 135 of 140

SIGNATURES
[ J
By:
[ ]
By:
- 131 -

EME_ACTIVE-564940718.11-CEHENDER 12/20/2016 4:04 AM

 
Case 4:19-cv-01351 Document 1-1 Filed on 04/12/19 in TXSD Page 136 of 140

SCHEDULE 8

TIMETABLES
Delivery of a duly completed Five (5) Business Days before the intended Utilisation Date
Utilisation Request (Clause 5.1
(Delivery of a Utilisation Request)
Agent notifies the Lenders of the Three (3) Business Days before the intended Utilisation Date
Loan in accordance with Clause 5.4
(Lenders’ participation)

- 132 -

EME_ACTIVE-564S40718.11-CEHENDER 12/20/2016 4:04 AM

 
Case 4:19-cv-01351 Document 1-1 Filed on 04/12/19 in TXSD Page 137 of 140

SCHEDULE 9
DETAILS OF VESSEL

VESSEL A

: MOMENTUM SCAN

  
  
  
 
  
 

10,000 DWT multipurpose vessel

4 CFL Momentum Beheer B.V.

HULL MACH General cargo ship -heavycargo(177) —
equipped for carriage of containers. Unrestricted navigation.
AUT-UMS, MON-SHAFT, CLEANSHIP (C),
NWATERSURVEY

Bureau Veritas

- 133 -

EME_ACTIVE-564940718.11-CEHENDER 12/20/2016 4:04 AM

 
Case 4:19-cv-01351 Document 1-1 Filed on 04/12/19 in TXSD Page 138 of 140

EXECUTION PAGE

BORROWERS

  

nm
me
ae
o
@
i=
x
<2
=
~S
—

CFL MOMENTUM BEHEER B.V.

)
In the presence of:- m4. Aes, FA. leeven 1g

Signed by pv. 7 O sanack ,
for and on behalf of.

C.V. CFL MOMENTUM,
represented by its general partner
CFL MOMENTUM BEHEER B.Y.

 

 

whee meee renee ee eet eet nero eee eens senna oennserene

Ne ee ee ee

In the presence of:- #7. des. TA Keung

   
 
  

GUARANTORS

Signed by “22.
for and on behalf
CANADA FEEDER LINKS B.V.

In the presence of:- 42. FES. A ks evening

—

 

  

Signed by “ay
for and on ee of
CFL OFFSHORE PARTICIPATIONS II

BV,
In the presence of:- wa A Rs. fA . Kesey

 

- 134 -

EME_ACTIVE-5S65378768.1-RSHO 12/19/2016 5:56 PM

 
Case 4:19-cv-01351 Document 1-1 Filed on 04/12/19 in TXSD Page 139 of 140 |

ORIGINAL LENDERS

Signed by [dwell A fvsy

for and on behalf of ICON GP. 14, LLC

as General Partner of

ICON EQUIPMENT AND CORPORATE

INFRASTRUCTURE FUND FOURTEEN; Co-Fresitent
an

LP.
Zu 4 Co-Chief Executive Officer
Shee fins

In the presence ofi-

 

Michael A. Reisner

Signed by fu ' rhyel A ' Lasso

  
  
  

)
for and on behalf of ICON CP 15, LLC > cette fA A ceccntseereeneneereen ences eusanes
as General Partner of ) .
ICON ECL FUND FIFTEEN, L.P. ) Michael A. Reisner
F ly Co-President
In the presence of: " j and
. Cre ( Al Co-Chief Executive Officer

Signed by yrbod A. (ewpo_, )
for and on behalf of ICON MT 16, LLC J versed ppb recs enccrecorecegetate gies 1S
as Managing Owner of ) Michael A. ‘Re sner
ICON ECI FUND SIXTEEN ) Co-President

fad Qin and ive Officer
In the presence of:- Co-Chief Executive Ollice

Env fre

ARRANGER
Signed by_/M4s hpel A fleisae . )
for and on behalf of LIEMC, LLC LP Bb cc ccceretevaceesceneseeeetebenenene snes
as Manager of )
ICON AGENT, LLC ) vee awe A. Meisner

Co-President

ys \
Tn the presence ot om pe Co-Chie! pare Rag
j

pie

~ 135 -
EME_ACTIVE-56597576B.1-RSHO 12/19/2016 5:88 PM

 
Case 4:19-cv-01351 Document 1-1 Filed on 04/12/19 in TXSD Page 140 of 140

AGENT

Signed by As hoe A, t [Aastrwr ,
for and on behalf of MMC, LLC

as Manager of

ICON AGENT, LLC

DpH ee ee tte e eee eae eT ERD renee Erte eset EE

Michael A. Reisner
Co-President

In the presence of:- e ) and
Cw At. Co-Chief Executive Officer

 

SECURITY AGENT

Signed by Mrhert h foe _,
for and on behalf of EMC, LLC
as Manager of

ICON AGENT, LLC
, Michael A. Reisner

In the presence of:- Ln tL, 2 , Co-President
brew Fine Co-Chief Executive Officer

fea a oe cere anne ener eee rhea et aebenaenn ad none

 

Ne ee ee ee

- 136-

EME_ACTIVE-665375768.1-RSHO 12/19/2016 6:56 PRI

 

 
